EXHIBIT 10.01

CONFIDENTIAL TREATMENT REQUESTED

 

 

ACQUISITION AGREEMENT

BY AND BETWEEN

VERISIGN, INC.,

a Delaware corporation,

AND

SYMANTEC CORPORATION,

a Delaware corporation

DATED AS OF MAY 19, 2010

 

 

 

 

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I


DEFINITIONS

Section 1.01.    Certain Defined Terms    1 Section 1.02.    Other Defined Terms
   12 Section 1.03.    Interpretation    13 ARTICLE II


PURCHASE AND SALE OF SHARES AND TRANSFERRED ASSETS

Section 2.01.    Purchase and Sale of Shares and Transferred Assets; Exclusion
of Excluded Assets    14 Section 2.02.    Assumption of Assumed Liabilities;
Retention of Retained Liabilities    17 Section 2.03.    Purchase Price;
Allocation of Purchase Price    19 Section 2.04.    Payment Adjustment    19
Section 2.05.    Closing    21 Section 2.06.    Closing Deliveries by Seller   
22 Section 2.07.    Closing Deliveries by Purchaser    22 Section 2.08.   
Accounting    22 Section 2.09.    Nonassignable; Nonsublicenseable Assets    23
Section 2.10.    Withholding Rights    24 Section 2.11.    Special Employee
Liabilities    24 ARTICLE III


REPRESENTATIONS AND WARRANTIES OF SELLER

Section 3.01.    Organization and Good Standing    26 Section 3.02.    Authority
   26 Section 3.03.    No Conflict; Consents and Approvals    26 Section 3.04.
   Capitalization; Title to Shares; Equity Interests    27 Section 3.05.   
Financial Information    28 Section 3.06.    Absence of Certain Changes or
Events    29 Section 3.07.    Absence of Litigation    29 Section 3.08.   
Compliance with Laws; Permits    29

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 3.09.    Sufficiency and Ownership of Assets    29
Section 3.10.    Real Property    30 Section 3.11.    Employee Matters    31
Section 3.12.    Environmental Matters    32 Section 3.13.    Material Contracts
   33 Section 3.14.    Brokers    35 Section 3.15.    Intellectual Property   
35 Section 3.16.    Taxes    37 Section 3.17.    Certain Business Practices   
39 Section 3.18.    Products; Services    39 Section 3.19.    Insurance Coverage
   39 Section 3.20.    VeriSign Japan    39 Section 3.21.    Officers and
Directors    40 ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF PURCHASER

Section 4.01.    Organization and Good Standing    40 Section 4.02.    Authority
   40 Section 4.03.    No Conflict; Consents and Approvals    41 Section 4.04.
   Absence of Litigation    41 Section 4.05.    Exclusivity of Representations
and Warranties    41 Section 4.06.    Financial Ability    42 Section 4.07.   
Brokers    42 ARTICLE V


COVENANTS

Section 5.01.    Conduct of Business Prior to the Closing    42 Section 5.02.   
Access to Information; Advice of Changes; Software Audit    44 Section 5.03.   
Confidentiality; Publicity    46 Section 5.04.    Efforts and Actions to Cause
the Closing to Occur    46 Section 5.05.    Bulk Sales    48

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 5.06.    Insurance    48 Section 5.07.    Termination of
Overhead and Shared Services    48 Section 5.08.    Delivery of the Business
Software    48 Section 5.09.    Further Action    49 Section 5.10.    Ancillary
Agreements    50 Section 5.11.    Maintenance of Books and Records    50 Section
5.12.    Deletion of Software    51 Section 5.13.    Use of Trademarks and Logos
   51 Section 5.14.    Seller Guarantees and Other Credit Support of the
Business    51 Section 5.15.    Directors and Officers    52 Section 5.16.   
Non-Solicitation    52 Section 5.17.    Noncompetition    53 Section 5.18.   
Delivery of Audited Financial Statements of the Business    55 Section 5.19.   
Siemens Indemnity and Guaranty    55 Section 5.20.    Bangalore Sublease    55
Section 5.21.    Export Control Voluntary Disclosure    56 Section 5.22.   
Intercompany IP Licenses    56 ARTICLE VI


EMPLOYEE MATTERS

Section 6.01.    Offers and Terms of Employment    56 Section 6.02.   
Assumption of Liabilities    58 Section 6.03.    Union Employees and Plans    61
Section 6.04.    Participation in Purchaser Benefit Plans    61 Section 6.05.   
WARN Act Compliance    62 Section 6.06.    No Amendments or Third-Party
Beneficiaries    63 ARTICLE VII


TAX MATTERS

Section 7.01.    Transfer Taxes and VAT    63 Section 7.02.    Tax Covenants   
63

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 7.03.    Tax Characterization of Adjustments    64
Section 7.04.    Tax Indemnification and Parties’ Responsibility    64 Section
7.05.    Tax Returns    66 Section 7.06.    Post Closing Covenants    67 Section
7.07.    Cooperation on Tax Matters    68 Section 7.08.    Refunds    68 Section
7.09.    Tax Sharing    69 Section 7.10.    Tax Contests    69 Section 7.11.   
Certain Disputes    70 Section 7.12.    Survival    70 ARTICLE VIII


CONDITIONS TO CLOSING

Section 8.01.    Conditions to Each Party’s Obligation    70 Section 8.02.   
Conditions to Obligations of Seller    70 Section 8.03.    Conditions to
Obligations of Purchaser    71 ARTICLE IX


TERMINATION, AMENDMENT AND WAIVER

Section 9.01.    Termination    72 Section 9.02.    Effect of Termination    72
ARTICLE X


INDEMNIFICATION

Section 10.01.    Indemnification; Remedies    72 Section 10.02.    Notice of
Claim; Defense    75 Section 10.03.    Special Indemnity    76 Section 10.04.   
No Duplication; Exclusive Remedy    77 Section 10.05.    Limitation on Set-off
   77 Section 10.06.    Mitigation    78 Section 10.07.    Potential
Contributors    78

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE XI


GENERAL PROVISIONS

Section 11.01.    Waiver    78 Section 11.02.    Expenses    78 Section 11.03.
   Notices    78 Section 11.04.    Headings    79 Section 11.05.    Severability
   79 Section 11.06.    Entire Agreement    79 Section 11.07.    Assignment   
80 Section 11.08.    No Third-Party Beneficiaries    80 Section 11.09.   
Amendment    80 Section 11.10.    Governing Law; Submission to Jurisdiction;
Waiver of Jury Trial    80 Section 11.11.    Counterparts    81 Section 11.12.
   No Presumption    81 Section 11.13.    Availability of Equitable Relief    81
Section 11.14.    Time of Essence    81 Section 11.15.    Construction of
Agreements    81

Seller Disclosure Schedule

   Exhibits       Exhibit A    ATLAS OCSP Software License Agreement    Exhibit
B    Bill of Sale and Assignment and Assumption Agreements    Exhibit C   
Commercial Agreements    Exhibit D    Intellectual Property Assignment
Agreements    Exhibit E    Intellectual Property License Agreement    Exhibit F
   Current Asset and Current Liability Accounts Included in the Modified Working
Capital; Calculation Principles; Estimated Modified Working Capital    Exhibit G
   Product and Services Extensions    Exhibit H    Transition Services Agreement
  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Exhibit I    Trademark License Agreement    Exhibit J    Website
Agreement    Exhibit K    Employment Offer Exceptions    Exhibit L   
Preliminary Acquisition Structure   

 

vi



--------------------------------------------------------------------------------

ACQUISITION AGREEMENT

This ACQUISITION AGREEMENT is dated as of May 19, 2010, between VERISIGN, INC.,
a Delaware corporation (“VeriSign” or “Seller”), and SYMANTEC CORPORATION, a
Delaware corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller beneficially owns (directly and/or through the Companies and
certain Seller Subsidiaries (as defined below)) the Business (as defined below);
and

WHEREAS, Seller wishes to transfer (and cause the Seller Subsidiaries to
transfer) to Purchaser, and Purchaser wishes to purchase the Shares, the
Transferred Assets and the Assumed Liabilities, which collectively comprise the
Business, from Seller and the Seller Subsidiaries, all upon the terms and
subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, the parties agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings:

“Action” means any claim, litigation, action, suit, investigation, originating
application to an employment tribunal, binding arbitration or proceeding.

“Affiliate” means, with respect to any specified Person, any other Person who or
that, directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with such specified Person.

“Agreement” means this Agreement, including the Seller Disclosure Schedule and
all Exhibits and Schedules hereto and thereto, and all amendments hereto and
thereto.

“Ancillary Agreements” means the Bill of Sale and Assignment and Assumption
Agreements, the Foreign Acquisition Agreements, the Intellectual Property
Assignment Agreements, the Intellectual Property License Agreement, the ATLAS
OCSP Software License Agreement, the Trademark License Agreement, the Commercial
Agreements, the Website Agreement and the Transition Services Agreement.

“Assumed Contracts” means all those Material Contracts and other Contracts of
Seller and/or a Seller Subsidiary that relate exclusively to the Business (in
each instance, including those entered into after the date hereof not in
violation of the provisions of this Agreement), and the Transferred Leases, but
excluding those pursuant to which Seller or a Seller Subsidiary is granted
rights under third party Intellectual Property Rights.

 

1



--------------------------------------------------------------------------------

“Assumed In-Licenses” means all those Material Contracts and other Contracts
pursuant to which Seller or a Seller Subsidiary is granted rights under third
party Intellectual Property Rights and which are (a) listed in Section 1.01(i)
of the Seller Disclosure Schedule or (b) otherwise used (or held for use)
primarily in the conduct of the Business as of the Closing Date and identified
as Transferred Assets prior to the Closing pursuant to Section 5.09(b). For the
avoidance of doubt, any contracts that are determined to be “Assumed
In-Licenses” after the Closing pursuant to Section 5.09(b) shall, from and after
the date of such determination, be deemed to have been Assumed In-Licenses for
all purposes hereunder as of the Closing.

“ATLAS OCSP Software License Agreement” means the ATLAS OCSP Software License
Agreement to be executed by the parties thereto on the Closing Date, in the form
of Exhibit A.

“Base Purchase Price” means $1,280,000,000.

“Base Modified Working Capital” means $34,700,000.

“Benefit Plan” means (a) each “employee benefit plan,” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not subject to ERISA, and (b) each employment, consulting,
severance, termination, retirement, change in control, retention, incentive or
deferred compensation, bonus, stock option or other equity based, vacation or
holiday pay, dependent care assistance, excess benefit, salary continuation,
medical, life or other insurance, pension, supplemental retirement, supplemental
unemployment or other fringe benefit plan, policy, program, agreement,
arrangement or commitment.

“Bill of Sale and Assignment and Assumption Agreements” means any Bill of Sale
and Assignment and Assumption Agreement to be executed by the parties thereto
(or their respective Subsidiaries, as applicable) on the Closing Date, in each
case in the form of Exhibit B (with such changes to reflect a transfer by a
Seller Subsidiary or any permitted assignment under Section 11.07 and
Section 2.01(e)).

“Business” means, collectively, the following businesses and business segments
of Seller, the Seller Subsidiaries and the Companies:

(a) the Business Authentication Services business, which consists of (i) Secure
Sockets Layer (SSL) and Code Signing certificate services and (ii) Trust Seal
and other seal services, which provide products and services under the VeriSign,
Thawte, GeoTrust, and RapidSSL brands; and

(b) the User Authentication Services business, which consists of VeriSign’s
Identity Protection Services business, Fraud Detection Services business and
client and device Public Key Infrastructure Services business,

in each case, including the Product and Service Extensions. For the avoidance of
doubt, the Business shall not include the business and business segments of
Seller and its Subsidiaries described on Section 1.01(ii) of the Seller
Disclosure Schedule.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York, USA.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commercial Agreements” means the Commercial Agreements to be executed by the
parties thereto on the Closing Date, in the forms attached as Exhibit C.

“Companies” means the Subsidiaries of Seller listed in Section 1.01(iii) of the
Seller Disclosure Schedule. The term “Company” shall have a correlative meaning.

“Company Intellectual Property” means any Intellectual Property Rights owned by
the Companies as of the Closing Date, including (a) those patents, patent
applications and invention disclosures listed in Section 1.01(iv)(a) of the
Seller Disclosure Schedule; (b) those trademarks, service marks, and domain
names (including any registrations and applications therefor) listed in
Section 1.01(iv)(b) of the Seller Disclosure Schedule and any goodwill
associated therewith; and (c) those copyright registrations and applications
listed in Section 1.01(iv)(c) of the Seller Disclosure Schedule.

“Company In-Licenses” means all those Material Contracts and other Contracts
pursuant to which a Company is granted rights under third party Intellectual
Property Rights.

“Company Registered Intellectual Property” means any Company Intellectual
Property that is issued, granted, or registered by or with any Governmental
Authority or for which an application therefor has been filed with any
Governmental Authority, including the Intellectual Property Rights set forth on
Section 1.01(iv) of the Seller Disclosure Schedule.

“Consent” means any approval, authorization, consent, order, license,
permission, permit, qualification, exemption or waiver by any third party or
Governmental Authority.

“Contract” means any legally binding contract, agreement, lease, sublease,
commitment, license, sublicense, permit, mortgage, indenture, note or other
similar arrangement.

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. The terms “Controls” and
“Controlled” shall have a correlative meaning.

“Employee” means each Share Transfer Employee and each other individual employed
by Seller or a Seller Subsidiary in connection with the operation of the
Business who is listed in Section 1.01(v) of the Seller Disclosure Schedule (as
updated in accordance with Section 6.01(a)) or whose employment would transfer
by operation of Law in connection with the Transactions, and excluding, for
purposes of clarification, the Excluded Employees.

 

3



--------------------------------------------------------------------------------

“Environmental Law” means any applicable Law relating to pollution or protection
of the environment, natural resources, human health and safety, or exposure to
hazardous or toxic contaminants, chemicals, substances, wastes or materials.

“Environmental Permit” means any Permit required under any Environmental Law.

“Estimated Purchase Price” means an amount equal to the Base Purchase Price plus
the Estimated Modified Working Capital Amount, if the Estimated Modified Working
Capital Amount is $0.00 or a positive number, or minus the absolute value of
Estimated Modified Working Capital Amount, if the Estimated Modified Working
Capital Amount is a negative number.

“Estimated Modified Working Capital Amount” means the difference (which may be a
positive or negative number) between (a) the Estimated Modified Working Capital
minus (b) the Base Modified Working Capital; provided that if the absolute value
of such difference is less than $2,000,000, the Estimated Modified Working
Capital Amount will be equal to $0.00.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules, regulations, schedules and forms thereunder.

“Excluded Employees” means (a) those Persons employed by the Companies as of the
Closing Date who are either (i) listed on Section 1.01(vi) of the Seller
Disclosure Schedule or not listed on Section 1.01(v) of the Seller Disclosure
Schedule or (ii) a Purchaser Excluded Employee and (b) those Persons employed by
Seller or its Subsidiaries as of the Closing Date whose employment would
transfer by operation of Law to Purchaser or its Subsidiaries in connection with
the transactions who are either (i) not listed on Section 1.01(v) of the Seller
Disclosure Schedule or (ii) a Purchaser Excluded Employee.

“Governmental Authority” means any U.S. or foreign national, federal, state,
provincial or local authority, legislative body, court, government or
self-regulatory organization (including any stock exchange), commission,
tribunal or organization, or any regulatory agency, or any political or other
subdivision, department or branch of any of the foregoing.

“Governmental Order” means any order, writ, judgment, injunction, decision,
decree, stipulation, restriction, determination or award entered by or with any
Governmental Authority.

“Hazardous Materials” means any toxic, radioactive, ignitable, corrosive,
reactive or otherwise hazardous pollutant, contaminant, waste or chemical
substance, including (a) petroleum, petroleum products, asbestos in any form
that is friable or polychlorinated biphenyls and (b) any chemical, material or
other substance regulated under any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations thereunder, each as amended from time to time.

 

4



--------------------------------------------------------------------------------

“Indebtedness” of any Person at any date means, without duplication, any
obligations of such Person under the applicable governing documentation to pay
principal, interest, penalties, fees, guarantees, reimbursements, damages, costs
of unwinding and other liabilities with respect to (a) indebtedness for borrowed
money, (b) indebtedness evidenced by bonds, debentures, notes or similar
instruments, (c) leases that are capitalized in accordance with applicable
generally accepted accounting principles under which such Person is the lessee,
(d) the deferred purchase price of goods or services (other than trade payables
or accruals in the ordinary course of business consistent with past practice)
and (e) guarantees of obligations described in clauses (a) through (d) of any
Person.

“Intellectual Property Assignment Agreement” means the Intellectual Property
Assignment Agreement to be executed by the parties hereto (or their respective
subsidiaries, as applicable) on the Closing Date, in each case in the form of
Exhibit D (with such changes to reflect a transfer by a Seller Subsidiary or any
permitted assignment under Section 11.07 and Section 2.01(e)).

“Intellectual Property License Agreement” means the Intellectual Property
License Agreement to be executed by the parties thereto on the Closing Date, in
each case in the forms set forth on Exhibit E.

“Intellectual Property Rights” means any and all (i) patents and patent
applications (including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof) registered or
applied for in the United States and all other nations throughout the world and
patentable inventions (collectively, “Patents”), (ii) trademarks, service marks,
trade dress, logos, domain names, rights of publicity, trade names and corporate
names (whether or not registered) in the United States and all other nations
throughout the world, including all registrations and applications for
registration of the foregoing and all goodwill associated therewith
(collectively, “Trademarks”), (iii) copyrights (whether or not registered) and
registrations and applications for registration thereof in the United States and
all other nations throughout the world, including all moral rights, renewals,
extensions, reversions or restorations associated with such copyrights,
regardless of the medium of fixation or means of expression (collectively,
“Copyrights”), (iv) know-how, confidential business information and trade
secrets (collectively, “Trade Secrets”), (including, to the extent applicable to
each case, (A) pricing and cost information, (B) business, corporate,
operational and financial information, (C) business and marketing plans,
(D) information related to customers, suppliers, and partners, (E) manufacturing
and production processes and techniques, and (F) research and development
information), (v) databases and data collections, (vi) any other similar type of
proprietary intellectual property right and (vii) all rights to sue or recover
and retain damages and costs and attorneys’ fees for past, present and future
infringement or misappropriation of any of the foregoing.

“Key Employee” means each of the individuals listed on Schedule 1.01(vii) to the
Seller Disclosure Schedule.

“Knowledge of Seller” or “Seller’s Knowledge” means the actual knowledge after
reasonable inquiry of any of the individuals listed in Section 1.01(viii) of the
Seller Disclosure Schedule.

 

5



--------------------------------------------------------------------------------

“Law” means any law (including common law), statute, treaty, ordinance,
regulation, rule, code or other requirement or rule enacted or promulgated by
any Governmental Authority, including any Governmental Order.

“Liabilities” means debts, liabilities, commitments and obligations (including
guarantees and other forms of credit support), whether accrued or fixed,
absolute or contingent, matured or unmatured, on- or off-balance sheet,
including those arising under any Law or Action and those arising under any
contract, agreement, arrangement, commitment or undertaking or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim, lien, license, lease or charge of any kind. For
the purposes of this Agreement, a Person shall be deemed to own subject to a
Lien, among other things, any tangible property or asset which it has acquired
or holds subject to the interest of a vendor or lessor under any conditional
sale agreement, capital lease or other title retention agreement relating to
such tangible property or asset.

“Losses” means any and all losses, liabilities, damages, judgments, settlements
and expenses (including interest and penalties recovered by a third party with
respect thereto and reasonable expenses of investigation and reasonable
attorneys’ fees and expenses in connection with any action, suit or proceeding
whether involving a third-party claim or a claim solely between the parties
hereto), excluding any consequential, special, punitive or speculative damages
except to the extent such damages (a) are recovered by third parties in
connection with Losses indemnified under this Agreement or (b) constitute lost
profits, consequential damages or diminution in value damages that were the
direct and reasonably foreseeable consequence of the relevant breach and were
not occasioned by special circumstances relating to the Indemnified Party.

“Material Adverse Effect” means a material adverse effect on the assets,
operations, results of operations or financial condition of the Business, taken
as a whole, but in each case shall not include the effect of events, changes and
circumstances relating to (a) the markets for identity, access management and
authentication solutions, to the extent they do not have a disproportionately
adverse effect on the Business as compared to other businesses in similar
industries and markets, (b) macroeconomic factors, interest rates and general
financial market conditions, to the extent they do not have a disproportionately
adverse effect on the Business as compared to other businesses in similar
industries and markets, (c) acts of God, war, terrorism or hostilities, to the
extent they do not have a disproportionately adverse effect on the Business as
compared to other businesses in similar industries, geographies and markets,
(d) changes in Law, generally accepted accounting principles in the United
States or official interpretations of the foregoing, (e) compliance with the
terms and conditions of this Agreement, (f) the announcement, pendency or
consummation of the Transactions or the identity of Purchaser; provided that
this clause (f) shall not be taken into account for purposes of Section 3.03 or
(g) the failure of the Business to achieve internal or external financial
forecasts or projections (it being understood that this clause (g) shall not
prevent a party from asserting that any effect, change or circumstance that may
have contributed to such failure independently constitutes or contributes to a
Material Adverse Effect).

 

6



--------------------------------------------------------------------------------

“Modified Working Capital” shall have the meaning set forth in Exhibit F hereto.

“Modified Working Capital Amount” means the difference (which may be a positive
or negative number) between (a) the Closing Modified Working Capital minus
(b) the Base Modified Working Capital; provided that if the absolute value of
such difference is less than $2,000,000, the Modified Working Capital Amount
will be equal to $0.00.

“Nasdaq” means The Nasdaq Stock Market’s National Market.

“Net Cash” means, on any given date, an amount calculated as of the close of
business on such date, by subtracting (a) the amount of Indebtedness of the
Companies from (b) the amount of cash and cash equivalents (including marketable
securities and short-term investments), in each case calculated in accordance
with US GAAP applied on a basis consistent with the preparation of the Unaudited
Financial Information.

“Overhead and Shared Services” means the following ancillary or corporate shared
services that are provided to both (a) the Business and (b) other businesses of
Seller and its Subsidiaries: travel and entertainment services, temporary labor
services, office supplies services (including copiers and faxes), personal
telecommunications services, computer/telecommunications maintenance and support
services, fleet services, energy/utilities services, procurement and supply
arrangements, treasury services, public relations, legal and risk management
services (including workers’ compensation), payroll services, telephone/online
connectivity services, accounting services, tax services, internal audit
services, executive management services, investor relations services, human
resources and employee relations management services, employee benefits
services, credit, collections and accounts payable services, property management
services, environmental support services and customs and excise services.
Overhead and Shared Services shall not include any item in the previous sentence
(a) that is exclusive to the Companies and/or the Business, rather than shared
with any other line of business or the general corporate operations of Seller,
(b) to the extent provided by the Companies or solely by using Transferred
Employees and/or Transferred Assets or (c) Shared Software.

“Owned Real Property” means the real property listed in Section 1.01(ix) of the
Seller Disclosure Schedule, together with all right, title and interest of
Seller or the Seller Subsidiaries in all buildings, improvements and fixtures
thereon and appurtenances thereto.

“Permits” means any permit, approval, license or other authorization required by
any Governmental Authority to conduct the Business as currently conducted,
excluding any registrations or applications for Intellectual Property Rights.

“Permitted Liens” means (a) Liens for Taxes that are not yet due or are being
contested in good faith and for which adequate accruals or reserves have been
established in the Unaudited Financial Information if required pursuant to
US GAAP, (b) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by Law, in each case, for amounts
not yet due or that are being contested in good faith and for which adequate
accruals or reserves have been established in the Unaudited Financial

 

7



--------------------------------------------------------------------------------

Information if required pursuant to US GAAP, (c) deposits made in the ordinary
course of business consistent with past practice, (d) zoning, entitlement,
building and land use regulations, customary covenants, defects of title,
easements, rights-of-way, restrictions and other similar charges or encumbrances
not, individually or in the aggregate, materially interfering with the use or
occupancy of the affected property or the ordinary conduct of the Business
thereon, (e) Liens that will be released prior to or as of the Closing,
(f) Liens listed in Section 1.01(x) of the Seller Disclosure Schedule and
(g) Liens arising under any of the Transaction Documents, but in all cases
excluding any such Liens that secure the payment of borrowed money.

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, firm, association or other legal entity.

“Pre-Closing Tax Asset” means a Tax Asset of a Company generated during a
Taxable period (or portion thereof) ending on or before the Closing Date.

“Product and Service Extensions” shall have the meaning set forth in Exhibit G.

“Purchaser Benefit Plan” means each Benefit Plan sponsored, maintained or
contributed to by Purchaser or any of its Subsidiaries or with respect to which
Purchaser or any of its Subsidiaries is a party and in which any Employee is or
becomes eligible to participate or derive a benefit.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, migrating, or
other release of any Hazardous Materials at, in, on, under, to, from, through,
into or onto the environment, including the abandonment or discard of barrels,
containers, tanks or other receptacles containing any Hazardous Materials.

“Seller Benefit Plan” means each Benefit Plan sponsored, maintained or
contributed to by Seller or any of its Subsidiaries or with respect to which
Seller or any of its Subsidiaries is a party and in which any Employee is or
becomes eligible to participate or derive a benefit.

“Seller Disclosure Schedule” means the disclosure schedule delivered by Seller
to Purchaser on the date hereof.

“Seller Group” means any affiliated, consolidated, combined or unitary group
(including any affiliated group of corporations as defined in Section 1504(a) of
the Code) of which Seller or any of its Affiliates is a member.

“Seller Subsidiaries” means all the Subsidiaries of Seller other than the
Companies and VeriSign Japan and its Subsidiaries.

“Share Transfer Employees” means each individual employed by the Companies.

“Shared Software” means all Software owned or licensed by the Seller and the
Seller Subsidiaries as of the Closing Date that is necessary in order to conduct
the Business

 

8



--------------------------------------------------------------------------------

substantially in the manner and to the extent currently conducted or used by
Seller in connection with the Business as of the Closing Date (other than the
Transferred Software), where the functionality of such Software is material to
the Business as of the Closing Date and cannot be replaced with Software
providing comparable levels of performance and functionality at a cost of less
than $250,000, including the Software listed in Section 1.01(xi) of the Seller
Disclosure Schedule. For the avoidance of doubt, Shared Software shall not
include (a) any Software listed in Section 1.01(xii) of the Seller Disclosure
Schedule, (b) any Software used to perform the Overhead and Shared Services that
does not also perform functions outside the Overhead and Shared Services for the
Business, or (c) any Software otherwise provided to Purchaser under the
Transition Services Agreement.

“Shares” means the VeriSign Japan Shares and all equity, partnership, membership
or similar ownership interests owned by Seller or a Seller Subsidiary in the
Companies.

“Software” means all computer software, including assemblers, applets,
compilers, source code, object code, binary libraries, development tools, design
tools, user interfaces, databases and data, in any form or format, however
fixed, and all associated documentation.

“Straddle Period” means any Taxable period that includes, but does not end on,
the Closing Date.

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture or other legal entity of which such Person owns, directly
or indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of or act as the board of
directors or other governing body of such corporation or other legal entity, or
of which such Person is a general partner or managing member.

“Tax” or “Taxes” means any and all taxes, levies, imposts, duties or other
assessments of any kind whatsoever, imposed by or payable to any federal, state,
provincial, local, or foreign Governmental Authority responsible for the
imposition or collection of such amounts (a “Taxing Authority”), including any
gross income, net income, alternative or add-on minimum, franchise, profits or
excess profits, gross receipts, estimated, capital, goods, services,
documentary, use, transfer, ad valorem, business rates, value added, sales,
customs, real or personal property, capital stock, license, payroll, withholding
or back-up withholding on amounts paid to or by any Person, employment, social
security, workers’ compensation, unemployment compensation, utility, severance,
production, excise, stamp, occupation, premium, windfall profits, occupancy,
transfer or gains taxes, together with any interest, penalties, additions to tax
or additional amounts imposed with respect thereto, and any liability for any of
the foregoing as transferee. The term “Taxable” shall have a correlative
meaning.

“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
without limitation deductions and credits related to alternative minimum Taxes).

 

9



--------------------------------------------------------------------------------

“Tax Returns” means all returns, reports (including declarations, disclosures,
schedules, estimates and information returns) and other information required to
be supplied to a Taxing Authority relating to Taxes.

“Tax Sharing Agreement” means any agreement or arrangement (whether or not
written) entered into prior to the Closing binding any Company that provides for
the allocation, apportionment, sharing or assignment of, or an indemnification
for, any Tax liability or benefit, or the transfer or assignment of income,
revenues, receipts, or gains for the purpose of determining any Person’s Tax
liability.

“Trademark License Agreement” means the Trademark License Agreement to be
executed by the parties thereto on the Closing Date, in the form of Exhibit I.

“Transaction Documents” means this Agreement, the Ancillary Agreements and any
certificate or other document delivered by any party hereto or thereto in
connection herewith or therewith.

“Transactions” means the transactions contemplated herein and in the Ancillary
Agreements, including (a) the sale of the Shares and the Transferred Assets by
Seller and the Seller Subsidiaries to Purchaser, (b) the assumption of the
Assumed Liabilities by Purchaser and (c) the performance by Seller, the Seller
Subsidiaries and Purchaser of their respective obligations under this Agreement
and the Ancillary Agreements.

“Transfer Taxes” means all goods, services, excise, sales, use, real or personal
property transfer, gross receipt (other than in lieu of income tax),
documentary, value added, stamp, registration, filing, recordation and all other
similar Taxes or other like charges, together with interest, penalties or
additional amounts imposed with respect thereto; provided that the term Transfer
Taxes shall not include VAT.

“Transferred Employee Plans” means Seller Benefit Plans in respect of which
Liabilities are owed by a Company to its employees or former employees
(including the Share Transfer Employees).

“Transferred Equipment” means fixtures, machinery, telecommunications,
manufacturing and other equipment and other interests in tangible personal
property owned by Seller or a Seller Subsidiary and that is used or held for use
exclusively in the conduct of the Business (including the items listed on
Section 1.01(xiii) of the Seller Disclosure Schedule), excluding in all cases
any Intellectual Property Rights covering, embodied in or connected to any of
the foregoing.

“Transferred Intellectual Property” means (a) those Patents (i) listed in
Section 1.01(xiv)(a) of the Seller Disclosure Schedule (and any Patents directly
or indirectly claiming priority thereto or issuing therefrom) or (ii) that are
used (or held for use) exclusively in the conduct of the Business and owned by
Seller or a Seller Subsidiary as of the Closing Date and identified as
Transferred Assets prior to the Closing pursuant to Section 5.09(b); (b) those
Trademarks (i) listed in Section 1.01(xiv)(b) of the Seller Disclosure Schedule
or (ii) that are used (or held for use) primarily in the conduct of the Business
and owned by Seller or a Seller Subsidiary as of the Closing Date and identified
as Transferred Assets prior to the Closing

 

10



--------------------------------------------------------------------------------

pursuant to Section 5.09(b); (c) those Copyrights (i) listed in
Section 1.01(xiv)(c) of the Seller Disclosure Schedule, (ii) embodied in the
Transferred Software, or (iii) that are used (or held for use) exclusively in
the conduct of the Business and owned by Seller or a Seller Subsidiary as of the
Closing Date and identified as Transferred Assets prior to the Closing pursuant
to Section 5.09(b); (d) those Trade Secrets (i) embodied in other Transferred
Intellectual Property or in Transferred Software or (ii) that are used (or held
for use) exclusively in the conduct of the Business and owned by Seller or a
Seller Subsidiary as of the Closing Date and identified as Transferred Assets
prior to the Closing pursuant to Section 5.09(b); and (e) all rights to sue or
recover and retain damages and costs and attorneys’ fees for past, present and
future infringement or misappropriation of any of the foregoing. For the
avoidance of doubt, any intellectual property that is determined to be
“Transferred Intellectual Property” after the Closing pursuant to
Section 5.09(b) shall, from and after the date of such determination, be deemed
to have been Transferred Intellectual Property for all purposes hereunder as of
the Closing.

“Transferred Registered Intellectual Property” means any Transferred
Intellectual Property that is issued, granted, or registered by or with any
Governmental Authority or for which an application therefor has been filed with
any Governmental Authority, including the Intellectual Property rights listed on
Section 1.01(xiv) of the Seller Disclosure Schedule.

“Transferred Software” means the Software (a) listed in Section 1.01(xv) of the
Seller Disclosure Schedule or (b) that is used (or held for use) primarily in
the conduct of the Business and owned by Seller or a Seller Subsidiary as of the
Closing Date and identified as Transferred Assets prior to the Closing pursuant
to Section 5.09(b). For the avoidance of doubt, any software that is determined
to be “Transferred Software” after the Closing pursuant to Section 5.09(b)
shall, from and after the date of such determination, be deemed to have been
Transferred Software for all purposes hereunder as of the Closing.

“Transition Services Agreement” means the Transition Services Agreement to be
executed by the parties thereto on the Closing Date, in the form of Exhibit H.

“US GAAP” means generally accepted accounting principles in the United States in
effect as of the time of preparation of the applicable financial statements or
other financial information.

“VAT” means any value added Tax or goods and services Tax which, subject to
meeting the procedural qualifying conditions for such recovery or repayment, is
recoverable by way of credit or repayment.

“VeriSign Japan” means VeriSign Japan K.K., a Japanese stock company.

“VeriSign Japan Shares” means the 242,416 shares of capital stock of VeriSign
Japan owned by Seller.

“Website Agreement” means the Website Agreement to be executed by the parties
thereto on the Closing Date, in the form of Exhibit J.

 

11



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. The following terms have the meanings defined
for such terms in the Sections set forth below:

 

Term

  

Section

1993 Guaranty

   Section 3.12(f)

1993 Indemnity

   Section 3.12(f)

Accounting Arbitrator

   Section 2.04(f)

Accrued TE Liabilities

   Section 6.02(a)

Additional Excluded Employee Severance

   Section 6.01(a)

Additional Securities

   Section 2.01(a)(ii)

Allocation Statement

   Section 2.03(c)

Assumed Liabilities

   Section 2.02(a)

ATLAS Software

   Section 3.15(f)

Audited Financial Statements

   Section 3.05(b)

Business Software

   Section 3.15(f)

Calculation Principles

   Section 2.04(a)

Cash Adjustment Amount

   Section 2.04(c)

Claim Notice

   Section 10.02(a)

Closing

   Section 2.05

Closing Date

   Section 2.05

Closing Net Cash

   Section 2.04(b)

Closing Statement

   Section 2.04(b)

Closing Modified Working Capital

   Section 2.04(b)

Company Assets

   Section 3.09(a)

Company Products and Services

   Section 3.18

Confidentiality Agreement

   Section 5.03(a)

Copyrights

   Section 1.01

Coverage Period

   Section 6.01(c)

EAR

   Section 5.21

Employment Terms

   Section 6.01(b)

End Date

   Section 9.01(b)

ERISA

   Section 1.01

Estimated Net Cash

   Section 2.03(b)

Estimated Modified Working Capital

   Section 2.03(b)

Excluded Assets

   Section 2.01(b)

Foreign Acquisition Agreements

   Section 2.01(c)

Historical Financial Statements

   Section 5.18

Indemnified Party

   Section 10.02(a)

Indemnifying Party

   Section 10.02(a)

Material Contracts

   Section 3.13(a)

Modified Working Capital Adjustment Amount

   Section 2.04(c)

Necessary Intellectual Property Rights

   Section 3.15(a)

Nonassignable Asset

   Section 2.09(a)

Noncompetition Period

   Section 5.17(a)

Nonsublicenseable Asset

   Section 2.09(c)

Non-U.S. TE

   Section 6.01(a)

Offeree

   Section 6.01(a)

Open Source Software

   Section 3.15(f)

Opinion

   Section 7.05(c)

Opinion Comments

   Section 7.05(c)

Patents

   Section 1.01

Purchase Price

   Section 2.03(a)

Purchaser

   Preamble

Purchaser Competitive Business

   Section 5.17(c)

 

12



--------------------------------------------------------------------------------

Term

  

Section

Purchaser Disagreement Notice

   Section 2.04(e)

Purchaser Excluded Employee

   Section 6.01(a)

Purchaser Existing Business

   Section 5.17(d)(i)

Purchaser Indemnified Persons

   Section 10.01(a)

Purchaser’s Trademark and Logo

   Section 5.13(a)

Restricted Assets

   Section 2.09(d)

Retained Liabilities

   Section 2.02(b)

SCI Settlement Agreement

   Section 3.12(f)

SEC

   Section 3.05(b)

Seller

   Preamble

Seller Competitive Business

   Section 5.17(a)

Seller Disagreement Notice

   Section 2.11(b)

Seller Existing Business

   Section 5.17(b)

Seller Indemnified Persons

   Section 10.01(b)

Seller’s Trademarks and Logos

   Section 5.13(a)

Shared Contracts

   Section 2.01(a)(x)

Software Audit

   Section 5.02(d)

Special Employee Liability Statement

   Section 2.11(a)

Specified Warranty

   Section 10.01(c)(i)

Straddle Period Taxes

   Section 7.04(c)

Tax Benefit

   Section 7.04(e)

Tax Referee

   Section 7.11

Taxing Authority

   Section 1.01

Third-Party Claim

   Section 10.02(a)

Trademarks

   Section 1.01

Trade Secrets

   Section 1.01

Transferred Assets

   Section 2.01(a)

Transferred Employee

   Section 6.01(a)

Transferred Leases

   Section 3.10(b)

Unaudited Financial Information

   Section 3.05(a)

VeriSign

   Preamble

Visa Employees

   Section 6.01(e)

WARN Act

   Section 6.05

SECTION 1.03. Interpretation.

(a) Words in the singular shall include the plural and vice versa, and words of
one gender shall include the other genders, in each case, as the context
requires.

(b) The terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, and Article, Section, paragraph,
Exhibit and Schedule references are to the Articles, Sections, paragraphs,
Exhibits and Schedules to this Agreement unless otherwise specified.

(c) The word “including” and words of similar import shall mean “including,
without limitation,” whether or not they are in fact followed by those words or
words of like import.

 

13



--------------------------------------------------------------------------------

(d) The phrase “made available to Purchaser” shall consist of documents that
were posted to the Intralinks data site relating to the Business prior to, and
that remain accessible to Purchaser on, the date that is one day prior to the
date of this Agreement or, if later, the date upon which such documents were
required to be made available.

ARTICLE II

PURCHASE AND SALE OF SHARES AND TRANSFERRED ASSETS

SECTION 2.01. Purchase and Sale of Shares and Transferred Assets; Exclusion of
Excluded Assets.

(a) On the terms and subject to the conditions set forth in this Agreement, at
the Closing, Seller shall (or, as applicable, shall cause a Seller Subsidiary
to) sell, transfer, convey, assign and deliver to Purchaser and, subject to
Section 2.01(e), its Subsidiaries, and Purchaser shall (or, as applicable, shall
cause any such Subsidiary to) purchase and accept from Seller (or, as
applicable, such Seller Subsidiary) all of Seller’s and the Seller Subsidiaries’
right, title and interest in and to (x) the Transferred Intellectual Property,
Transferred Software and Assumed In-Licenses, (y) the Shares and (z) each of the
other assets, properties and rights (other than Intellectual Property Rights),
of every kind and description, wherever located, real, personal or mixed,
tangible or intangible, known or unknown, used (or held for use) exclusively in
the conduct of the Business as the same shall exist at the Closing, including
all such assets acquired by Seller or the Seller Subsidiaries after the date
hereof and all assets shown on the balance sheet set forth in the Unaudited
Financial Information and not disposed of prior to the Closing, but in each case
of (x), (y) and (z) excluding the Excluded Assets (such assets, properties and
rights, including the Transferred Intellectual Property, Transferred Software
and Assumed In-Licenses, but excluding the Shares and the Excluded Assets, the
“Transferred Assets”), free and clear of all Liens other than Permitted Liens or
Liens created by or through Purchaser or any of its Affiliates, including:

(i) [Intentionally Omitted];

(ii) the equity interests listed in Section 2.01(a)(ii)of the Seller Disclosure
Schedule (the “Additional Securities”);

(iii) the Assumed Contracts and Assumed In-Licenses, including all accounts
receivable and prepaid expenses of the Business related thereto;

(iv) the accounts receivable and prepaid expenses of the Business held by Seller
and the Seller Subsidiaries not related to an Assumed Contract, Assumed
In-License or a Shared Contract, to the extent reflected on the Closing
Statement;

(v) all claims, warranties, causes of action and rights of Seller and the Seller
Subsidiaries to the extent relating to the Transferred Assets or the Assumed
Liabilities;

 

14



--------------------------------------------------------------------------------

(vi) all books of account, present and former supplier and customer lists,
correspondence, advertising, personnel and employment records, marketing and
promotional materials (including website content), technical manuals and data,
sales and purchase correspondence, records, documentation and files of the
Companies (including, for clarification purposes, Tax Returns of the Companies
that were not filed on a consolidated or combined basis with the Seller or any
Affiliate of Seller that is itself not a Company);

(vii) the Owned Real Property;

(viii) the Transferred Equipment;

(ix) copies of books of account, present and former supplier and customer lists,
correspondence, advertising, personnel and employment records, marketing and
promotional materials (including website content), technical manuals and data,
sales and purchase correspondence, records, documentation and files, in each
case used (or held for use) primarily in the conduct of the Business as of the
Closing Date or primarily related to the Transferred Intellectual Property or
the Transferred Software;

(x) with respect to Contracts pursuant to which Seller (or one or more of the
Seller Subsidiaries) provides to the counterparty both the services provided by
the Business and other services, the rights thereunder (including in respect of
any service order or work order) relating to the Business (such rights relating
to the Business, the “Shared Contracts”);

(xi) all transferable Permits used (or held for use) exclusively in the conduct
of the Business, including the items listed on Section 3.08(b) of the Seller
Disclosure Schedule;

(xii) all goodwill associated exclusively with the Business or the Transferred
Assets, together with the right to represent to third parties that Purchaser is
the successor to the Business; and

(xiii) all other tangible and intangible assets of any kind or description,
wherever located, that are used or held for use exclusively in the conduct of
the Business.

(b) Notwithstanding anything in this Agreement to the contrary, Seller and the
Seller Subsidiaries shall retain the rights, titles and interests in and to, and
Purchaser shall have no rights (except to the extent otherwise provided for in
this Agreement or any Ancillary Agreement) with respect to the following assets
(such assets, the “Excluded Assets”):

(i) all the business, properties, assets, goodwill and rights of whatever kind
and nature, real or personal, tangible or intangible that are owned, leased or
licensed by Seller and its Subsidiaries on the Closing Date and used or held for
use primarily in the operation or conduct of any business of Seller and its
Subsidiaries other than the Business;

 

15



--------------------------------------------------------------------------------

(ii) the minute books, stock ledgers, Tax records and Tax-related documents of
Seller and the Seller Subsidiaries, unless they relate exclusively to the
Business or the Transferred Assets and are needed for Purchaser to meet its Tax
compliance requirements for periods ending after the Closing Date;

(iii) all claims, warranties, causes of action and rights of Seller and its
Subsidiaries against any third party relating to any Retained Liability or to
any Liability for which Seller or any of the Seller Subsidiaries is responsible
under this Agreement;

(iv) all rights of Seller and the Seller Subsidiaries under this Agreement and
the Ancillary Agreements;

(v) except to the extent otherwise provided in Section 5.06, all current and
prior insurance policies and all rights of any nature with respect thereto,
including all insurance recoveries thereunder and rights to assert claims with
respect to any such insurance recoveries;

(vi) any assets used primarily for the purpose of providing Overhead and Shared
Services and, other than as provided in the Transition Services Agreement, any
rights of the Business to receive from Seller or any of its Affiliates (other
than the Companies) any Overhead and Shared Services;

(vii) all Software used or held for use by Seller and the Seller Subsidiaries,
other than the Transferred Software;

(viii) except (A) for the Transferred Intellectual Property and (B) as otherwise
expressly provided in the Ancillary Agreements, all rights relating to any
Intellectual Property Rights owned by Seller or any of its Subsidiaries
(including in the VeriSign word mark);

(ix) all cash, cash equivalents and bank accounts or similar cash items of
Seller and the Seller Subsidiaries (whether or not reflected on the books of
Seller or the Seller Subsidiaries as of the Closing Date);

(x) all stock or other equity interests in any Person, other than the Shares and
Additional Securities;

(xi) all records prepared by Seller or any of its Subsidiaries or their
respective advisors to facilitate the sale of the Shares and the Business to
Purchaser and not otherwise related to the operation of the Business;

(xii) except as expressly set forth to the contrary in Article VI, all trust
funds or other entities holding assets (or, in the case of a dedicated bank
account held by Seller, the assets of such account) in respect of the Seller
Benefit Plans; and

 

16



--------------------------------------------------------------------------------

(xiii) any assets set forth in Section 2.01(b)(xiii) of the Seller Disclosure
Schedule.

(c) Subject to the terms and conditions hereof, each of Purchaser and Seller
shall (or, in the case of Seller, shall cause its applicable Subsidiaries to)
enter into such agreements or instruments (the “Foreign Acquisition Agreements”)
providing for the sale, transfer, assignment or other conveyance of any
Transferred Assets located outside the United States as, pursuant to
requirements of applicable local Law, would be required or advisable to be
documented separately from this Agreement, which Foreign Acquisition Agreements
shall be negotiated in good faith between Seller and Purchaser, but in all
events shall be consistent with the terms of this Agreement.

(d) Seller shall have the right to retain, following the Closing, copies of any
book, record, literature, list and any other written or recorded information
constituting Transferred Assets to which Seller in good faith determines it is
reasonably likely to need access for bona fide legal, tax, accounting,
litigation, federal securities disclosure or other similar purpose.

(e) Purchaser shall, and shall cause its Affiliates to, acquire the Shares and
the Transferred Assets (i) in the manner described in the schedule set forth on
Exhibit L or (ii) in a manner that is different from the schedule set forth on
Exhibit L provided that the change would not either (A) impede or delay the
Closing or (B) result in an aggregate increase in the amount of Swiss Taxes,
Transfer Taxes and withholding Taxes that are borne by Seller, without Seller’s
written consent (such consent not to be unreasonably withheld, conditioned or
delayed).

SECTION 2.02. Assumption of Assumed Liabilities; Retention of Retained
Liabilities.

(a) On the terms and subject to the conditions set forth in this Agreement, at
the Closing, Purchaser shall assume and become obligated to pay, perform and
discharge when due, the following Liabilities of Seller or any Seller
Subsidiary, whether accrued or arising before, on or after the Closing, but in
each case excluding the Retained Liabilities (such Liabilities, the “Assumed
Liabilities”):

(i) all Liabilities to the extent relating to the Transferred Assets (including
any Nonassignable Assets and the Nonsublicenseable Assets to the extent
attributable to the Business) or conduct of the Business;

(ii) all Liabilities under the Assumed Contracts, the Assumed In-Licenses and
the Shared Contracts;

(iii) all accounts payable and accrued expenses of the Business not related to
an Assumed Contract, Assumed In-License or a Shared Contract, to the extent
reflected on the Closing Statement;

(iv) all Liabilities that are to be expressly assumed by Purchaser pursuant to
Section 5.21;

 

17



--------------------------------------------------------------------------------

(v) all product liability, professional liability, intellectual property
infringements or any other claims arising out of the sale and/or use of products
or services sold in connection with the Business (regardless of when
manufactured or provided);

(vi) except to the extent otherwise provided in Section 2.02(b), all Liabilities
(A) relating to the Business or the Transferred Assets and (B) arising under
Environmental Laws; and

(vii) all Liabilities identified in Section 2.02(a)(vii) of the Seller
Disclosure Schedule.

(b) Notwithstanding any provision in this Agreement or any other writing to the
contrary, Purchaser is assuming only the Assumed Liabilities and is not assuming
any other Liability of Seller or any Seller Subsidiary (or any predecessor of
Seller or any Seller Subsidiary or any prior owner of all or part of its
respective businesses and assets) of whatever nature, whether presently in
existence or arising hereafter. Seller or the relevant Seller Subsidiary shall
retain, and shall be fully responsible for paying, performing and discharging
when due, all such Liabilities (whether accrued or arising before, on or after
the Closing), including the following Liabilities (such Liabilities, the
“Retained Liabilities”):

(i) except to the extent provided in Article VI, any Liabilities relating to
employee benefits or compensation arrangements existing on or prior to the
Closing, including any Liabilities under any of Seller’s employee benefit
agreements, plans or other arrangements;

(ii) all Liabilities relating to an Excluded Asset;

(iii) any Liability allocated to Seller under Article VII;

(iv) all Liabilities for any Indebtedness of Seller or any of its Subsidiaries
(other than VeriSign Japan);

(v) all Liabilities of Seller arising under this Agreement or any Ancillary
Agreement; and

(vi)(A) all Liabilities subject to indemnification by Seller under
Section 10.01(a)(i) arising out of a breach of the representations and
warranties of Seller in Section 3.12 and (B) all Liabilities arising in
connection with or in any way relating to any Release of Hazardous Materials to
soil, groundwater, surface water, sediments or other media (other than air) at,
in, from, on or under the Owned Real Property, to the extent such Release was
caused by Seller or its Subsidiaries (other than VeriSign Japan) on or prior to
Closing.

 

18



--------------------------------------------------------------------------------

SECTION 2.03. Purchase Price; Allocation of Purchase Price.

(a) Subject to the terms and conditions of this Agreement, in consideration of
the transfer of the Shares and the Transferred Assets under Section 2.01,
Purchaser shall:

(i) pay to Seller as provided in Section 2.04 and Section 2.07:

(A) the amount of cash (the “Purchase Price”) equal to the Base Purchase Price
plus the Modified Working Capital Amount, plus

(B) the Closing Net Cash, and

(ii) assume and become obligated to pay, perform and discharge the Assumed
Liabilities.

(b) For purposes of determining the amount of cash to be paid by Purchaser to
Seller at the Closing pursuant to Section 2.07, Seller shall prepare and
deliver, not less than five (5) Business Days before the Closing Date, a good
faith estimate as of the Closing Date of (i) the Modified Working Capital (such
estimated amount, the “Estimated Modified Working Capital”) and (ii) the Net
Cash (such estimated amount, the “Estimated Net Cash”).

(c) As soon as practicable after the Closing, Seller shall deliver to Purchaser
a statement (the “Allocation Statement”) which shall allocate the Base Purchase
Price, the Estimated Modified Working Capital, Assumed Liabilities and Estimated
Net Cash among the Shares and the Transferred Assets (which shall be further
allocated to the purchasing entities) for all Tax purposes, including for
purposes of Section 1060 of the Code and the Treasury Regulations thereunder. If
within 15 Business Days after the delivery of the Allocation Statement Purchaser
notifies Seller that Purchaser objects to the allocation set forth in the
Allocation Statement, Purchaser and Seller shall use commercially reasonable
efforts to resolve such dispute within 20 days. In the event that Purchaser and
Seller are unable to resolve such dispute within 20 days, Seller and Purchaser
shall jointly retain a nationally recognized accounting firm to resolve the
disputed items. Upon resolution of the disputed items, the allocation reflected
on the Allocation Statement shall be adjusted to reflect such resolution. The
costs, fees and expenses of the accounting firm shall be borne equally by Seller
and Purchaser. If an adjustment is made with respect to the final Purchase Price
or Closing Net Cash pursuant to Section 2.04, the Allocation Statement shall be
adjusted in accordance with Section 1060 of the Code and as mutually agreed by
Purchaser and Seller. In the event that an agreement is not reached within 20
Business Days after the determination of the final Purchase Price and Closing
Net Cash, any disputed items shall be resolved by a nationally recognized
accounting firm in the manner described above. For all Tax purposes, the parties
agree (i) to report, and cause their respective Subsidiaries to report, the
transactions contemplated by this Agreement in a manner consistent with the
Allocation Statement, and not to take any position inconsistent therewith in any
Tax Return, Tax filing (including filings required under Section 1060 of the
Code), audit, refund claim or otherwise, unless otherwise required by applicable
Law.

SECTION 2.04. Payment Adjustment.

(a) Seller has prepared the attached Exhibit F, which lists the current asset
and current liability accounts of the Business that are relevant for the
determination of the Modified Working Capital and sets forth the accounting
principles, methodologies and policies to be used in such determination (the
“Calculation Principles”) as well as the format for the presentation of the
Modified Working Capital calculation.

 

19



--------------------------------------------------------------------------------

(b) As promptly as practicable (and in any event within 60 days after the
Closing), Seller shall deliver to Purchaser a written statement (the “Closing
Statement”) that shall contain Seller’s final calculation of (i) the Modified
Working Capital as of the Closing Date prepared on the basis of, and applying,
the Calculation Principles (the “Closing Modified Working Capital”), (ii) the
Modified Working Capital Amount, (iii) the Net Cash as of the Closing Date (the
“Closing Net Cash”), (iv) the Modified Working Capital Adjustment Amount,
(v) the Cash Adjustment Amount and (vi) the final Purchase Price.

(c) For purposes hereof, “Modified Working Capital Adjustment Amount” means the
difference (which may be a positive or negative number) between (i) the Modified
Working Capital Amount and (ii) the Estimated Modified Working Capital Amount.
For purposes hereof, “Cash Adjustment Amount” means the difference (which may be
a positive or negative number) between (i) the Closing Net Cash and (ii) the
Estimated Net Cash.

(d) If the sum of the Modified Working Capital Adjustment Amount as finally
determined in accordance with this Section 2.04 plus the Cash Adjustment Amount
as finally determined in accordance with this Section 2.04 (i) is a positive
number, Purchaser shall pay to Seller an amount equal to such amount, or (ii) is
a negative number, Seller shall pay to Purchaser an amount equal to the absolute
value of such amount, in either case by wire transfer, within three Business
Days after the final determination of the Modified Working Capital Adjustment
Amount and the Cash Adjustment Amount, of immediately available funds to an
account designated by the party receiving payment, plus interest on such amount
accrued from the Closing Date to the date of such payment at the prime rate
applicable from time to time as announced by Citibank, N.A. Such interest shall
be calculated daily on the basis of a year of 365 days and the actual number of
days elapsed. For the avoidance of doubt, if the Modified Working Capital
Adjustment Amount plus the Cash Adjustment Amount as finally determined in
accordance with this Section 2.04 is equal to $0.00, no payment shall be made by
or to either party pursuant to this Section 2.04.

(e) Promptly upon request, Purchaser will provide Seller and its accountants
access to the books, records and personnel of the Companies and the Business
throughout the periods during which the Closing Statement is being prepared and
any disputes that may arise under this Section 2.04 are being resolved. If
Purchaser disagrees with the determination of the Closing Statement, Purchaser
shall notify Seller of such disagreement within 45 days after delivery of the
Closing Statement (such notice, the “Purchaser Disagreement Notice”). The
Purchaser Disagreement Notice shall set forth, in reasonable detail, any
disagreement with, and any requested adjustment to, the Closing Statement.
Matters as to which Purchaser may submit disagreements (and the Purchaser
Disagreement Notice) shall be limited to whether the Closing Statement delivered
by Seller was prepared on the basis of, and using, the Calculation Principles,
and Purchaser shall not be entitled to submit disagreements on any other basis
(including as to whether such Calculation Principles are or were appropriate).
If Purchaser fails to deliver the Purchaser Disagreement Notice by the end of
such 45-day period, Purchaser shall be deemed to have accepted the Closing
Statement delivered by Seller. Matters included in the calculations in the
Closing Statement to which Purchaser does not object in the Purchaser
Disagreement Notice

 

20



--------------------------------------------------------------------------------

shall be deemed accepted by Purchaser and shall not be subject to further
dispute or review. During the period prior to Purchaser’s delivery of any
Purchaser Disagreement Notice, Purchaser shall have reasonable access to all
documents, schedules and workpapers used by Seller in the preparation of the
Closing Statement. Purchaser and Seller shall negotiate in good faith to resolve
any such disagreement with respect to the Closing Statement and any resolution
agreed to in writing by Purchaser and Seller shall be final and binding upon the
parties.

(f) If Purchaser and Seller are unable to resolve any disagreement as
contemplated by paragraph (e) of this Section 2.04 or paragraph (b) of
Section 2.11 within 30 days after delivery of a Seller Disagreement Notice or
Purchaser Disagreement Notice, as applicable, Purchaser and Seller shall jointly
select a partner at a mutually agreeable accounting firm to resolve such
disagreement. If Purchaser and Seller are unable to reach agreement on the
identity of such a partner within 20 days after the expiration of such 30-day
period, either party may request that a partner at a nationally recognized
accounting firm be appointed by the American Arbitration Association. The
individual so selected shall be referred to herein as the “Accounting
Arbitrator.” The parties shall instruct the Accounting Arbitrator to consider
only those items and amounts set forth in the Closing Statement or Special
Employee Liabilities Statement, as applicable, as to which Purchaser and Seller
have not resolved their disagreement. Purchaser and Seller shall use
commercially reasonable efforts to cause the Accounting Arbitrator to deliver to
the parties, as promptly as practicable (and in no event later than 30 days
after his or her appointment), a written report setting forth the resolution of
any such disagreement determined in accordance with the terms of this Agreement.
Such report shall be final and binding upon the parties. In the event the
Accounting Arbitrator concludes that either party was correct as to sixty-five
percent or more (by dollar amount) of the disputed items, then the other party
shall pay the Accounting Arbitrator’s fees, costs and expenses. In the event the
Accounting Arbitrator fails to make such conclusion, then each party shall pay
one-half the Accounting Arbitrator’s fees, costs and expenses.

(g) Purchaser and Seller agree that any payments made pursuant to this
Section 2.04 or Section 2.11 shall be allocated in a manner consistent with the
allocation referred to in Section 2.03(c).

SECTION 2.05. Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Shares and the Transferred Assets and the
assumption of the Assumed Liabilities, all as contemplated hereby, shall take
place at a closing (the “Closing”) to be held at 11:00 AM, Eastern time, on the
third Business Day following the satisfaction or waiver of all of the conditions
to the obligations of the parties set forth in Article VIII (other than
conditions to be satisfied at the Closing, but subject to the waiver or
fulfillment of those conditions) (the day on which the Closing takes place being
the “Closing Date”), at the offices of Cleary Gottlieb Steen & Hamilton LLP
located at One Liberty Plaza, New York, New York, or at such other place as
Seller and Purchaser may mutually agree upon in writing. Notwithstanding the
terms set forth in the immediately preceding sentence, if, at any time prior to
July 18, 2010, all of the conditions to the obligations of the parties set forth
in Article VIII (other than conditions to be satisfied at the Closing) are
satisfied or waived, then Purchaser may, at its sole discretion and upon written
notice to Seller delivered within 24 hours following the satisfaction or waiver
of such conditions, postpone the Closing Date until July 18, 2010; provided that
in such event the conditions to the Closing set forth in Section 8.03(a),
Section

 

21



--------------------------------------------------------------------------------

8.03(b), Section 8.03(c) and Section 8.03(e), and any right of Purchaser to
terminate this Agreement pursuant to Section 9.01(d), shall be deemed to be
waived by Purchaser. Legal title, equitable title and risk of loss with respect
to the Shares and the Transferred Assets will transfer to Purchaser, and the
Assumed Liabilities will be assumed by Purchaser, at the Closing, which transfer
and assumption will be deemed effective for accounting and other computational
purposes as of 12:01 a.m. (Eastern Time) on the Closing Date.

SECTION 2.06. Closing Deliveries by Seller. At the Closing, Seller shall deliver
or cause to be delivered to Purchaser:

(a) evidence reasonably satisfactory to Purchaser of the completion of the
requisite procedures necessary to transfer the VeriSign Japan Shares to a
securities account designated by Purchaser in a written notice to Seller at
least two Business Days prior to the Closing Date;

(b) certificates for the Shares (other than the VeriSign Japan Shares) duly
endorsed or accompanied by stock powers duly endorsed in blank, with any
required transfer stamps affixed thereto or other evidence reasonably
satisfactory to Purchaser of the sale and transfer at the Closing of the Shares
to Purchaser;

(c) a counterpart of each of the Ancillary Agreements, executed by each of
Seller and the Seller Subsidiaries that is a party thereto, to the extent not
delivered prior to the Closing;

(d) a FIRPTA affidavit in the form set forth in the regulations under
Section 1445(b)(2) of the Code certifying that, as of the Closing Date, Seller
is not a “foreign person;” and

(e) any other documents required pursuant to this Agreement or reasonably
requested by Purchaser.

SECTION 2.07. Closing Deliveries by Purchaser. At the Closing, Purchaser shall
deliver or cause to be delivered to Seller:

(a) a counterpart of each of the Ancillary Agreements, executed by each of
Purchaser and its Subsidiaries that is a party thereto, to the extent not
delivered prior to the Closing;

(b) an amount equal to (i) the Estimated Purchase Price plus (ii) the Estimated
Net Cash, by wire transfer in immediately available funds to an account or
accounts designated by Seller in a written notice to Purchaser at least two
Business Days prior to the Closing Date; and

(c) any other documents required pursuant to this Agreement or reasonably
requested by Seller.

SECTION 2.08. Accounting. To the extent that, after the Closing, (a) Purchaser
or any of its Subsidiaries (including the Companies) receives any payment or
instrument that is

 

22



--------------------------------------------------------------------------------

for the account of Seller or any of the Seller Subsidiaries according to the
terms of this Agreement, Purchaser shall promptly deliver such amount or
instrument to Seller, and (b) Seller or any of the Seller Subsidiaries receives
any payment or instrument that is for the account of Purchaser or any of its
Subsidiaries (including the Companies) according to the terms of this Agreement,
Seller shall promptly deliver such amount or instrument to Purchaser.

SECTION 2.09. Nonassignable; Nonsublicenseable Assets.

(a) Nothing in this Agreement, nor the consummation of the transactions
contemplated hereby, shall be construed as an attempt or agreement to assign or
transfer any Transferred Asset (including any Assumed Contract, Assumed
In-License or Shared Contract) to Purchaser which by its terms or by Law is
nonassignable without a Consent (a “Nonassignable Asset”), unless and until such
Consent shall have been obtained. To the extent permitted by applicable Law and
by the terms of the applicable Nonassignable Asset, such Nonassignable Asset
shall be held, as of and from the Closing, by Seller (or the relevant Seller
Subsidiary) for the benefit and burden of Purchaser and the covenants and
obligations thereunder shall be fully performed by Purchaser on Seller’s (or
such Seller Subsidiary’s) behalf and all rights and Liabilities existing
thereunder shall be for Purchaser’s account. For the avoidance of doubt, the
designation of a Transferred Asset as a Nonassignable Asset does not render it
an Excluded Asset.

(b) Seller and Purchaser will use their reasonable best efforts (but without
making any payment or delivering anything of value to any third party by Seller
or Purchaser) to obtain the Consent of the other parties to any such
Nonassignable Asset or any claim or right or any benefit arising thereunder for
the assignment thereof to Purchaser as Purchaser may request. If such Consent is
not obtained, to the extent permitted by applicable Law and by the terms of the
applicable Nonassignable Asset, Seller and Purchaser shall use reasonable best
efforts to take, or cause to be taken, such actions as the other party may
reasonably request that are required to be taken or appropriate in order to
provide Purchaser with the benefits and burdens of the Nonassignable Assets with
respect to the portion of rights thereunder attributable to the Business (but
without any obligation to make any payment or delivering anything of value to
any third party by Seller or Purchaser), including, to the extent permissible,
sub-contracting, sub-licensing, or sub-leasing to Purchaser the portion of such
rights attributed to the Business, or under which Seller would enforce for the
benefit and burden of Purchaser, with Purchaser assuming Seller’s obligations,
any and all rights of Seller against a third party thereto. Seller shall
promptly pay over to Purchaser the net amount (after reasonable out-of-pocket
expenses and any required Taxes) of all payments received by it (or a Seller
Subsidiary) in respect of all Nonassignable Assets.

(c) Nothing in this Agreement, nor the consummation of the transactions
contemplated hereby, shall be construed as an attempt or agreement to
subcontract, sublicense, or sublease any rights under any Contract (including in
connection with any Shared Software to be licensed pursuant to the terms of
Section 5.09) to Purchaser, which by its terms or by Law cannot be
subcontracted, sublicensed, or subleased without a Consent (a “Nonsublicenseable
Asset”), unless and until such Consent shall have been obtained. To the extent
permitted by applicable Law and by the terms of the applicable Nonsublicenseable
Asset, Seller and Purchaser shall use reasonable best efforts to take, or cause
to be taken, such actions as the other party may

 

23



--------------------------------------------------------------------------------

reasonably request that are required to be taken or appropriate in order to
provide Purchaser with the benefits and burdens of a Nonsublicensesable Asset
with respect to the portion of rights thereunder attributable to the Business
(but without any obligation to make any payment or delivering anything of value
to any third party by Seller or Purchaser), including, to the extent
permissible, subcontracting, sublicensing, or subleasing to Purchaser the
portion of such rights attributed to the Business.

(d) Nothing in this Section 2.09 shall require Seller or any Seller Subsidiary
to renew any Nonassignable Asset or Nonsublicenseable Asset (collectively,
“Restricted Assets”) that is an Assumed Contract, Assumed In-License or a Shared
Contract, or a third party Contract regarding Shared Software. Any assignment,
subcontract, sublease or sublicense of a Restricted Asset pursuant to the
consummation of the transactions contemplated hereunder shall be subject to the
terms and conditions of the underlying Contract.

(e) For the avoidance of doubt, if Consent is obtained with regard to assignment
of any Assumed In-License, Seller and Purchaser shall use reasonable best
efforts to take, or cause to be taken, such actions as the other party may
reasonably request that are required to be taken or appropriate in order to
provide Seller with the benefits and burdens of such an Assumed In-License with
respect to the portion of rights thereunder attributable to the Seller Existing
Businesses (but without any obligation to make any payment or delivering
anything of value to any third party by Seller or Purchaser), including, to the
extent permissible, sub-contracting, sub-licensing, or sub-leasing to Seller the
portion of such rights attributed to the Seller Existing Businesses.

SECTION 2.10. Withholding Rights. Subject to Section 2.01(e), Purchaser and its
Affiliates and agents shall be entitled to deduct and withhold any applicable
Taxes, from the consideration otherwise payable pursuant to this Agreement. To
the extent that amounts are so deducted and withheld, such deducted and withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to Seller. Promptly after any such amounts are paid or remitted to the
applicable Taxing Authority, Purchaser or its relevant Affiliate shall deliver
to Seller a certified copy of a receipt or other evidence of such payment.

SECTION 2.11. Special Employee Liabilities.

(a) Within 180 days after the Closing Date, Purchaser shall deliver to Seller a
written statement (the “Special Employee Liabilities Statement”) that shall, in
reasonable detail, contain Purchaser’s good-faith calculation, and set forth the
accounting principles, methodologies and policies used in the determination, of
(i) the amount of all Liabilities arising from the employment and termination of
the Excluded Employees by Purchaser or its Subsidiaries plus (ii) the amount of
Accrued TE Liabilities, in each case paid or accrued by Purchaser or any of its
Subsidiaries through the date of such Special Employee Liabilities Statement.
Purchaser and Seller shall reasonably cooperate in connection with the
employment and termination of any Excluded Employee for the purpose of
minimizing the Liabilities subject to this Section 2.11. The Special Employee
Liabilities Statement shall not include any Liabilities relating to any Excluded
Employee that Purchaser determines to engage in the provision of services (other
than pursuant to the Transition Services Agreement) to Purchaser or its
Subsidiaries in any substantive manner following the Closing Date.

 

24



--------------------------------------------------------------------------------

(b) If Seller disagrees with the determination of the Special Employee
Liabilities Statement, Seller shall notify Purchaser of such disagreement within
45 days after delivery of the Special Employee Liabilities Statement (such
notice, the “Seller Disagreement Notice”). The Seller Disagreement Notice shall
set forth, in reasonable detail, any disagreement with, and any requested
adjustment to, the Special Employee Liabilities Statement and Seller’s
calculation of any amounts therein to which it disagrees. If Seller fails to
deliver the Seller Disagreement Notice by the end of such 45-day period, Seller
shall be deemed to have accepted the Special Employee Liabilities Statement
delivered by Purchaser. Matters included in the calculations in the Special
Employee Liabilities Statement to which Seller does not object in the Seller
Disagreement Notice shall be deemed accepted by Seller and shall not be subject
to further dispute or review. During the period prior to Seller’s delivery of
any Seller Disagreement Notice, Seller shall have reasonable access to all
documents, schedules and workpapers used by Purchaser in the preparation of the
Special Employee Liabilities Statement. Purchaser and Seller shall negotiate in
good faith to resolve any such disagreement with respect to the Special Employee
Liabilities Statement and any resolution agreed to in writing by Purchaser and
Seller shall be final and binding upon the parties. If Purchaser and Seller are
unable to resolve any disagreement as contemplated in this paragraph within 30
days after delivery of a Seller Disagreement Notice, Purchaser and Seller shall
engage in arbitration in accordance with the procedures set forth in
Section 2.04(f).

(c) Within three Business Days of the determination made in accordance with
Section 2.11(b) and/or Section 2.04(f) of the final amounts payable as set forth
in the Special Employee Liabilities Statement, Seller shall pay to Purchaser all
such amounts, by wire transfer, of immediately available funds to an account
designated by Purchaser.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except (a) as set forth in the Seller Disclosure Schedule, (b) as contemplated
by this Agreement or (c) to the extent relating solely to the Excluded Assets,
the Retained Liabilities or any of the operations of Seller or the Seller
Subsidiaries other than the Business, Seller represents and warrants to
Purchaser that all of the statements contained in this Article III are true as
of (i) the date of this Agreement and (ii) the earlier of (A) the Closing Date
and (B) if Purchaser elects to postpone the Closing pursuant to Section 2.05,
the date on which all of the conditions to the obligations of the parties set
forth in Article VIII (other than conditions to be satisfied at the Closing) are
satisfied or waived (or, if made as of a specified date, as of such date). For
purposes of the representations and warranties of Seller contained herein,
disclosure in any section of the Seller Disclosure Schedule of any facts or
circumstances shall be deemed to be adequate response and disclosure of such
facts or circumstances with respect to all representations or warranties by
Seller calling for disclosure of such information, whether or not such
disclosure is specifically associated with or purports to respond to one or more
of such representations or warranties, but only if the relevance of that
disclosure as an exception to (or a disclosure for purposes of) such
representations and warranties would be reasonably apparent to a reasonable
person who has read that disclosure and such representations and warranties. The
inclusion of any information in any section of the Seller Disclosure Schedule or
other document delivered by Seller pursuant to this Agreement shall not be
deemed to be an admission or evidence of the materiality of such item, nor shall
it establish a standard of materiality for any purpose whatsoever.

 

25



--------------------------------------------------------------------------------

SECTION 3.01. Organization and Good Standing.

(a) Seller, and each Seller Subsidiary that is or will be a party to any of the
Ancillary Agreements, is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization and has all requisite power
and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted. Seller and each such Seller Subsidiary is
duly licensed or qualified to do business in each jurisdiction in which the
properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary, except to the extent that the failure to
be so licensed or qualified would not reasonably be expected to have,
individually or in the aggregate, a materially adverse effect upon Seller’s or
such Seller Subsidiaries’ ability to carry out its obligations under this
Agreement and the Ancillary Agreements to which it is or will be a signatory,
and to consummate the Transactions.

(b) Each of the Companies is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted. Each of the Companies is
duly licensed or qualified to do business in each jurisdiction in which the
properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary, except to the extent that the failure to
be so licensed or qualified would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.02. Authority. Seller, and each Seller Subsidiary that is or will be a
party thereto, has full power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is or will be a signatory and
to perform its obligations hereunder and thereunder. The execution, delivery and
performance by Seller and each such Seller Subsidiary of this Agreement and each
Ancillary Agreement to which it is or will be a signatory has been duly
authorized by all requisite corporate or other similar action on the part of
Seller and each such Seller Subsidiary. This Agreement has been, and upon
execution each Ancillary Agreement will be, duly executed and delivered by
Seller and each such Seller Subsidiary that is or will be a party thereto and
(assuming due authorization, execution and delivery by Purchaser and, if
applicable in the case of the Ancillary Agreements, by each Subsidiary of
Purchaser that is or will be a party thereto, including the Companies), this
Agreement constitutes, and each Ancillary Agreement to which Seller or any such
Seller Subsidiary is or will be a party constitutes or, when so executed and
delivered, will constitute, a legal, valid and binding obligation of Seller and
each such Seller Subsidiary, enforceable against Seller and each such Seller
Subsidiary in accordance with its terms, subject only to the effect, if any, of
(a) applicable bankruptcy and other similar Laws affecting the rights of
creditors generally and (b) Laws governing specific performance, injunctive
relief and other equitable remedies.

SECTION 3.03. No Conflict; Consents and Approvals. Subject, in the case of
clauses (ii) and (iii) below, to the filing by Seller of reports under the
Exchange Act and as

 

26



--------------------------------------------------------------------------------

contemplated by the rules of Nasdaq, and to the requirements of the HSR Act and
any filings or applications required under the laws of any non-U.S.
jurisdiction, none of (a) the execution and delivery by Seller or, if applicable
in the case of the Ancillary Agreements, any Seller Subsidiary, of this
Agreement and the Ancillary Agreements to which it is or will be a party,
(b) the consummation by Seller or any such Seller Subsidiary of the Transactions
or (c) the compliance by Seller or any Seller Subsidiary with any of the
provisions hereof or thereof, as the case may be, will:

(i) conflict with, or result in the breach of, any provision of the certificate
of incorporation or by-laws or other organizational documents of the Companies,
Seller or any Seller Subsidiary;

(ii) require the Companies, Seller or any Seller Subsidiary to make any material
filing with, or obtain any material Consent from, any Governmental Authority;

(iii) conflict with, violate or result in the breach by the Companies, Seller or
any Seller Subsidiary in any material respect of any applicable Law;

(iv) constitute a default under or give rise to any right of notice, consent,
termination, cancellation or acceleration of any right or obligation of Seller,
any Seller Subsidiary or any of the Companies or to a loss of any benefit
relating to the Business to which Seller, any Seller Subsidiary or any of the
Companies is entitled under any provision of any Material Contract or
Transferred Lease; or

(v) result in the creation of any Lien (other than any Permitted Lien or any
Lien created by or through Purchaser) upon any of the Shares, the Transferred
Assets or assets owned by the Companies;

except in the case of clause (iv) for such matters that would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or a material adverse effect upon Seller’s or any such Seller
Subsidiary’s ability to carry out its respective obligations under, and to
consummate, or to impede or delay in any material respect the consummation of,
the Transactions.

SECTION 3.04. Capitalization; Title to Shares; Equity Interests.

(a) The authorized capital stock and number of shares or other equity,
partnership, membership or similar ownership interests that are issued and
outstanding of each Company are listed in Section 1.01(iii) of the Seller
Disclosure Schedule, together with the number of Shares of each Company and
VeriSign Japan owned by Seller or a Seller Subsidiary. (i) The Shares have been
validly issued and are fully paid and nonassessable and are owned by Seller, a
Seller Subsidiary or a Company free and clear of all Liens and any other
material limitation or restriction (including any restriction on the right to
vote, sell or otherwise dispose of the Shares) and (ii) Seller, a Seller
Subsidiary or a Company will transfer and deliver to Purchaser at the Closing
valid title to the Shares free and clear of any Lien and any such limitation or
restriction.

 

27



--------------------------------------------------------------------------------

(b) There are no outstanding or authorized options, convertible or exchangeable
securities or instruments, warrants, rights, contracts, calls, puts, rights to
subscribe, conversion rights or other agreements or commitments to which Seller,
a Seller Subsidiary or a Company is a party or which are binding on any of them
providing for the issuance, disposition, redemption, repurchase or acquisition
of any equity, partnership, membership or similar ownership interest of a
Company or VeriSign Japan. There are no voting trusts, proxies or other
agreements or understandings with respect to the voting of any equity,
membership, partnership or similar ownership interest of a Company or the
VeriSign Japan Shares.

(c) No Company owns or holds of record or beneficially any equity interests in
any corporation, limited liability company, partnership, business trust, joint
venture or other Person.

(d) To the Knowledge of Seller, none of the Additional Securities are subject to
any mandatory “capital call” or similar obligation to contribute assets or
capital to the Person to which such Additional Securities relate, other than
such obligations the breach of which would result solely in the dilution of the
holder of such Additional Securities or the loss of rights related to the
investment in such Additional Securities.

SECTION 3.05. Financial Information.

(a) Seller has provided Purchaser with the unaudited financial information
relating to the Business set forth in Section 3.05(a) of the Seller Disclosure
Schedule (the “Unaudited Financial Information”). The Unaudited Financial
Information has been prepared in good faith on the bases described therein and
derived from the financial books and records maintained by Seller and the
Companies for the Business. The Unaudited Financial Information (i) represents
Seller’s good faith estimate of the balance sheet accounts and results of
operations data set forth therein for the Business as if the Business had been
held and operated on a stand-alone basis, (ii) fairly presents, in accordance
with US GAAP applied on a consistent basis, the revenues of the Business for the
periods presented therein and (iii) has been prepared using the accounting
policies used by Seller in the preparation of the Audited Financial Statements,
except for (A) the application of U.S. Securities and Exchange Commission
Staffing Accounting Bulletin Topic 1B and related interpretations pertaining to
the fair presentation of carve-out financial statement prepared under US GAAP
including the related notes to financial statements presented, (B) the
presentation of certain long-lived and indefinite-lived intangible assets
including goodwill and any required assessment of long-lived and
indefinite-lived intangible asset impairments or requirements to adjust such
assets to fair value and (C) other matters described in Section 3.05(a) of the
Seller Disclosure Schedule.

(b) Each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in the registration statements, prospectuses,
reports, schedules, forms, statements and other documents (including exhibits
and all other information incorporated by reference) filed or furnished by
Seller with the Securities and Exchange Commission (“SEC”) since January 1, 2008
(the “Audited Financial Statements”) (i) complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto as of their respective dates; (ii) was prepared in accordance with
US GAAP applied on a consistent basis throughout the periods involved (except as
may be indicated in the notes thereto and, in the

 

28



--------------------------------------------------------------------------------

case of unaudited interim financial statements, as may be permitted by the SEC
for Quarterly Reports on Form 10-Q); and (iii) fairly presented in all material
respects the consolidated financial position of Seller and its consolidated
Subsidiaries at the respective dates thereof and the consolidated results of
Seller’s operations and cash flows for the periods indicated therein, subject,
in the case of unaudited interim financial statements, to normal and year-end
audit adjustments as permitted by US GAAP and the applicable rules and
regulations of the SEC.

(c) There are no Liabilities of the Business of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, other
than: (i) Liabilities disclosed in the most recent balance sheet of the Business
contained in the Unaudited Financial Information; (ii) Liabilities that were
incurred in the ordinary course of business consistent with past practice since
the date of such balance sheet; (iii) Liabilities arising under the Assumed
Contracts, the Assumed In-Licenses or any Contracts to which a Company is a
party (excluding Liabilities resulting from Seller’s or any of its Subsidiaries’
breach of such Contract); and (iv) other Liabilities which, individually or in
the aggregate, are not material to the Business.

SECTION 3.06. Absence of Certain Changes or Events. Except as contemplated by
this Agreement, since December 31, 2009 through the date hereof, (a) the
Business has been conducted only in the ordinary course of business consistent
with past practice, (b) the Business has not suffered any Material Adverse
Effect and no event has occurred or circumstance exists that would reasonably be
expected to have a Material Adverse Effect and (c) there has not been any action
by Seller or any of its Affiliates (including the Companies) that, if taken
after the date hereof, would constitute a breach of Seller’s obligations under
Section 5.01.

SECTION 3.07. Absence of Litigation. There are no material Actions relating to
the Business pending or, to the Knowledge of Seller, threatened against the
Companies, Seller or any Seller Subsidiaries in respect of the Business or any
Transferred Asset, and there are no Actions pending or, to the Knowledge of
Seller, threatened against the Companies, Seller or any Seller Subsidiaries that
challenge or seek to prevent, enjoin or delay the Transactions.

SECTION 3.08. Compliance with Laws; Permits.

(a) No Company is in material violation of, or has materially violated since
January 1, 2007, any Law and neither Seller nor any Seller Subsidiary is in
material violation of, or has materially violated since January 1, 2007, any Law
in connection with the Business or the Transferred Assets.

(b) Section 3.08(b) of the Seller Disclosure Schedule lists each material Permit
together with the name of the Governmental Authority issuing such Permit. Each
material Permit is valid and in full force and effect in all material respects.
The Companies, Seller and the Seller Subsidiaries have obtained, and are, and
since January 1, 2007, have been in compliance with, all material Permits in all
material respects.

SECTION 3.09. Sufficiency and Ownership of Assets.

(a) The assets and rights of the Companies (the “Company Assets”), together with
the Transferred Assets and the rights of Purchaser and the Companies under this
Agreement

 

29



--------------------------------------------------------------------------------

and the Ancillary Agreements, include all assets, properties and rights (other
than Overhead and Shared Services) (i) used or held for use in the Business (and
all assets, properties and rights owned or licensed by Seller, the Seller
Subsidiaries or the Companies (other than Overhead and Shared Services) used or
held for use in the Business as proposed to be conducted under the Product and
Services Extensions) and (ii) necessary and sufficient to provide the products
and services offered by and to conduct the Business substantially in the manner
and to the extent currently conducted. Notwithstanding the foregoing, Seller is
not making any representation under this Section 3.09 as to whether or not the
Business infringes with or misappropriates any Intellectual Property Rights of
any third party.

(b) Seller, a Company or a Seller Subsidiary holds, in all material respects,
good fee title to or has valid leases, licenses or rights to use the Company
Assets and the Transferred Assets, in each case free and clear of any and all
Liens, except for Permitted Liens.

(c) All tangible assets included in the Company Assets and in the Transferred
Assets are in all material respects in satisfactory operating condition for the
uses to which they are being put, subject to ordinary wear and tear and ordinary
maintenance requirements.

SECTION 3.10. Real Property.

(a) Seller or a Seller Subsidiary holds good and marketable fee simple title to
the Owned Real Property free and clear of any and all Liens, except for
Permitted Liens. Section 3.10(a) of the Seller Disclosure Schedule identifies by
street address and correctly describes all real property used or held for use
primarily in the Business that is owned by Seller or one or more of the Seller
Subsidiaries or the Companies and any title insurance policies and surveys
issued to Seller, the Seller Subsidiaries or the Companies during the 10 years
preceding the date hereof with respect to the Owned Real Property.

(b) Section 3.10(b) of the Seller Disclosure Schedule identifies each real
property lease creating a leasehold interest in favor of Seller, the Seller
Subsidiaries or the Companies which is being transferred to Purchaser as part of
the Transactions (such leases, the “Transferred Leases”). Each parcel of real
property (together with the right to use and occupy the same and any buildings,
improvements and fixtures thereon and appurtenance thereto) leased pursuant to
the Transferred Leases is leased by Seller or one or more of the Seller
Subsidiaries or Companies free and clear of all Liens on Seller’s, the Seller’s
Subsidiary’s or the Company’s leasehold interest, as applicable, except
Permitted Liens or as specified in such Transferred Lease. True and complete
copies of each Transferred Lease (including all written modifications,
amendments, supplements, waivers and side letters thereto) have been made
available to Purchaser prior to the date hereof.

(c) All Transferred Leases are valid, binding, in full force and effect and
enforceable in accordance with their respective terms, subject to laws relating
to bankruptcy, insolvency and other similar laws affecting creditors’ rights and
remedies generally and to general principles of equity, and there does not exist
under any such lease any material default or any event which with notice or
lapse of time or both would constitute a material default. As of the date
hereof, none of Seller, a Company, or any Seller Subsidiary has waived any of
its material rights under any Transferred Lease or modified any of the material
terms thereof, except

 

30



--------------------------------------------------------------------------------

by amendments effected by written instruments copies of which have been made
available to Purchaser, and, and to the Knowledge of Seller, no other party to
any Transferred Lease is in material beach or default thereunder.

(d) The plants, buildings and structures included in the Transferred Assets
(i) have been reasonably maintained in a manner materially consistent with
standards generally followed in the industry, (ii) are adequate and suitable in
all material respects for their present uses and, (iii) to the Knowledge of
Seller, are in all material respects structurally sound, giving due account in
each case to the age and length of use of same and ordinary wear and tear
excepted.

(e) The plants, buildings and structures included in the Transferred Assets
currently have access to (i) public roads or valid easements over private
streets or private property for such ingress to and egress from all such plants,
buildings and structures and (ii) water supply, storm and sanitary sewer
facilities, telephone, gas and electrical connections, fire protection, drainage
and other public utilities, in each case as is necessary for the conduct of the
Business as it has heretofore been conducted.

(f) Except as would not have or reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, the Owned Real Property, and its
continued use, occupancy and operation as currently used, occupied and operated,
does not constitute a nonconforming use under all applicable Law relating to
building, zoning, subdivision and other land use.

(g) Neither Seller, any Seller Subsidiaries nor any of the Companies has made
any other agreement to lease, sell, mortgage or otherwise encumber the Owned
Real Property (or any portion thereof) or given any Person an option to purchase
or rights of first refusal over the Owned Real Property (or any portion
thereof).

(h) As of the date hereof, to the Knowledge of Seller, there are no Actions
affecting any of the Owned Real Property pending or, to the Knowledge of Seller
threatened, which might materially detract from the value, materially interfere
with the present use or materially adversely affect the marketability of such
Owned Real Property.

SECTION 3.11. Employee Matters.

(a) Section 3.11(a) of the Seller Disclosure Schedule sets forth, as of the date
hereof, a list of the material Seller Benefit Plans (which, for purposes of
clarification, will not include offer letters, employment agreements or other
commitments for employment or engagement that do not deviate in a material way
from the standard form template, agreement or arrangement maintained in the
applicable jurisdiction). Seller has provided Purchaser a copy of the plan
document or summary plan description for each material Seller Benefit Plan.

(b) None of the Transferred Employee Plans is subject to ERISA or is a defined
benefit plan. The Transferred Employee Plans have been established, operated and
maintained in accordance with applicable Law in all material respects. With
respect to any Transferred Employee Plan intended to qualify to tax-favorable
treatment under applicable Law, to the Knowledge of the Seller there exists no
event or circumstance that has or is likely to

 

31



--------------------------------------------------------------------------------

adversely affect such qualification or exemption. All employer and employee
contributions, premiums and expenses payable to or in respect of any Transferred
Employee Plan or required by Law or any Transferred Employee Plan or labor
agreement or arrangement have been timely paid, or, if not yet due, have been
properly accrued in the Audited Financial Statements in accordance with US GAAP
applied on a consistent basis.

(c) Section 3.11(c) of the Seller Disclosure Schedule sets forth with respect to
each Employee: (i) unique identifier, (ii) service date, (iii) position,
(iv) annual salary or hourly wage rate (as applicable), (v) annual and long-term
bonus and incentive compensation opportunities, and (vi) principal work
location, which shall be updated in accordance with the requirements of
Section 6.01(a).

(d) There is not currently existing or, to Seller’s Knowledge, threatened, any
labor strike, slowdown, work stoppage or lockout against or affecting the
Companies or the Business, nor has there been any such activity within the past
12 months, except as would not reasonably be expected to have, individually or
in the aggregate, a material effect on the Business.

(e) To Seller’s Knowledge, Seller, the Seller Subsidiaries and each of the
Companies have complied in all material respects with all applicable Laws in any
way relating to the employment of the Employees.

(f) Section 3.11(f) of the Seller Disclosure Schedule sets forth, as of the date
hereof, a complete list of all collective bargaining or other collective labor
agreements which govern the terms and conditions of employment of any Employee.
Seller has provided Purchaser with a true and complete copy of each of the
collective bargaining or other collective labor agreements listed in
Section 3.11(f) of the Seller Disclosure Schedule. To Seller’s Knowledge, (i) no
petition has been filed or proceedings instituted by a union, collective
bargaining agent, Employee or group of Employees with any Governmental Authority
seeking recognition of or as a bargaining representative with respect to any
Employees, and (ii) none of Seller, any Subsidiary of Seller (including the
Companies) or any labor union or other bargaining representative is seeking to
establish a collective bargaining relationship with respect to Employees or is
otherwise engaged in or seeking to be engaged in collective bargaining with
respect to Employees.

(g) There are no Actions relating to employment or labor Laws pending or, to
Seller’s Knowledge, threatened in writing, against Seller or any Subsidiary of
Seller (including the Companies) and brought by or on behalf of any Employee or
group of Employees.

SECTION 3.12. Environmental Matters.

(a) The Companies, the Transferred Assets and the Business (as currently or
formerly conducted) and, with respect to the Business, Seller and the Seller
Subsidiaries are, and since January 1, 2007, have been in compliance, in all
material respects, with Environmental Laws and have obtained and are, and since
January 1, 2007, have been in compliance, in all material respects, with all
Environmental Permits, such Environmental Permits are in full force and effect
and will not be terminated or materially impaired as a result of the
transactions contemplated by this Agreement.

 

32



--------------------------------------------------------------------------------

(b) The Companies and, with respect to the Business (as currently or formerly
conducted), Seller and the Seller Subsidiaries, have not received any
outstanding notice, notification, demand, request for information, citation,
summons or order, and there are no Actions pending or, to the Knowledge of
Seller, threatened, in each case in connection with the Business (as currently
or formerly conducted) or the Transferred Assets, in each case, that would
reasonably be expected to result in a material Liability.

(c) None of Seller, the Companies or any Seller Subsidiary has caused any
Release of Hazardous Materials at, to, in, from, on or under any real property
currently or formerly owned, leased or operated by any Company or the Business
(as currently or formerly conducted), or by Seller or any Seller Subsidiary (in
connection with the Business), including the Real Property, that would
reasonably be expected to result in material Liabilities or obligations pursuant
to Environmental Laws.

(d) As of the date hereof, the Companies and, with respect to the Business (as
currently or formerly conducted), Seller and the Seller Subsidiaries have not
received any notice of potential liability under CERCLA or any similar state,
local or foreign law.

(e) None of the Transferred Assets are located in New Jersey or Connecticut.

(f) To the Knowledge of Seller, the Settlement Agreement entered into in
November 1993 by Siemens Components, Inc., Litronix, Inc. and Sobrato (as
defined therein) (the “SCI Settlement Agreement”), the Indemnification Agreement
entered into in November 1993 by Siemens Components, Inc. and Sobrato (the “1993
Indemnity”) and the Guaranty Agreement entered into in November 1993 by Siemens
Corporation and Sobrato (the “1993 Guaranty”) remain in full force and effect,
and Siemens Components, Inc., Siemens Corporation and Sobrato have been
fulfilling their obligations under such agreements.

SECTION 3.13. Material Contracts.

(a) Section 3.13.(a) of the Seller Disclosure Schedule sets forth, as of the
date hereof, a complete list of every Contract of the Business to which a
Company, Seller or a Seller Subsidiary is currently a party or by which the
Transferred Assets or any property of a Company is currently bound, in each case
other than any third-party or intercompany agreements related to Overhead and
Shared Services, that:

(i) is with a customer from which the Business received revenues exceeding
$500,000 in the aggregate in the 2009 calendar year, other than purchase orders
and invoices (for which there is an underlying base, framework or similar
Contract) (any such Contract that is with a Governmental Authority or, to the
Knowledge of Seller, any prime or subcontractor of any Governmental Authority
and that, in each case, is subject to the rules and regulations of any
Governmental Authority concerning procurement is marked by an asterisk in
Section 3.13(a)(i) of the Seller Disclosure Schedules);

 

33



--------------------------------------------------------------------------------

(ii) (ii)(A) restricts any Company or the Business from engaging in any business
activity (including any restriction to compete in any line of business or with
any Person) in any geographic area, (B) grants any exclusive distribution or
other exclusive rights, any “most favored nation” rights, rights of first
refusal, rights of first negotiation or similar rights, or (C) contains any
provision that requires the purchase of all or a given portion of the Business’
requirements from a given third party;

(iii) provides for Indebtedness for borrowed money or the deferred purchase
price of property (in either case, whether incurred, assumed, guaranteed or
secured by any Transferred Asset), except any such agreement with an aggregate
outstanding principal amount not exceeding $50,000 and which may be prepaid on
not more than 30 days notice without the payment of any penalty;

(iv) provides for the acquisition or disposition of any material Transferred
Asset (whether by merger, sale of stock, sale of assets or otherwise), other
than any acquisition or disposition in the ordinary course of business
consistent with past practice;

(v) establishes a joint venture, partnership, strategic alliance or other
similar arrangement;

(vi) relates to settlement, conciliation and other similar agreements relating
to actual or threatened Actions, the performance of which will involve payment
on or after the Closing Date of consideration in excess of $1,000,000 or will,
on or after the Closing Date impose (or continue to impose) any injunctive or
similar equitable relief on the Companies or the Business;

(vii) grants to or from Seller, any Seller Subsidiary or any Company any license
or right to use any Intellectual Property that is material to the conduct of the
Business, other than (A) software licenses or services arrangements that are
generally commercially available with an aggregate annual cost of less than
$250,000 and (B) non-exclusive licenses granted in connection with the Business
to customers, distributors or resellers in the ordinary course of business
consistent with past practice;

(viii) requires capital expenditures in excess of $1,000,000 and is not fully
performed as of the date of this Agreement;

(ix) is for any lease for personal property providing for annual rentals of
$250,000 or more;

(x) was entered into by a Company, Seller or a Seller Subsidiary with an
Employee and provides for (A) an annual base salary in excess of $200,000 and
(B) either (1) a period of notice of termination that is more than 90 days
(excluding any statutory rights of the Employee) or (2) a severance payment of
more than $200,000 pursuant to the specific terms of such agreement (excluding
any statutory rights of the Employee); or

 

34



--------------------------------------------------------------------------------

(xi) is an agreement with any Affiliate of Seller (other than the Companies)
that will not be terminated prior to Closing (clauses (i)-(xi) collectively, the
“Material Contracts”).

(b) True and complete copies of each Material Contract have been made available
to Purchaser prior to the date hereof. Each Material Contract is valid and
binding on Seller or a Subsidiary of Seller and, to the Knowledge of Seller,
each other party to such Material Contract, and each Material Contract is in
full force and effect, and enforceable in all material respects in accordance
with its terms, subject in each case to laws relating to bankruptcy, insolvency
and other similar laws affecting creditors’ rights and remedies generally and to
general principles of equity. (i) None of the Companies, Seller or any Seller
Subsidiary is, or has received any notice that it is, in material breach or
default under any of the Material Contracts, (ii) as of the date hereof, none of
Seller, a Company, or any Seller Subsidiary has waived any of its material
rights under any of the Material Contracts or modified any of the material terms
thereof and (iii) to the Knowledge of Seller, as of the date hereof, no other
party to any Material Contract is in material breach or default thereunder.

(c) Section 3.13(c) of the Seller Disclosure Schedule sets forth each vendor to
which the Business paid more than $1,000,000 in the calendar year 2009.

SECTION 3.14. Brokers. Except for fees and commissions that will be paid by
Seller, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other similar fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of Seller or any of its Affiliates.

SECTION 3.15. Intellectual Property.

(a) The Company Intellectual Property, together with the Transferred
Intellectual Property and the rights conferred under Assumed In-Licenses,
Company In-Licenses, and the Ancillary Agreements, include, as of the date
hereof, all material Intellectual Property Rights owned or licensed by the
Companies, Seller, and the Seller Subsidiaries, that are used (or held for use)
in connection with the Business and necessary and sufficient to provide the
products and services of the Business and to conduct the Business substantially
in the manner and to the extent currently conducted (other than any Intellectual
Property Rights related to Overhead and Shared Services and not otherwise used
to provide substantive functions to the Business) (“Necessary Intellectual
Property Rights”). Without limiting the foregoing, neither Seller nor any Seller
Subsidiary has sold any Intellectual Property Rights in the last thirty
(30) months prior to the Closing Date that are necessary for the operation of
the Business as conducted or used as of the Closing Date.

(b) Either a Company, Seller or one of the Seller Subsidiaries has good and
exclusive title to each item of Company Registered Intellectual Property or
Transferred Registered Intellectual Property, as appropriate, free and clear of
any Liens except for Permitted Liens. Except for nonexclusive licenses and
rights granted by Seller and/or the Companies in the ordinary course of
business, and except as set forth on Section 3.15(b) of the Seller Disclosure
Schedule, none of the Seller, the Seller Subsidiaries or the Companies have
granted any licenses or rights to any third party under any Company Intellectual
Property or Transferred Intellectual Property.

 

35



--------------------------------------------------------------------------------

(c) Section 1.01(iv) of the Seller Disclosure Schedule sets forth a complete and
accurate list of all Company Registered Intellectual Property, and
Section 1.01(xiv) of the Seller Disclosure Schedule sets forth a complete and
accurate list of all Transferred Registered Intellectual Property, in each case
identifying for each item the owner, the patent, application, serial or
registration numbers, as applicable, and the jurisdictions where such Company
Registered Intellectual Property or Transferred Registered Intellectual Property
is registered or issued or where applications have been filed.

(d) The Companies and/or Seller have taken commercially reasonable efforts to
maintain and protect the Company Intellectual Property and the Transferred
Intellectual Property (including making filings and payments of maintenance or
similar fees for Transferred Registered Intellectual Property and Company
Registered Intellectual Property) and to maintain the confidentiality and
otherwise protect and enforce their rights in trade secrets and other
confidential information and have obtained ownership, to the extent permitted
under applicable Law, of Intellectual Property Rights included in the Company
Intellectual Property or Transferred Intellectual Property that were developed
for the Companies or Seller by their respective employees and contractors.

(e) To Seller’s Knowledge, each item of Company Registered Intellectual Property
and Transferred Registered Intellectual Property is valid and enforceable and in
full force and effect. Other than routine prosecution matters, as of the date
hereof, there are no material undisclosed oppositions, cancellations, invalidity
proceedings, interferences or re-examination proceedings pending or, to the
Knowledge of Seller, threatened with respect to any Company Registered
Intellectual Property or Transferred Registered Intellectual Property.

(f) To Seller’s Knowledge, Section 3.15(f) of the Seller Disclosure Schedule
identifies all Open Source Software that is (i) included in the Transferred
Software or the Software owned by the Companies (the “Business Software”), other
than to the extent such Software was analyzed by Black Duck Software, Inc. in
connection with reports provided to or services performed for Purchaser prior to
the date hereof, or (ii) governed by the terms of GPL Version 3 (including, for
avoidance of doubt, Affero GPL3 and other variations of the standard GPL 3
license) and included in the Software licensed pursuant to the ATLAS OCSP
Software License Agreement (the “ATLAS Software”). For purposes of this
Agreement, “Open Source Software” means any software that contains, or is
derived in any manner (in whole or in part) from, any software that is
distributed as open source software or similar licensing or distribution models,
including software licensed or distributed under any of the following licenses
or distribution models: (i) GNU’s General Public License (GPL) or Lesser/Library
GPL (LGPL); (ii) the Artistic License (e.g., PERL); (iii) the Mozilla Public
License; (iv) the Netscape Public License; (v) the Sun Community Source License
(SCSL); (vi) the Sun Industry Standards License (SISL); (vii) the BSD License;
or (viii) the Apache License.

(g) No source code for any Business Software has been delivered, licensed or
made otherwise available to any escrow agent or other Person who is not, or was
not at the time of disclosure, an employee or consultant of Seller, any
Subsidiary of Seller, or the Companies, or

 

36



--------------------------------------------------------------------------------

an employee or consultant of Purchaser as a result of this Agreement, in each
case, pursuant to a written agreement requiring such Person to maintain the
confidentiality of such source code, to use such source code solely for the
purpose it was disclosed. None of Seller, any Seller Subsidiary or the Companies
have any duty or obligation (whether present, contingent or otherwise) to
deliver, license or make available the source code for any Business Software to
any escrow agent or other Person other than to Purchaser as a result of this
Agreement.

(h) The Business as currently conducted does not infringe the Patents set forth
in Section 3.15(h) of the Seller Disclosure Schedule (or directly or indirectly
claiming priority thereto or issuing therefrom). To the Knowledge of Seller, the
Business as currently conducted does not infringe in any material respect any
Intellectual Property Rights of any third party. Section 3.15(h) of the Seller
Disclosure Schedule identifies any material Software included in the Business
Software or in the ATLAS Software for which Copyright is owned by a third party
and as to which rights sufficient for the conduct of the Business will not
validly be conveyed to Purchaser pursuant to this Transaction, other than with
respect to any Restricted Asset.

(i) To the Knowledge of Seller, as of the date hereof, no third party is
infringing in any material respect any Company Intellectual Property or any
Transferred Intellectual Property, as applicable, except as would not have or
reasonably be expected to have a Material Adverse Effect.

(j) No Action is pending or, to the Knowledge of Seller, threatened, and none of
Seller, any Seller Subsidiary or any Company has received written notice since
January 1, 2007, (i) challenging in any material respect the validity,
enforceability, scope, use or ownership of the Company Intellectual Property or
the Transferred Intellectual Property, (ii) asserting that the conduct of the
Business, any Company Product or Service, or the use of any Company Intellectual
Property or Transferred Intellectual Property infringes, misappropriates or
otherwise violates in any material respect any Intellectual Property right of
any Person or (iii) based upon, or challenging or seeking to deny or restrict,
in any material respect the rights of Seller, any Seller Subsidiary or any
Company in or to any Necessary Intellectual Property Right licensed from a third
party. Section 3.15(j) of the Seller Disclosure Schedule sets forth, as of the
date hereof and to the Knowledge of Seller, a true and complete list of all
material pending or threatened Actions involving an allegation that a Person’s
use of any of the Company Products and Services infringes the Intellectual
Property Rights of a third party.

(k) No right to sublicense the Intellectual Property Rights licensed to
Purchaser and its Affiliates under the ATLAS OCSP Software License Agreement
shall be necessary for Purchaser or any of its Affiliates, on and after the
Closing, to provide the products and services of the Business and to conduct the
Business substantially in the manner and to the extent provided and conducted by
Seller immediately prior to the Closing.

SECTION 3.16. Taxes.

(a) Each Company has filed all material Tax Returns (or such Tax Returns have
been filed on behalf of such Company) required to be filed by applicable Law and
has paid all material Taxes required to be paid by it. Seller makes no
representations regarding the amount

 

37



--------------------------------------------------------------------------------

or existence of any Company’s net operating losses, contributions carryforward,
the alternative minimum tax credit, and any general business credits or state
equivalents.

(b) (i) Except with respect to Taxes relating to Tax Returns to be filed by
Seller under Section 7.05(a), the charges, accruals and reserves for Taxes with
respect to the Companies reflected on the books of the Companies (excluding any
provision for deferred income taxes reflecting either differences between the
treatment of items for accounting and income tax purposes or carryforwards) are
adequate to cover Tax liabilities accruing through the end of the last period
for which the Companies ordinarily record items on their respective books and
(ii) since the last period for which the Companies ordinarily record items on
their respective books, none of the Companies has engaged in any transaction, or
taken any other action, other than in the ordinary course of business, that
would materially impact any Tax liability of any Company.

(c) (i) None of the Companies (or any member of any affiliated, consolidated,
combined or unitary group of which any Company is or has been a member) has
granted any extension or waiver of the statute of limitations period applicable
to any Tax Return, which period (after giving effect to such extension or
waiver) has not yet expired; (ii) there is no claim, audit, action, suit,
proceeding, investigation or assessment pending for which a Company has been
notified in writing in respect of any Tax; and (iii) since December 31, 2009,
none of Seller, any Company and any Affiliate of Seller has, to the extent it
has affected, may affect or may relate to any Company, made or changed any Tax
election, changed any annual Tax accounting period, adopted or changed any
method of Tax accounting.

(d) No written claim has been made by any Governmental Authority in a
jurisdiction where the Companies do not file Tax Returns that a Company is or
may be subject to taxation by, or required to file any Tax Return in, that
jurisdiction.

(e) (i) None of the Companies has been a member of an affiliated, consolidated,
combined or unitary group other than one of which Seller was the common parent,
or made any election or participated in any arrangement whereby any Tax
liability or any Tax asset of any Company was determined or taken into account
for Tax purposes with reference to or in conjunction with any Tax liability or
any Tax asset of any other Person; and (ii) none of the Companies is party to
any Tax Sharing Agreement.

(f) (i) None of the Companies is a party to any understanding or arrangement
described in Section 6662(d)(2)(C)(ii) of the Code, or has participated in a
“reportable transaction” within the meaning of Treasury Regulations
Section 1.6011-4; and (ii) during the two-year period ending on the date hereof,
none of the Companies, was a distributing corporation or a controlled
corporation in a transaction intended to be governed by Section 355 of the Code.

(g) None of the property owned by any of the Companies is “tax exempt use
property” within the meaning of Section 168(h) of the Code.

(h) (i) No election has been made under Treasury Regulations Section 301.7701-3
or any similar provision of Tax law to treat any Company as an association,
corporation or partnership; and (ii) none of the Companies is disregarded as an
entity for Tax purposes.

 

38



--------------------------------------------------------------------------------

(i) None of the Companies is a beneficiary of any Tax exemption, Tax holiday or
reduced Tax rate granted by a Governmental Authority with respect to any Company
that is not generally available to Persons without specific application
therefor.

SECTION 3.17. Certain Business Practices. Since January 1, 2007, (a) no Company
and, in connection with the Business or the Transferred Assets, neither Seller
nor any Seller Subsidiary, nor, to the Knowledge of Seller, any director,
officer, agent, reseller or employee of Seller, any Seller Subsidiary or any
Company on behalf thereof, has taken or failed to take any action that would
cause the Company, Seller or any Seller Subsidiary to be in violation of the
Foreign Corrupt Practices Act of 1977, or any comparable foreign Law and
(b) each Company and, in connection with the Business or the Transferred Assets,
Seller and each Seller Subsidiary, has conducted its business in compliance in
all material respects with Title 31, Chapter V of the Code of Federal
Regulations.

SECTION 3.18. Products; Services. Section 3.18 of the Seller Disclosure Schedule
sets forth a complete list as of the date of this Agreement of all material
products and services that are currently sold, licensed, leased or provided to
third parties by Seller, any Seller Subsidiary or any Company in connection with
the Business (collectively, the “Company Products and Services”). To the
Knowledge of Seller, each of the Company Products and Services has been provided
in conformity in all material respects with (i) the applicable specifications
and agreements, pursuant to which Seller or any of the Seller Subsidiaries or
Companies provides for such Company Products and Services and (ii) all
applicable express warranties furnished by Seller, any Seller Subsidiary or any
Company with respect to such Company Products and Services. A copy of the
current standard terms and conditions of sale, license, or lease for each of the
Company Products and Services, including the standard warranties provided to end
users and the standard warranties provided to resellers, has been made available
to Purchaser.

SECTION 3.19. Insurance Coverage. Seller has furnished to Purchaser a list as of
the date hereof of all insurance policies and fidelity bonds, including the date
each such policy or bond became effective, relating to the Companies, the
Transferred Assets, and the Business and, to the Knowledge of Seller, such
policies and bonds remain in full force and effect. To the Knowledge of Seller,
with respect to the Business, (a) as of the date hereof, there is no material
claim by any of the Companies, Seller or any Seller Subsidiaries pending under
any of such policies or bonds as to which coverage has been questioned, denied
or disputed by the underwriters of such policies or bonds or in respect of which
such underwriters have reserved their rights, (b) all premiums payable under all
such policies and bonds have been timely paid in all material respects and
(c) each of the Companies, Seller and Seller Subsidiaries has otherwise complied
in all material respects with the terms and conditions of all such policies and
bonds.

SECTION 3.20. VeriSign Japan. To Seller’s Knowledge, as of the date hereof,
since January 1, 2009, none of the documents or information publicly disclosed
by VeriSign Japan and required by any Japanese Governmental Authority contains
any untrue statement of a

 

39



--------------------------------------------------------------------------------

material fact or omits to state a material fact necessary in order to make the
statements contained therein not misleading under the circumstances in which
such statements were made.

SECTION 3.21. Officers and Directors. To Seller’s Knowledge, no circumstance or
condition exists that would give rise to any claim, demand, obligation or
Liability of any Company in respect of any of actions or omissions of any of the
officers or directors of the Companies, which would be of the nature of any
claim, demand, obligation or Liability being released under Section 5.15.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows as of the date of this
Agreement and as of the Closing Date:

SECTION 4.01. Organization and Good Standing. Purchaser, and each of its
Subsidiaries that is or will be a party to any of the Ancillary Agreements, is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as it is now being
conducted. Purchaser and each such Subsidiary is duly licensed or qualified to
do business in each jurisdiction in which the properties owned or leased by it
or the operation of its business makes such licensing or qualification
necessary, except to the extent that the failure to be so licensed or qualified
would not reasonably be expected to have, individually or in the aggregate, a
materially adverse effect upon Purchaser’s or such Subsidiary’s ability to carry
out its obligations under this Agreement and the Ancillary Agreements to which
it is or will be a signatory, and to consummate the Transactions.

SECTION 4.02. Authority. Purchaser, and each of its Subsidiaries that is or will
be a party thereto, has full power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is or will be a signatory and
to perform its obligations hereunder and thereunder. The execution, delivery and
performance by Purchaser and each such Subsidiary of this Agreement and each
Ancillary Agreement to which it is or will be a signatory has been duly
authorized by all requisite corporate or other similar action on the part of
Purchaser and each such Subsidiary. This Agreement has been, and upon execution
each Ancillary Agreement will be, duly executed and delivered by Purchaser and
each such Subsidiary that is or will be a party thereto and (assuming due
authorization, execution and delivery by Seller and, if applicable in the case
of the Ancillary Agreements, by each Subsidiary of Seller that is or will be a
party thereto) this Agreement constitutes, and each Ancillary Agreement to which
Purchaser or any such Subsidiary is or will be a party constitutes or, when so
executed and delivered, will constitute, a legal, valid and binding obligation
of Purchaser and each such Subsidiary, enforceable against Purchaser and each
such Subsidiary in accordance with its terms, subject only to the effect, if
any, of (a) applicable bankruptcy and other similar Laws affecting the rights of
creditors generally and (b) Laws governing specific performance, injunctive
relief and other equitable remedies.

 

40



--------------------------------------------------------------------------------

SECTION 4.03. No Conflict; Consents and Approvals. Subject, in the case of
clauses (ii) and (iii) below, to the filing by Purchaser of reports under the
Exchange Act and as contemplated by the rules of Nasdaq and to the requirements
of the HSR Act and filings or applications required under the Laws of any
non-U.S. jurisdiction, none of (a) the execution and delivery by Purchaser or,
if applicable in the case of the Ancillary Agreements, any of its Subsidiaries,
of this Agreement and the Ancillary Agreements to which it is or will be a
party, (b) the consummation by Purchaser or any such Subsidiary of the
Transactions or (c) the compliance by Purchaser or any such Subsidiary with any
of the provisions hereof or thereof, as the case may be, will:

(i) conflict with, or result in the breach of, any provision of the certificate
of incorporation or by-laws or other organizational documents of Purchaser or
any such Subsidiary;

(ii) require Purchaser or any such Subsidiary to make any material filing with,
or obtain any material Consent from, any Governmental Authority;

(iii) conflict with, violate or result in the breach by Purchaser or any such
Subsidiary in any material respect of any applicable Law; or

(iv) constitute a default under or give rise to any right of notice, consent,
termination, cancellation or acceleration of any material right or obligation of
Purchaser or any such Subsidiary or to a loss of any material benefit to which
Purchaser or any such Subsidiary is entitled under any provision of any material
Contract binding upon Purchaser or any such Subsidiary;

except in the case of clause (iv) for such matters that would not have or
reasonably be expected to have, individually or in the aggregate, a material
adverse effect upon Purchaser’s and its Subsidiaries’ ability to carry out its
respective obligations under this Agreement and the Ancillary Agreements to
which it is or will be a signatory, and to consummate the Transactions.

SECTION 4.04. Absence of Litigation. There are no material Actions pending or,
to the knowledge of Purchaser, threatened against Purchaser or any of its
Affiliates that, individually or in the aggregate, would have or reasonably be
expected to have a material adverse effect upon Purchaser’s or its Subsidiaries’
ability to carry out its obligations under this Agreement and the Ancillary
Agreements to which it is or will be a signatory, and to consummate the
Transactions, or that challenge or seek to prevent, enjoin or materially delay
the Transactions in any material respect.

SECTION 4.05. Exclusivity of Representations and Warranties. Purchaser
acknowledges that (a) it and its representatives have been permitted access to
the books and records, facilities, equipment, contracts and other properties and
assets of the Business, and that it and its representatives have had an
opportunity to meet with officers and employees of the Business and the
Companies to discuss the Business; provided that nothing in this clause
(a) shall be deemed to modify or limit in any respect the Purchaser Indemnified
Persons’ right to indemnification under this Agreement and (b) except for the
representations and warranties expressly set forth in Article III or in any
Transaction Document (and, in the case of clause (iii)

 

41



--------------------------------------------------------------------------------

below, the indemnification rights of the Purchaser Indemnified Persons in
Article X in respect of such representations and warranties), (i) Purchaser has
not relied on any representation or warranty from Seller or any other Person in
determining to enter into this Agreement, (ii) neither Seller nor any other
Person has made any representation or warranty, express or implied, as to the
Business (or the value or future thereof), the Transferred Assets, the Assumed
Liabilities, the Companies or the accuracy or completeness of any information
regarding any of the foregoing that Seller or any other Person furnished or made
available to Purchaser and its representatives (including any projections,
estimates, budgets, offering memoranda, management presentations or due
diligence materials) and (iii) except for intentional fraud, none of Seller, its
Subsidiaries or any other Person shall have or be subject to any liability to
Purchaser or any other Person under this Agreement resulting from the
distribution to Purchaser, or Purchaser’s use, of any such information. Without
limiting the generality of the foregoing, except as expressly set forth in the
representations and warranties in Article III and in the Transaction Documents,
THERE ARE NO EXPRESS OR IMPLIED WARRANTIES, INCLUDING WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

SECTION 4.06. Financial Ability. Purchaser will have available free and
unrestricted cash that is sufficient to enable it to (a) pay the amounts
required under Section 2.07(b) at the time of Closing and (b) if applicable, the
amounts required under Section 2.04(d) at the time such payment is due.

SECTION 4.07. Brokers. Except for fees and commissions that will be paid by
Purchaser, no broker, finder or investment banker is entitled to any brokerage,
finder’s or similar fee or commission in connection with the Transactions based
upon arrangements made by or on behalf of Purchaser or any of its Affiliates.

ARTICLE V

COVENANTS

SECTION 5.01. Conduct of Business Prior to the Closing. Unless Purchaser
otherwise agrees in writing and except (a) as expressly contemplated by the
Transaction Documents, (b) as relates to Excluded Assets or Retained
Liabilities, (c) as set forth in Section 5.01(c) of the Seller Disclosure
Schedule or (d) as required by applicable Law, between the date hereof and the
Closing Date, Seller shall (and shall cause the Seller Subsidiaries and the
Companies to) conduct the Business only in the ordinary course, consistent with
past practice and use reasonable best efforts to (w) preserve intact the present
business organization of the Business, (x) maintain in effect all material
Permits, (y) keep available the services of the Key Employees of the Business
and (z) maintain satisfactory relationships with the customers, lenders,
suppliers and others having material business relationships with the Business.
Without limiting the generality of the foregoing, unless Purchaser otherwise
agrees in writing (which agreement, with respect to the matters described in
clauses (v), (vi)(a), (xi) or (xii) below (or, with respect to such matters,
clause (xiv) below) shall not be unreasonably withheld, conditioned or delayed)
except (a) as expressly contemplated by the Transaction Documents, (b) as
relates to Excluded Assets or Retained Liabilities, (c) as set forth in
Section 5.01(c) of the Seller Disclosure Schedule or (d) as required by
applicable Law, Seller shall not, and shall cause the Seller Subsidiaries and
the Companies not to:

(i) distribute, sell, assign, transfer, lease or otherwise dispose of any
interest in, or incur a Lien (other than a Permitted Lien) upon, any of the
Transferred Assets or the assets of the Companies (except cash held by the
Companies), other than in the ordinary course of business consistent with past
practice;

 

42



--------------------------------------------------------------------------------

(ii) distribute, sell, assign, transfer, lease or otherwise dispose of any
interest in, or incur a Lien upon, any of the Shares;

(iii) increase the rate of cash compensation or other fringe, incentive,
pension, welfare or other employee benefits payable to the Employees, other
than, with respect to promotions in the ordinary course of Employees who are not
Key Employees, increases in the ordinary course of business consistent with past
practice or, with respect to all Employees (including Key Employees) increases
(A) required by applicable Law or (B) in non-compensation benefits that are not
targeted at the Employees and that apply to substantially all similarly situated
employees (including the Employees) of Seller or the applicable Subsidiary of
Seller (including the Companies) and that will not be binding on Purchaser (or
any of its Subsidiaries, including the Companies) after Closing;

(iv) make any material loans, advances or capital contributions to, or
investments in, any third party with respect to the Business or, other than in
the ordinary course of business consistent with past practice, any loans or
advances to any Employee;

(v) materially amend or otherwise modify or terminate (except where such
Material Contract or Transferred Lease expires in accordance with the terms of
such Material Contract or Transferred Lease) any Material Contract or
Transferred Lease, or otherwise waive, release or assign any material rights,
claims or benefits of the Business under any Material Contract or Transferred
Lease;

(vi) enter into any (a) Material Contract (excluding Material Contracts to sell
goods and/or services to customers) or (b) Transferred Lease;

(vii) except as required by Law, enter into any new employment agreement with
any Employee, except, with respect to Employees below the Vice President level,
an agreement in the ordinary course of business consistent with past practice
that provides for base salary less than $200,000 per year and may be terminated
with no more than two months’ notice or severance pay;

(viii) as for the Companies only, merge or consolidate with, or agree to merge
or consolidate with, or purchase substantially all of the assets of, or
otherwise acquire, any business, business organization or division thereof, or
any other Person;

(ix) as for the Companies only (except with respect to endorsement of negotiable
instruments in the ordinary course of business consistent with past

 

43



--------------------------------------------------------------------------------

practice), create, incur, assume, guarantee or otherwise become liable with
respect to any Indebtedness, except for (A) purchase money borrowings and
capitalized leases in the ordinary course of business consistent with past
practice in principal amount not exceeding $1,000,000 in the aggregate, or
(B) Indebtedness owed between the Companies or Indebtedness owed between the
Companies and an Affiliate of Seller that will be repaid on or prior to Closing;

(x) enter into any Contract that restricts any Company or the Business from
engaging in any business activity (including any restriction to compete in any
line of business or with any Person) in any geographic area;

(xi) settle, or offer or propose to settle, any material Action involving or
against the Business, except for the settlement of any such Action that does not
include any restrictions on the conduct of the Business or any material
obligation to be performed by the Business in each case, following the Closing;

(xii) change, amend or otherwise modify any material accounting practice or
policy or procedure with respect to the Business, except as required by US GAAP
or applicable Law;

(xiii) take any action or enter into any transaction that would reasonably be
expected to materially delay or adversely affect the consummation of the
Transactions; and

(xiv) authorize, or commit or agree to take, any of the foregoing actions.

SECTION 5.02. Access to Information; Advice of Changes; Software Audit.

(a) Prior to the Closing, Seller shall, and shall cause the Seller Subsidiaries
and the Companies, to, (i) give Purchaser and its authorized representatives
(including any banks or investment banks working with Purchaser), upon
reasonable advance notice and during regular business hours, reasonable access
to all books, records, personnel, officers and other facilities and properties
of the Business and the Companies (including access to conduct indoor air
quality testing relating to the Owned Real Property pursuant to reasonable
protocols and workplans), (ii) permit Purchaser to make such copies and
inspections thereof, upon reasonable advance notice and during regular business
hours, as Purchaser may reasonably request, (iii) cause the officers of Seller
and such Subsidiaries to furnish Purchaser with such unaudited financial and
operating data and other information with respect to the Business and the
Companies as is regularly prepared in the ordinary course that Purchaser may
from time to time reasonably request and (iv) instruct the employees, counsel
and financial advisors of Seller and its Subsidiaries to reasonably cooperate
with Purchaser in its investigation of the Business; provided, however, that
(1) any such access shall be conducted at Purchaser’s expense, in accordance
with Law (including any applicable antitrust or competition law), at a
reasonable time, under the supervision of Seller’s personnel and in such a
manner as to maintain confidentiality and not to unreasonably interfere with the
normal operations of Seller and (2) Seller will not be required to provide to
Purchaser access to or copies of any personnel file of any Employee that in
Seller’s good faith opinion is sensitive or the disclosure of which could
subject

 

44



--------------------------------------------------------------------------------

Seller to risk of Liability or constitute a violation of Law. No investigation
by Purchaser or other information received by Purchaser shall operate as a
waiver or otherwise affect any representation, warranty or agreement given or
made by Seller hereunder or modify or limit in any respect the Purchaser
Indemnified Persons right to indemnification in Article X.

(b) Notwithstanding anything contained in this or any other agreement between
Purchaser and Seller executed on or prior to the date hereof, Seller shall not
have any obligation to make available to Purchaser or its representatives, or
provide Purchaser or its representatives with, (i) any Tax Return filed by
Seller or any of its Affiliates (other than the Companies) or predecessors, or
any related material, unless such Tax Return or related material relates
exclusively to the Transferred Assets or the Business and is needed for
Purchaser to meet its Tax compliance requirements for periods ending after the
Closing Date or (ii) any information if making such information available would
(A) jeopardize any attorney-client or other legal privilege or (B) contravene
any applicable Law, fiduciary duty or agreement (including any confidentiality
agreement to which Seller or any its Affiliates is a party), it being understood
that Seller shall cooperate in any reasonable efforts and requests for waivers
that would enable otherwise required disclosure to Purchaser to occur without so
jeopardizing privilege or contravening such Law, duty or agreement.

(c) Each party shall promptly notify the other party of the occurrence, to such
party’s knowledge, of any event or condition, or the existence, to such party’s
knowledge, of:

(i) any fact, that would reasonably be expected to result in any of the
conditions set forth in Article VIII not being fulfilled;

(ii) any written notice from any Person alleging that the Consent of such Person
is or may be required in connection with the Transactions; or

(iii) the damage or destruction by fire or other casualty of any material
Transferred Asset or Company Asset or in the event that any material Transferred
Asset or Company Asset becomes the subject of any Action for the taking thereof
or of any right relating thereto by condemnation, eminent domain or other
similar Action by a Governmental Authority.

The delivery of any notice pursuant to this Section 5.02(c) shall not limit or
otherwise affect the remedies available hereunder to the party receiving that
notice.

(d) At any time between the date hereof and the Closing Date, Purchaser may at
Purchaser’s sole expense, request a review of any source code and related
documentation included in the Transferred Software or the Software owned by the
Companies by Black Duck or by another third party software auditor service
reasonably acceptable to Seller (each such review, a “Software Audit”). In the
event that Purchaser makes such request, Seller shall provide such third party
software auditor with reasonable access to the applicable source code and
documentation relating to such request for the purposes of the Software Audit,
and both Parties shall offer reasonable cooperation therewith. Any such Software
Audit shall be reasonable in size, scope, and duration, and shall be conducted
in a manner that does not unreasonably adversely impact Seller’s operation of
the Business or Seller Existing Businesses. Following

 

45



--------------------------------------------------------------------------------

Purchaser’s review of the third party software auditor’s search results,
Purchaser may prepare a prioritized list of any significant identified issues
and errors, and between delivery of such request and the Closing Date, Seller
shall use commercially reasonable efforts in seeking to address such issues and
errors. Notwithstanding the foregoing, Purchaser and Seller acknowledge and
agree that nothing in this Section 5.02(d), and no knowledge gained by as a
result of any Software Audit after the date hereof, shall be deemed to modify or
limit in any respect Seller’s representations and warranties under Article III
or the Purchaser Indemnified Persons’ right to indemnification under this
Agreement.

SECTION 5.03. Confidentiality; Publicity.

(a) The terms of the Mutual Non-Disclosure Agreement, dated as of January 2,
2008 (as amended March 15, 2010), between Seller and Purchaser (the
“Confidentiality Agreement”) are hereby incorporated herein by reference and
shall continue in full force and effect and survive the Closing, except that,
from and after the Closing, Information (as defined in the Confidentiality
Agreement) with respect to the Companies and the Business shall be deemed
Information of Purchaser. If this Agreement is, for any reason, terminated prior
to the Closing, the Confidentiality Agreement shall nonetheless continue in full
force and effect in all respects.

(b) Neither party shall, and each party shall cause its Affiliates (including,
in the case of Seller and to the extent Seller is able to do so, VeriSign Japan)
not to, issue any press release or make any public announcement concerning this
Agreement or the Transactions without the prior written approval of the other
party (which approval shall not be unreasonably withheld, conditioned or
delayed), except that each party may make such disclosure to the extent required
by an applicable requirement of Law; provided that each party and its Affiliates
shall give the other a reasonable opportunity to review and comment upon such
disclosure to the extent practicable.

SECTION 5.04. Efforts and Actions to Cause the Closing to Occur.

(a) Prior to the Closing, upon the terms and subject to the conditions of this
Agreement, Purchaser and Seller shall use their respective reasonable best
efforts to take, or cause to be taken, all actions, and to do or cause to be
done and cooperate with each other in order to do, all things, necessary, proper
or advisable to cause the conditions to the Closing to be satisfied and to
consummate the Closing as promptly as practicable, including (i) the preparation
and filing of all forms, registrations and notices required to be filed to
consummate the Closing and the taking of such actions as are necessary to obtain
any requisite Consent, provided that neither Purchaser nor Seller shall be
obligated to make any payment or deliver anything of value to any third party
(other than filing and application fees to Governmental Authorities, all of
which shall be paid or reimbursed by Purchaser) in order to obtain any Consent,
(ii) seeking to prevent the initiation of, and defend, any Action by or before
any Governmental Authority challenging this Agreement or the consummation of the
Closing and (iii) causing to be lifted or rescinded any Governmental Order
adversely affecting the ability of the parties to consummate the Closing. In
furtherance of and not in limitation of the foregoing, each of Purchaser and
Seller agrees to make or cause to be made an appropriate filing of any
Notification and Report

 

46



--------------------------------------------------------------------------------

Form required pursuant to the HSR Act and any filings or applications required
under the Laws of any non-U.S. jurisdiction, as soon as practicable after the
date hereof.

(b) If any party hereto or Affiliate thereof receives a request for information
or documentary material from any Governmental Authority with respect to this
Agreement or any of the transactions contemplated hereby, then such party shall
endeavor in good faith to make, or cause to be made, as soon as reasonably
practicable and after consultation with the other party, an appropriate response
in compliance with such request.

(c) The parties shall keep each other apprised of the status of matters relating
to the completion of the transactions contemplated by this Agreement and work
cooperatively in connection with obtaining the requisite Consents of each
applicable Governmental Authority, including:

(i) cooperating with each other in connection with filings under the HSR Act,
other antitrust or trade regulation Laws of any jurisdiction, and any Laws
regulating foreign investment of any jurisdiction in connection with the
transactions contemplated by this Agreement;

(ii) furnishing to the outside counsel of the other party all reasonably
requested information within its possession that is required for any application
or other filing to be made by the other party pursuant to the HSR ACT, other
competition Laws of any jurisdiction, or any Laws regulating foreign investment
of any jurisdiction in connection with the transactions contemplated by this
Agreement,

(iii) promptly notifying each other of any communications from or with any
Governmental Authority with respect to the transactions contemplated by this
Agreement;

(iv) not participating in any substantive meeting, discussion or conversation
with any Governmental Authority in connection with proceedings under or relating
to the HSR Act, other competition Laws of any jurisdiction, or Laws regulating
foreign investment of any jurisdiction in connection with the transactions
contemplated by this Agreement, unless it consults with the other party in
advance, and, to the extent permitted by such Governmental Authority, gives the
other party the opportunity to attend and participate thereat; and

(v) consulting and cooperating with one another in connection with all analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party hereto in connection with
proceedings under or relating to the HSR Act, competition Laws of any
jurisdiction, or Laws regulating foreign investment of any jurisdiction, in
connection with the transactions contemplated by this Agreement.

(d) Seller shall, at Purchaser’s expense, use its commercially reasonable
efforts to assist Purchaser in obtaining a title commitment and survey with
respect to the Owned Real Property, including removing from title any Liens that
are not Permitted Liens. Seller shall

 

47



--------------------------------------------------------------------------------

provide the title company with a customary owner’s affidavit and gap indemnity
if reasonably requested by the title company in connection with the issuance of
the title policy, or the commitment to issue the same, with respect to the Owned
Real Property.

SECTION 5.05. Bulk Sales. Purchaser hereby waives compliance by Seller and its
Subsidiaries with any applicable bulk sale or bulk transfer Laws of any
jurisdiction in connection with the sale of the Business and the Transferred
Assets to Purchaser.

SECTION 5.06. Insurance.

(a) Purchaser acknowledges and agrees that, except as expressly provided in
Section 5.06(b), effective at the time of the Closing, the Companies and the
Business will cease to be insured by any insurance policies of Seller and its
Subsidiaries.

(b) Seller agrees to cause the interest and rights of Seller and its
Subsidiaries as of the Closing Date as insureds or beneficiaries under
occurrence based insurance policies (and under claims based insurance policies
to the extent a claim has been submitted prior to Closing) of Seller or any of
its Subsidiaries in connection with the Business in respect of periods prior to
the Closing Date to survive the Closing for the period for which such interests
and rights would have survived without regard to the Transactions to the extent
provided under such policies, and Seller shall, and shall cause its Subsidiaries
to, continue to administer such policies on behalf of the Business, subject to
reimbursement by Purchaser for the actual out-of-pocket costs of such ongoing
administration (including internal costs related to employees of Seller or any
of its Subsidiaries for time spent in connection therewith). Any proceeds
received by Seller or any of its Subsidiaries after Closing under such policies
in respect of the Business shall be for the benefit of Purchaser.
Notwithstanding the foregoing, such insurance proceeds payable in respect of the
Business shall be for the benefit of Seller and its Subsidiaries to the extent
such proceeds relate to expenditures that have been made prior to the Closing
Date or any business interruption prior to the Closing Date.

SECTION 5.07. Termination of Overhead and Shared Services. Purchaser
acknowledges and agrees that, except as otherwise expressly provided in the
Transition Services Agreement, effective as of the Closing Date (a) all Overhead
and Shared Services provided to the Business or the Companies shall cease and
(b) Seller or its Affiliates shall have no further obligation to provide any
such Overhead and Shared Services to the Companies and/or the Business.

SECTION 5.08. Delivery of the Business Software. Upon the Closing Date, Seller
shall deliver to Purchaser, in reasonable electronic form, a working copy of the
current production-version of the Business Software (including, for avoidance of
doubt, in object code and source code form). Upon receiving written confirmation
from Purchaser that such delivery has been successfully completed, Seller and
the Seller Subsidiaries shall use commercially reasonable efforts to promptly
destroy all copies (other than back-up or archived copies not readily
accessible) of the Transferred Software, together with all copies of Software
owned by the Companies, that are in Seller’s or the Seller Subsidiaries’
possession or control, except as to Software within the scope of the license to
Seller under the Intellectual Property License

 

48



--------------------------------------------------------------------------------

Agreement. For the avoidance of doubt, Shared Software owned by Seller or the
Seller Subsidiaries will be delivered to Purchaser solely pursuant to the terms
of Section 5.09(c).

SECTION 5.09. Further Action.

(a) From and after the Closing Date, each of the parties shall execute and
deliver such documents and other papers and take such further actions as may
reasonably be required to carry out the provisions of this Agreement and the
Ancillary Agreements and give effect to the Transactions, including the
execution and delivery of such assignments, deeds, bills of sale, endorsements,
consents, assignments and other good and sufficient instruments of conveyance
and assignment as may be necessary or appropriate to transfer any Transferred
Assets or the Shares, as provided in this Agreement. Without limiting the
foregoing, from and after the Closing (a) Seller shall (and shall cause the
Seller Subsidiaries to) do all things necessary, proper or advisable under
applicable Law as reasonably requested by Purchaser to put Purchaser in
effective possession, ownership and control of the Transferred Assets and the
Shares, and Purchaser shall cooperate with Seller for such purpose, and
(b) Purchaser shall (and shall cause its Subsidiaries to) do all things
necessary, proper or advisable under applicable Law as reasonably requested by
Seller (i) to transfer to Seller (or such other Person as Seller shall indicate)
any Excluded Assets that Purchaser may possess and (ii) subject to Section 2.09,
to assure that Purchaser, rather than Seller or any Seller Subsidiary, is the
obligor in respect of all Assumed Liabilities, including by novating any Assumed
Contract or Assumed In-License that is a Nonassignable Asset to Purchaser and
seeking to cause the counterparty to any Shared Contract to enter into a new
agreement with Purchaser with respect to the matters addressed by such Shared
Contract, and Seller shall cooperate with Purchaser for such purposes; provided
that neither Purchaser nor Seller shall be obligated to make any payment or
deliver anything of value to any third party (other than filing and application
fees to Governmental Authorities, all of which shall be paid or reimbursed by
Purchaser) in order to obtain any Consent to the transfer of Transferred Assets,
Assumed Contracts or Assumed In-Licenses or the assumption of Assumed
Liabilities.

(b) Without limiting the foregoing, if at any time after the date hereof and
within eighteen (18) months after the Closing, any party discovers any material
right, service, property or asset used or held for use by Seller or any of its
Subsidiaries as of the Closing Date in connection with owning and operating the
Business that is not an Excluded Asset and was not transferred or provided to
Purchaser as of the Closing, (i) if such right, service, property or asset was
used or held for use by Seller prior to the Closing exclusively (or, with
respect to (a) Contracts pursuant to which Seller or a Seller Subsidiary is
granted rights under third party Intellectual Property Rights, (b) Trademarks
and (c) Software, primarily) in connection with the Business, the parties shall
take all commercially reasonable actions to effect the transfer thereof to
Purchaser, and (ii) in all other cases, the parties shall use commercially
reasonable efforts to arrange for Seller to provide Purchaser the benefit of
such right, service, property or asset for use in the Business following the
Closing pursuant to the terms of the Transition Services Agreement, and as to
Shared Software, pursuant to the terms of Section 2.09 (for licensed Shared
Software) and Section 5.09(c) (for owned Shared Software); provided that
(A) upon the transfer to Purchaser under clause (i) above of any right, service,
property or asset, Purchaser shall assume any corresponding liability and
(B) neither Purchaser nor Seller shall be obligated to make any payment or
deliver anything of value to any third party (other than filing and

 

49



--------------------------------------------------------------------------------

application fees to Governmental Authorities, which shall be split equally
between Seller and Purchaser) in order to effect any transfer described in this
sentence. Upon a transfer to Purchaser under clause (i), the transferred right,
service, property or asset shall be deemed for all purposes of this Agreement, a
Transferred Asset and, as applicable, an Assumed In-License, Transferred
Intellectual Property or Transferred Software, as if it had been identified
prior to Closing.

(c) If any Shared Software is identified pursuant to Section 5.09(b) that is
owned (as opposed to licensed) by Seller, then, at Purchaser’s written request,
Licensor shall enter into a license agreement with License on comparable terms
to the ATLAS OCSP Software License Agreement, but for a scope of use and a
period of time (including a perpetual license, if reasonably necessary), as are
commercially reasonable in light of the function and nature of such Shared
Software. As of the date hereof, the parties are not aware of any Shared
Software, but in the event that any such Software is later identified pursuant
to this Section 5.09, the parties shall cooperate in good faith to effect the
intent of the foregoing sentence and afford Purchaser those rights that it
reasonably needs.

SECTION 5.10. Ancillary Agreements. On the Closing Date, each of Purchaser and
Seller shall (and, if applicable, each shall cause its Subsidiaries to) execute
and deliver each of the Ancillary Agreements to which it is a party if such
Ancillary Agreement has not been executed on the date hereof.

SECTION 5.11. Maintenance of Books and Records. After the Closing, each of the
parties hereto shall, and shall cause their respective Subsidiaries to
(including the Companies in the case of Purchaser), preserve, until at least the
eighth anniversary of the Closing Date, all pre-Closing Date records to the
extent relating to the Business possessed or to be possessed by such Person.
After the Closing Date and up until at least the eighth anniversary of the
Closing Date, upon any reasonable request from a party hereto or its
representatives, the party holding such records shall (a) provide to the
requesting party or its representatives reasonable access to such records during
normal business hours; provided that such access shall not unreasonably
interfere with the conduct of the business of the party holding such records,
and (b) permit the requesting party or its representatives to make copies of
such records, in each case at no cost to the requesting party or its
representatives (other than for reasonable out-of-pocket expenses); provided
that nothing herein shall require either party to disclose any information to
the other if such disclosure would jeopardize any attorney-client or other legal
privilege or contravene any applicable Law, fiduciary duty or agreement (it
being understood that each party shall cooperate in any reasonable efforts and
requests for waivers that would enable otherwise required disclosure to the
other party to occur without so jeopardizing privilege or contravening such Law,
duty or agreement) or require either party to disclose its Tax records (except
for Tax records (A) of, or with respect to, any Company or VeriSign Japan or its
Subsidiaries, which records are relevant or relate to any period that ends on or
before the Closing Date, or any Straddle Period, or (B) that relate exclusively
to the Transferred Assets or the Business and are needed for Purchaser to meet
its Tax compliance requirements for periods ending after the Closing Date). Such
records may be sought under this Section 5.11 for any reasonable purpose,
including to the extent reasonably required in connection with accounting,
litigation, federal securities disclosure or other similar purpose (other than
for purposes relating to claims between Seller and Purchaser or any of their
respective Subsidiaries under this Agreement or any Ancillary Agreement).
Notwithstanding the foregoing, (i) any and all such records may be

 

50



--------------------------------------------------------------------------------

destroyed by a party if such destroying party sends to the other party hereto
written notice of its intent to destroy such records, specifying in reasonable
detail the contents of the records to be destroyed; such records may then be
destroyed after the 60th day following such notice unless the other party hereto
notifies the destroying party that such other party desires to obtain possession
of such records, in which event the destroying party shall transfer the records
to such requesting party and such requesting party shall pay all reasonable
expenses of the destroying party in connection therewith and (ii) no party shall
be required to provide the other party access to, or copies of, any Tax records
(except for Tax records (A) of, or with respect to, any Company or VeriSign
Japan or its Subsidiaries, which records are relevant or relate to any period
that ends on or before the Closing Date, or any Straddle Period, or (B) that
relate exclusively to the Transferred Assets or the Business and are needed for
Purchaser to meet its Tax compliance requirements for periods ending after the
Closing Date).

SECTION 5.12. Deletion of Software. In the event that after the Closing
Purchaser becomes aware of any instance of any Software in its possession that
is owned by Seller or any of Seller’s Subsidiaries and which is not licensed to
Purchaser or any Company, Purchaser shall use commercially reasonable efforts to
delete those instances of the Software as soon as practicable.

SECTION 5.13. Use of Trademarks and Logos.

(a) Except as provided in the Trademark License Agreement, Purchaser shall not
have the right to use, and shall desist from all use of, the name “VeriSign” or
any trade names, trademarks, identifying logos or service marks owned by Seller
or any of its Subsidiaries (other than as part of the Transferred Intellectual
Property) or employing the word “VeriSign” or any part or variation of any of
the foregoing or any confusingly similar trade names, trademarks or logos to any
of the foregoing (collectively, the “Seller’s Trademarks and Logos”) and will
adopt new trade names, trademarks, identifying logos and service marks related
thereto which are not confusingly similar to Seller’s Trademarks and Logos,
including with respect to company names. Except as provided in the Trademark
License Agreement, Seller shall not have the right to use, and shall promptly
cease and desist from all use of, the Trademarks included in the Transferred
Intellectual Property or owned by the Companies or any part or variation of any
of the foregoing Trademarks or any confusingly similar trade names, trademarks
or logos to any of the foregoing (collectively, the “Purchaser’s Trademarks and
Logos”) and will adopt new trade names, trademarks, identifying logos and
service marks related thereto which are not confusingly similar to Seller’s
Trademarks and Logos. Each party may use the other’s name and logo (including
the “VeriSign” name and “Checkmark Circle”) in the limited context of announcing
and describing the Transaction before the Closing Date, in each case, as
approved by the other party in writing prior to such use.

(b) From and after the Closing, Purchaser (i) agrees to abide by and be bound by
the terms of the Coexistence Agreement listed on Section 5.13(b) of the Seller
Disclosure Schedule and (ii) will, prior to Closing, deliver to the parties
thereto written confirmation of its agreement to abide by and be bound by such
terms as is required by the terms thereof.

SECTION 5.14. Seller Guarantees and Other Credit Support of the Business.
Purchaser shall use its reasonable best efforts to procure the release by the
applicable

 

51



--------------------------------------------------------------------------------

counterparty, effective as of the Closing Date, of any continuing obligation of
Seller or any Seller Subsidiary with respect to any Assumed Contract, Assumed
In-License or Shared Contract (including any guarantee or credit support
provided by, or any letter of credit posted by, Seller or any such Seller
Subsidiary) and following the Closing shall indemnify and hold harmless Seller
and the Seller Subsidiaries from and against any Loss resulting from or relating
to any such obligation.

SECTION 5.15. Directors and Officers.

(a) To the extent requested by Purchaser, Seller shall use reasonable best
efforts to procure letters of resignation, effective as of the Closing Date,
from the directors and officers of the Companies.

(b) At the Closing, Purchaser shall cause the Companies to irrevocably release
and discharge, effective as of the Closing Date, the directors and officers of
the Companies who will have resigned from their offices as contemplated in
Section 5.15(a) and any former director or officer of the Companies from and
against any and all past, existing or future, claims, demands, obligations and
Liabilities, whether known or unknown, suspected or unsuspected, at law or in
equity, arising from or related to any act or omission by any of those
individuals in their capacity of directors or officers of the Companies prior to
the Closing Date; provided that such release and discharge shall be without
prejudice to any rights of Purchaser under Article X.

SECTION 5.16. Non-Solicitation.

(a) For a period of one year following the Closing Date, Seller shall not, and
shall cause its Subsidiaries not to, directly or indirectly, solicit for
employment any Transferred Employee, unless such person ceased to be an employee
of Purchaser or its Subsidiaries prior to such action by Seller or its
Subsidiaries, or, in the case of such person’s voluntary termination of
employment with Purchaser or its Subsidiaries, at least six months prior to such
action by Seller or its Subsidiaries; provided that the foregoing provision will
not prevent Seller or any of its Subsidiaries from employing any such person who
contacts Seller or any of its Subsidiaries on his or her own initiative without
any direct or indirect solicitation by, or encouragement from, Seller or any of
its Subsidiaries; provided further that the publication of advertisements in
newspapers and/or electronic media of general circulation (including
advertisements posted on the Internet) will not be deemed a violation of this
Section 5.16(a).

(b) For a period of one year following the Closing Date, Purchaser shall not,
and shall cause its Subsidiaries not to, directly or indirectly, solicit for
employment any employee of Seller or any of its Subsidiaries, unless such person
ceased to be an employee of Seller or its Subsidiaries prior to such action by
Purchaser or its Subsidiaries, or, in the case of such person’s voluntary
termination of employment with Seller or its Subsidiaries, at least six months
prior to such action by Purchaser or its Subsidiaries; provided that the
foregoing provision will not prevent Purchaser or any of its Subsidiaries from
employing any such person who contacts Purchaser or any of its Subsidiaries on
his or her own initiative without any direct or indirect solicitation by, or
encouragement from, Purchaser or any of its Subsidiaries; provided further that
the publication of advertisements in newspapers and/or electronic media of
general circulation (including advertisements posted on the Internet) will not
be deemed a violation of this Section 5.16(b).

 

52



--------------------------------------------------------------------------------

SECTION 5.17. Noncompetition.

(a) Subject to Section 5.17(b) below, in consideration of Purchaser entering
into this Agreement and in order that Purchaser may enjoy the full benefit of
the Transferred Assets and the Business, for a period of four years following
the Closing Date (the “Noncompetition Period”), neither Seller nor any of its
Subsidiaries shall engage in a business that is directly in competition with the
Business (including as proposed to be conducted under the Product and Services
Extensions) (any such restricted activity, a “Seller Competitive Business”).

(b) Nothing in this Section 5.17 shall restrict the right of Seller and its
Affiliates to, directly or indirectly:

(i) continue to operate each of the current businesses of Seller other than the
Business (including the business and business segments of Seller and its
Subsidiaries described on Section 1.01(ii) of the Seller Disclosure Schedule,
the “Seller Existing Businesses”) or any other business acquired or created by
Seller or any of its Affiliates after the date hereof that is substantially
similar to the Seller Existing Businesses;

(ii) transfer any Seller Existing Business to any third party (including any
third party engaged in a Seller Competitive Business);

(iii) provide any service or carry out any activity that Seller or its
Subsidiaries will be required to provide or carry out as a result of the
adoption of any consensus policy by the Internet Corporation for Assigned Names
and Numbers;

(iv) acquire or hold securities of any Person that is engaged in a Seller
Competitive Business; provided that such acquisition or holding of securities
represents a passive investment that does not exceed 5% of the outstanding
voting shares of such Person for Seller or any of its Affiliates and does not
give Seller or any of its Affiliates the right to appoint directors or
management of such Person or to otherwise exercise control over the management
of such Person; or

(v) engage in any Seller Competitive Business that is acquired from any Person
or is carried on by any Person that is acquired by or combined with Seller or
any of its Subsidiaries after the date of this Agreement, so long as either
(A) the Seller Competitive Business constitutes less than 5% of the gross
revenues of Seller and its Subsidiaries, taken as a whole, at the time of such
acquisition or combination or (B) Seller uses commercially reasonable efforts to
divest such Seller Competitive Business as soon as reasonably practicable
following completion of such acquisition or combination.

 

53



--------------------------------------------------------------------------------

(c) Subject to Section 5.17(d) below, in consideration of Seller entering into
this Agreement, during the Noncompetition Period, neither Purchaser nor any of
its Subsidiaries (including the Companies) shall engage in a business that is
directly in competition with the Naming Services Business of VeriSign (excluding
any security related components thereof) (any such restricted activity, a
“Purchaser Competitive Business”).

(d) Nothing in this Section 5.17 shall restrict the right of Purchaser and its
Affiliates (including the Companies) to, directly or indirectly:

(i) continue to operate the Business and each of the current businesses of
Purchaser (the “Purchaser Existing Businesses”) or any other business acquired
or created by Purchaser or any of its Affiliates after the date hereof that is
substantially similar to the Business (including as proposed to be conducted
under the Product and Service Extensions) or the Purchaser Existing Businesses;

(ii) transfer the Business or any Purchaser Existing Business to any third party
(including any third party engaged in a Purchaser Competitive Business);

(iii) acquire or hold securities of any Person that is engaged in a Purchaser
Competitive Business; provided that such acquisition or holding of securities
represents a passive investment that does not exceed 5% of the outstanding
voting shares of such Person for Purchaser or any of its Affiliates and does not
give Purchaser or any of its Affiliates the right to appoint directors or
management of such Person or to otherwise exercise control over the management
of such Person; or

(iv) engage in any Purchaser Competitive Business that is acquired from any
Person or is carried on by any Person that is acquired by or combined with
Purchaser or any of its Subsidiaries after the date of this Agreement, so long
as either (A) the Purchaser Competitive Business constitutes less than 5% of the
gross revenues of Purchaser and its Subsidiaries, taken as a whole, at the time
of such acquisition or combination or (B) Purchaser uses commercially reasonable
efforts to divest such Purchaser Competitive Business as soon as reasonably
practicable following completion of such acquisition or combination.

Each of Seller and Purchaser acknowledges and agrees that the remedy at law for
any breach, or threatened breach, of any of the provisions of Section 5.16 or
Section 5.17 will be inadequate and, accordingly, each of Seller and Purchaser
covenants and agrees that the other party shall, in addition to any other rights
and remedies which such party may have at Law, be entitled to seek equitable
relief, including injunctive relief, and to seek the remedy of specific
performance with respect to any breach or threatened breach of such covenant, as
may be available from any court of competent jurisdiction. Each of Seller and
Purchaser hereby waives any requirement for the securing or posting of a bond in
connection with seeking any such equitable relief. In addition, each of Seller
and Purchaser agrees that the terms of Section 5.16 or Section 5.17 are fair and
reasonable and are necessary to accomplish the full transfer of the goodwill and
other intangible assets contemplated hereby. In the event that any of the
covenants

 

54



--------------------------------------------------------------------------------

contained in Section 5.16 or Section 5.17 shall be determined by any court of
competent jurisdiction to be unenforceable for any reason whatsoever, then any
such provision or provisions shall not be deemed void, and the parties hereto
agree that said limits may be modified by the court and that said covenant
contained in Section 5.16 or Section 5.17 shall be amended in accordance with
said modification, it being specifically agreed by the parties that it is their
continuing desire that this covenant be enforced to the full extent of its terms
and conditions or if a court finds the scope of the covenant unenforceable, the
court should redefine the covenant so as to comply with applicable Law.

(e) Each of Seller and Purchaser acknowledges that there exists an overlap in
the businesses constituting the Seller Existing Business (including the business
and business segments described on Section 1.01(ii) of the Seller Disclosure
Schedule) and the businesses constituting the Purchaser Existing Business
(including as proposed to be conducted under the Product and Service Extensions)
and agree that nothing in this Section 5.17 shall be deemed to restrict either
party from engaging in such overlapping businesses.

SECTION 5.18. Delivery of Audited Financial Statements of the Business. Upon no
less than 75 days notice and only to the extent necessary for Purchaser to
comply with SEC rules requiring the inclusion of historical financial statements
of the Business, Seller shall, within the timeframe required by such
requirements, provide to Purchaser (a) an audited consolidated balance sheet and
statements of operations and cash flow as of and for the fiscal year ended
December 31, 2009, and (b) an unaudited financial balance sheet and statements
of operations and cash flow with respect to any interim periods after
December 31, 2009 required pursuant to such SEC rules (collectively, the
“Historical Financial Statements”). The Historical Financial Statements shall be
prepared in accordance with US GAAP throughout the periods covered thereby and
present fairly the financial condition of the Business, on a combined basis, as
of December 31, 2009 and the results of operations of the Business, on a
combined basis, for such period. Purchaser shall bear all reasonable,
out-of-pocket third party costs, fees and expenses of Seller and its
Subsidiaries actually incurred in connection with the preparation and audit of
the Historical Financial Statements.

SECTION 5.19. Siemens Indemnity and Guaranty. Seller and its Affiliates shall
use commercially reasonable efforts to obtain an indemnity from Siemens
Components, Inc. or its successor and a related guaranty from Siemens
Corporation, each in favor of EMBP 455 and each that is substantively identical
to, or in any case, no less protective than, the terms of the 1993 Indemnity and
the 1993 Guaranty, respectively.

SECTION 5.20. Bangalore Sublease. Prior to the expiration of the Transition
Services Agreement for space located in Bangalore, India that is currently
leased by a Subsidiary of Seller, upon request of the Purchaser, Seller shall
cause such Subsidiary to enter into a sublease with Purchaser for space on the
second floor of the subject building that is adequate for the number of
personnel located at that location being transferred to Purchaser pursuant to
the Transactions and adequate for the continued conduct of the Business as
currently conducted, with a term that is coterminous with Seller’s Subsidiary’s
lease and which otherwise contains customary terms and conditions.

 

55



--------------------------------------------------------------------------------

SECTION 5.21. Export Control Voluntary Disclosure. Seller shall use commercially
reasonable efforts to cooperate with Purchaser prior to the Closing Date with
respect to Purchaser’s investigation of the Business’ compliance with applicable
export control and trade and economic sanctions laws, including but not limited
to the U.S. Commerce Department’s Export Administration Regulations (the “EAR”)
and sanctions laws maintained by the U.S. Treasury Department’s Office of
Foreign Assets Control, as well as all applicable export control and sanctions
laws maintained by other jurisdictions. Should any applicable or U.S. export
control or trade and economic sanctions laws violations be identified in
connection with such investigation, Seller shall, prior to the Closing Date and
unless otherwise agreed by Purchaser, prepare and file a written initial
notification of voluntary disclosure to the relevant government authority of any
exports or other transactions involving business products or technology prior to
obtaining proper authorization for such exportations and any other information
that is required to be disclosed under relevant laws and regulations. Seller
will provide Purchaser and its counsel a reasonable opportunity to review and
comment on any such communications, prior to their submission. From and after
the Closing, Purchaser shall be solely responsible for determining the contents
of, and making, any final notification of voluntary disclosure to any government
authority and such other voluntary disclosures as Purchaser or any of its
affiliates elect to file or otherwise make; provided that (a) Purchaser shall
provide Seller and its counsel a reasonable opportunity to review and comment on
any such communications with the EAR with respect to conduct prior to the
Closing and (b) Seller shall be entitled to take any actions that it reasonably
determines are required by applicable Law.

SECTION 5.22. Intercompany IP Licenses. Seller shall terminate, prior to or at
the Closing, any licenses or immunities from suit granted by Seller or any of
its wholly owned Subsidiaries (including the Companies), under any of the
Transferred Intellectual Property or Intellectual Property Rights owned by the
Companies, in favor of Seller or any of its wholly owned Subsidiaries.

ARTICLE VI

EMPLOYEE MATTERS

SECTION 6.01. Offers and Terms of Employment.

(a) Section 1.01(v) of the Seller Disclosure Schedule and Section 3.11(c) of the
Seller Disclosure Schedule shall be updated no later than ten Business Days
prior to the Closing Date to reflect, with respect to Employees below the level
of Vice President, hiring, promotions, demotions, transfers or other status
changes and attrition, and further accruals or reductions in the ordinary course
of the business consistent with past practice from the date hereof to the
Closing Date; provided that Seller shall not transfer the employment of any
employee to the Business, or of any Employee who is not an Excluded Employee
outside of the Business, without the prior written consent of Purchaser;
provided further that within 15 Business Days following the date hereof,
Purchaser may remove up to forty-four (44) Employees from the list of Employees
on Section 1.01(v) of the Seller Disclosure Schedule (the “Purchaser Excluded
Employees”). Seller shall, and shall cause the relevant Seller Subsidiaries to,
terminate, effective as of the Closing Date, the employment of each Offeree who
accepts Purchaser’s or one of its Subsidiaries’ offer of employment and whose
employment does not

 

56



--------------------------------------------------------------------------------

otherwise transfer automatically by operation of law to Purchaser. No later than
three days prior to, and effective as of, the Closing Date, Purchaser shall, or
shall cause one of its applicable Subsidiaries to, offer employment to each
Employee who is listed in Section 1.01(v) of the Seller Disclosure Schedule
(each such Employee, an “Offeree”). Notwithstanding the foregoing provisions of
this Section 6.01(a), for employees located in non-U.S. jurisdictions for whom
the transfer of employment mechanism described above would be inconsistent with
local requirements (each, a “Non-U.S. TE”), employment shall transfer through
assumption of employment contracts or otherwise in compliance with such
requirements. Section 6.01(a) of the Seller Disclosure Schedule sets forth the
manner in which the employment of each Non-U.S. TE is intended by the Purchaser
and Seller to be transferred. Each Offeree who accepts Purchaser’s or one of its
Subsidiaries’ offer of employment, together with each Share Transfer Employee
whose employment continues with the Companies or other Employee who is
transferred to Purchaser or a Subsidiary of Purchaser automatically by operation
of Law upon the Closing or pursuant to the mechanism set forth on
Section 6.01(a) of the Seller Disclosure Schedule (and excluding in each case
the Excluded Employees), shall be referred to herein as a “Transferred
Employee”. An Offeree who performs work at his or her then applicable place of
employment in the Business on the first Business Day immediately following the
Closing Date shall be deemed for all purposes of this Agreement to have accepted
the offer of employment and to be a Transferred Employee for all purposes of
this Agreement. Purchaser shall, upon the request of Seller, promptly advise
Seller in writing of the terms of employment that were offered to any Offeree
who does not become a Transferred Employee.

(b) Except as otherwise required by Section 6.01(a) of the Seller Disclosure
Schedule in respect of any Non-U.S. TE or where it would otherwise be
inconsistent with local requirements, Purchaser shall cause each offer of
employment pursuant to Section 6.01(a) or, where applicable, the continuation of
employment with the Companies to provide for employment on terms that satisfy
the following minimum conditions (unless otherwise consented to by such Offeree
in writing): (i) base salary or wages, as applicable, shall be at least equal to
those provided to each Offeree immediately prior to the Closing Date,
(ii) except as set forth on Exhibit K, principal place of employment that is
less than fifty miles from each Offeree’s principal place of employment as of
the Closing and (iii) employee benefits and incentive compensation opportunities
shall be substantially similar in the aggregate as those provided to similarly
situated employees of the Purchaser (collectively, the “Employment Terms”);
provided that in the case of any Offeree whose terms and conditions of
employment are subject to collective bargaining or other collective labor
representation, Purchaser shall cause each such offer of employment (or, where
applicable, the continuation of employment) to have such Employment Terms as may
be required under applicable Law or any applicable collective bargaining or
other collective labor agreement. In addition, Purchaser shall, and shall cause
any of its Subsidiaries that employs a Transferred Employee (including the
Companies) to, provide initial Employment Terms sufficient to avoid statutory or
common law severance or separation benefits, any contractual or other severance
or separation benefits, or any other legally mandated payment obligations
(including any Liability to Transferred Employees under the WARN Act), other
than where such severance or separation obligations are automatic, which
automatic payments shall be the responsibility of Seller except to the extent of
payments set forth on Section 6.01(b) of the Seller Disclosure Schedule.

 

57



--------------------------------------------------------------------------------

(c) During the one-year period immediately following the Closing Date (or any
longer period required by applicable Law, such period, the “Coverage Period”),
Purchaser shall, and shall cause its Subsidiaries to, continue to provide each
Transferred Employee with Employment Terms (other than with respect to clause
(ii) of the definition of Employment Terms) that are the same or more beneficial
to such Transferred Employee as those initially provided to such Transferred
Employee by Purchaser or one of its Subsidiaries pursuant to this Section 6.01,
except for broad-based reductions applicable to similarly situated employees of
Purchaser. Nothing in this Agreement shall restrict the right of Purchaser or a
Subsidiary of Purchaser to terminate the employment of any Transferred Employee
or any Excluded Employee; provided that any such termination is effected in
accordance with applicable Law and the terms of any applicable Purchaser Benefit
Plan or applicable collective agreement or collective bargaining agreement;
provided further that Purchaser and Seller shall cooperate with each other in
connection with the termination of any Excluded Employee. Notwithstanding the
foregoing, in respect of those Transferred Employees employed in jurisdictions
specified on Section 6.01(c) of the Seller Disclosure Schedule, during the
Coverage Period Purchaser shall, and shall cause any of its Subsidiaries that
employs a Transferred Employee located in any such specified jurisdictions, to
provide the Transferred Employees with the employment terms and conditions
specified on Section 6.01(c) of the Seller Disclosure Schedule.

(d) With respect to each Transferred Employee who, during the Coverage Period,
is terminated without cause (as defined in the applicable Purchaser severance
plan, policy or agreement that covers such Transferred Employee), Purchaser
shall provide, or shall cause its applicable Subsidiary to provide, such
Transferred Employee with the severance payments and benefits the Transferred
Employee would be entitled to under the applicable plan, policy or agreement of
the Purchaser or its relevant Subsidiary applicable to such Transferred Employee
following the Closing Date.

(e) Seller will provide Purchaser with a list of any Offerees who are on visa
status (the “Visa Employees”) no later than ten Business Days before the Closing
Date. The Visa Employees’ start dates with Purchaser will be contingent on their
ability to transfer to Purchaser or one of its Affiliates. Purchaser shall use
commercially reasonable efforts, at its cost, to obtain transfers of or new
visas permitting the Visa Employees to become employees of Purchaser or one of
its Affiliates, including, without limitation, preparing all necessary
applications and other paperwork associated with transferring or obtaining such
visas.

(f) Not later than five days after the end of each calendar quarter in the
twelve-month period following the Closing Date, to the extent permitted by
applicable Law, Purchaser shall provide Seller with the information set forth in
Section 6.01(f) of the Seller Disclosure Schedule with respect to each
Transferred Employee whose employment with Purchaser or any of its Subsidiaries
terminated during such month, provided that the information provided following
the twelve-month anniversary of the Closing Date shall cover the entire period
since the Closing Date.

SECTION 6.02. Assumption of Liabilities.

(a) On or as soon as practicable following the Closing Date (and no later than
such time as is required by applicable Law), Seller shall pay to each
Transferred Employee with

 

58



--------------------------------------------------------------------------------

a primary work location in the United States, and each other Transferred
Employee whose accrued but unpaid base salary (or similar wages) and
vacation/PTO is permitted by applicable Law to be paid by Seller or its
Subsidiaries at Closing, his or her accrued but unpaid base salary (or similar
wages) and vacation/PTO benefits through the Closing Date. Effective from and
after the Closing, Purchaser shall, and shall cause its Subsidiaries to, assume,
honor, pay and perform any and all Liabilities of Seller, or any of its
Subsidiaries (including the Companies) to or in respect of any other Transferred
Employee for unpaid base salary (or similar wages) and vacation/PTO benefits
accrued as of the Closing and not paid by Seller or its Subsidiaries pursuant to
the immediately preceding sentence (collectively, the “Accrued TE Liabilities”).
In addition, Purchaser shall, and shall cause its Subsidiaries to, comply with
the terms and conditions set forth on, and pay and provide the payments and
benefits specified on, Section 6.02(a) of the Seller Disclosure Schedule to the
Transferred Employees located in a non-U.S. jurisdiction.

(b) Effective from and after the Closing, Purchaser and its Subsidiaries shall
assume and be solely responsible for any and all Liabilities arising in
connection with any actual or threatened claim by any Transferred Employee that
his or her employment in connection with the Business or otherwise with Seller
or any of its Subsidiaries has been actually or constructively terminated as a
direct or indirect result of or otherwise in connection with the consummation of
the transactions contemplated by this Agreement.

(c) In addition, effective from and after the Closing, Purchaser and its
Subsidiaries shall assume and be solely responsible for any and all employee,
employee benefits and other employment-related Liabilities related to, arising
out of or in connection with the Employees and the Business (other than with
respect to any Excluded Employees or, except as set forth in 6.02(f), Purchaser
Excluded Employees) whether arising prior to, on or after the Closing, except as
otherwise specifically provided in this Article VI and except for the following
Liabilities, which Liabilities will be retained by Seller:

(i) accrued but unpaid base salaries and vacation benefits for Transferred
Employees located in the U.S. or otherwise required by applicable Law to be paid
by Seller or its Subsidiaries at Closing and Accrued TE Liabilities;

(ii) any Liabilities under the VeriSign Performance Plan, including a pro-rata
portion of annual bonuses for the year in which the Closing occurs reflecting
the portion of the year prior to Closing;

(iii) any Liabilities under retention plans and agreements of Seller, any Seller
Subsidiary or any Company, except as set forth in Section 6.02(e) below;

(iv) Liabilities under Seller’s equity incentive plans and agreements
thereunder;

(v) Liabilities under Seller Benefit Plans maintained by Seller in the United
States;

 

59



--------------------------------------------------------------------------------

(vi) except for Liabilities assumed by Purchaser pursuant to Section 6.02(a),
any Liabilities arising from the employment of any Employees located in a
non-U.S. jurisdiction prior to the Closing; and

(vii) Losses arising from any wage and hour claims by Employees related to
pre-closing employment by Seller or any of its Subsidiaries prior to the
Closing.

(d) Purchaser shall, and shall cause its Subsidiaries to, pay the Transferred
Employees in respect of annual bonuses for the portion of Seller’s fiscal year
such Transferred Employees are employed by Seller and its Subsidiaries prior to
the Closing Date, such amounts as are determined by Seller to be payable, as set
forth in a schedule to be provided by Seller to Purchaser prior to the Closing
Date, net of any tax withholdings required in respect of such payments. Such
bonus payments shall only be made to those Transferred Employees who remain
continuously employed by Purchaser and its Subsidiaries through the specified
payment date. Seller shall, not later than ten Business Days prior to the date
such payments are to be made (as specified by Seller in such schedule), pay to
Purchaser the aggregate of such amounts plus the amount of employment taxes
actually required to be paid by Purchaser or its Subsidiaries (excluding, for
the purposes of clarity, amounts withheld from the payments themselves) in
respect of such amounts. (For the avoidance of doubt, in determining the
“employment taxes actually required to be paid,” if an amount required to be
paid to a Transferred Employee pursuant to this Section 6.02(d) is, together
with other amounts previously paid to the Transferred Employee during the
applicable year, in excess of the wages subject to employment taxes for the
applicable year (such as amounts required to be paid in excess of wages subject
to the non-HI portion of FICA taxes), such excess amount will not be treated as
subject to an employment tax).

(e) (i) Purchaser shall pay the retention payments due following the Closing to
the individuals, and in the amounts, set forth on Section 6.02(e)(i)(A) of the
Seller Disclosure Schedule pursuant to agreements to be entered into by
Purchaser prior to Closing; provided that Seller shall, not later than ten
Business Days prior to the date such payments are to be made, pay to Purchaser
an amount equal to the portion set forth on Section 6.02(e)(i)(B) of the Seller
Disclosure Schedule plus the amount of employment taxes actually required to be
paid by Purchaser or its Subsidiaries (excluding, for the purposes of clarity,
amounts withheld from the payments themselves) in respect of such portion.

    (ii) Purchaser shall pay the retention payments due following the Closing to
the individuals (to the extent they become Transferred Employees), and in the
amounts, set forth on Section 6.02(e)(ii) of the Seller Disclosure Schedule, but
only to the extent such retention payments become payable following the period
of employment with Purchaser or its Subsidiaries as specified in the applicable
agreement or on an earlier termination without cause by the Purchaser or its
Subsidiaries.

(f) With respect to any Purchaser Excluded Employee that is terminated by Seller
or any of its Subsidiaries within 270 days following the Closing Date, Purchaser
shall be responsible for an amount equal to the product of (i) fifty percent
(50%) and (ii) an amount equal

 

60



--------------------------------------------------------------------------------

to (A) the severance payments and benefits the Purchaser Excluded Employees
would be entitled to receive under the applicable Seller Benefit Plan as in
effect as of the date hereof as previously disclosed to Purchaser minus (B) the
severance payments and benefits such Purchaser Excluded Employee would have been
entitled to receive under the applicable plan, policy or agreement of Purchaser
that would have covered such Purchaser Exclude Employee had he or she been a
Transferred Employee (the “Additional Excluded Employee Severance”). Purchaser
shall pay to Seller or a Subsidiary of Seller, as applicable, the Additional
Excluded Employee Severance, such amount as determined by Seller (in cooperation
with Purchaser) to be payable, as set forth in a schedule to be provided by
Seller to Purchaser, not later than ten Business Days prior to the date such
severance payments are to be made (as specified by Seller in such schedule) or
as otherwise agreed between the parties.

(g) Purchaser agrees that it shall be solely responsible for satisfying the
continuation coverage requirements of Section 4980B of the Code for all “M&A
qualified beneficiaries,” as such term is defined in Treasury Regulation
54.4980B-9.

SECTION 6.03. Union Employees and Plans.

(a) Effective as of the Closing Date, Purchaser shall, or shall cause one of its
Subsidiaries to, (i) recognize each collective bargaining or other labor
representative then representing any of the Employees, and (ii) assume each
collective bargaining or other collective labor agreement covering any
Transferred Employees or the terms and condition of employment of any
Transferred Employees. From and after the Closing Date, Purchaser shall, and
shall cause its Subsidiaries to, assume, honor, pay and perform all of the
Liabilities and obligations under or in respect of each such collective
bargaining or other collective labor agreement in accordance with the terms
thereof as in effect immediately prior to the Closing Date or as the same may
thereafter be amended in accordance with its terms, including all such
Liabilities and obligations of Seller or any of its Subsidiaries.

(b) Seller and Purchaser shall cooperate and take all reasonably necessary or
appropriate actions with respect to any requirement under applicable Law or any
applicable agreement to notify the collective bargaining or other labor
representatives of the Employees of this Agreement and/or the transactions
contemplated hereby, including any applicable works council, and to provide such
information and engage in such notifications, discussions or negotiations with
such representatives as may be required by applicable Law or any applicable
agreement.

SECTION 6.04. Participation in Purchaser Benefit Plans.

(a) Effective as of the Closing Date, except as otherwise provided in this
Article VI, each Transferred Employee shall cease to participate in any Seller
Benefit Plan (other than as a former employee of Seller and its Subsidiaries to
the extent, if any, permitted by the terms of such Seller Benefit Plan).
Effective from and after the Closing, Purchaser shall, or shall cause its
applicable Subsidiaries to, establish or have in effect Benefit Plans for the
benefit of the Transferred Employees (and their dependents and beneficiaries) in
accordance with the requirements of this Article VI and Purchaser’s and its
Subsidiaries’ offers of employment.

 

61



--------------------------------------------------------------------------------

(b) From and after the Closing Date, Purchaser shall, and shall cause its
applicable Subsidiaries to, recognize the service of the Transferred Employees
(other than Non-U.S. TEs) prior to the Closing Date with Seller or any of its
Affiliates and any of their respective predecessors as service with Purchaser
for purposes of eligibility to participate and vesting under Purchaser Benefit
Plans providing paid time off, service awards and, for Transferred Employees
located in the United States, severance benefits, as well as for purposes of
vesting under Purchaser’s 401(k) plan, in any case except to the extent the
recognition of such service would result in the duplication of benefits for the
same period of service. From and after the Closing Date, each Transferred
Employee shall immediately be eligible to participate, without any waiting time,
in any and all Purchaser Benefit Plans. With respect to any Purchaser Benefit
Plan that is a medical, dental other health, life insurance or disability plan,
to the extent permitted by the applicable Purchaser Benefit Plan, Purchaser
shall, and shall cause its Subsidiaries to, (i) waive or cause to be waived any
pre-existing condition exclusions and requirements that would result in a lack
of coverage of any pre-existing condition of a Transferred Employee (or any
dependent thereof) that would have been waived or covered under the Seller
Benefit Plan in which such Transferred Employee (or any dependent thereof) was a
participant immediately prior to the Closing Date, and credit or cause to be
credited any time accrued against applicable waiting periods relating to such
pre-existing conditions and (ii) waive any health eligibility, actively at work
or medical examination requirements under the Purchaser Benefit Plans to the
same extent such requirements would have been waived or satisfied under the
applicable Seller Benefit Plan in which the Transferred Employee was a
participant immediately prior to the Closing.

(c) For purposes of determining the amount of vacation benefits to which each
Transferred Employee whose accrued vacation is not paid out by Sellers pursuant
to Section 6.02(a) shall be entitled under the Purchaser Benefit Plans following
the Closing, Purchaser shall assume and honor Seller’s Liabilities with respect
to all vacation benefits accrued or earned but not yet used by such Transferred
Employee under the Seller Benefit Plans, any collective bargaining agreement or
other collective agreement, or applicable Law, as of the Closing Date.

(d) Purchaser agrees to cause its tax-qualified defined contribution plan for
U.S. employees to allow each Transferred Employee who has one or more account
balances in Seller’s tax-qualified 401(k) plan to make a “direct rollover” of
such account balances (but not including promissory notes evidencing any
outstanding loans) from Seller’s defined contribution plan if such Transferred
Employee elects to make such a rollover. At Closing, Seller will vest account
balances of Transferred Employees under Seller’s 401(k) plan.

SECTION 6.05. WARN Act Compliance. The parties agree to cooperate in good faith
to determine whether any notification may be required under the Worker
Adjustment and Retraining Notification Act, as amended (the “WARN Act”), and any
similar Law, and Purchaser agrees to provide any required notice under the WARN
Act, and any similar Law, and to otherwise comply with the WARN Act and any such
other similar Law with respect to any “plant closing” or “mass layoff” (as
defined in the WARN Act) or group termination or similar event affecting
Transferred Employees (including as a result of the consummation of the
transactions contemplated by this Agreement) and occurring from and after the
Closing. Seller shall comply with the WARN Act or any similar Law with respect
to any “plant closing” or “mass layoff” (as defined in the WARN Act) or group
termination or similar event affecting

 

62



--------------------------------------------------------------------------------

Employees and occurring prior to the Closing. On the Closing Date, Seller shall
notify Purchaser of any “employment loss” (as that term is defined in the WARN
Act) of any Employees in the 90-day period prior to the Closing. Purchaser shall
notify Seller of any “employment loss” (as that term is defined in the WARN Act)
of any Transferred Employees in the 90-day period following Closing.

SECTION 6.06. No Amendments or Third-Party Beneficiaries.

(a) Nothing contained in this Agreement shall (i) constitute or be deemed to be
an amendment to any Purchaser Benefit Plan or Seller Benefit Plan or
(ii) require Purchaser to amend, modify, affect, or terminate any Purchaser
Benefit Plan.

(b) The provisions of this Article VI are for the sole benefit of the parties to
this Agreement and nothing herein, expressed or implied, is intended or shall be
construed to confer upon or give to any Person (including for the avoidance of
doubt any Employee), other than the parties hereto and their respective
permitted successors and assigns, any legal or equitable or other rights or
remedies (with respect to the matters provided for in this Section 6.06) under
or by reason of any provision of this Agreement.

ARTICLE VII

TAX MATTERS

SECTION 7.01. Transfer Taxes and VAT.

(a) Transfer Taxes. All Transfer Taxes imposed by any Governmental Authority in
connection with this Agreement, the Ancillary Agreements and the Transactions
shall be borne equally by Purchaser and Seller, whether levied on Seller,
Purchaser or their respective Affiliates (including a Company).

(b) VAT.

(i) The Purchase Price and any other consideration payable or to be given
pursuant to this Agreement and the Ancillary Agreements in respect of the
Transactions is stated exclusive of any applicable VAT.

(ii) If any payment or other consideration payable or to be given under this
Agreement and the Ancillary Agreements in respect of the Transactions
constitutes the consideration for a taxable supply for VAT purposes, then in
addition to, and at the same time as that payment, or if later upon presentation
of a valid VAT invoice, Purchaser shall pay or cause to be paid by the relevant
Affiliate thereof an amount equal to the VAT chargeable in respect of that
supply.

(iii) For the avoidance of doubt, Purchaser and its Affiliates shall be entitled
to retain any VAT recovered in respect of the Transactions.

SECTION 7.02. Tax Covenants.

 

63



--------------------------------------------------------------------------------

(a) Without the prior written consent of Purchaser (which consent shall not be
unreasonably withheld, conditioned or delayed), none of Seller, any Company and
any Affiliate of Seller shall, to the extent it may materially affect any
Company with respect to periods after the Closing Date, make or change any Tax
election, change any annual Tax accounting period, adopt or change any method of
Tax accounting, file any amended Tax Return, enter into any closing agreement or
any other agreement or arrangement with any Taxing Authority, settle any Tax
claim or assessment, surrender any right to claim a Tax refund, offset or other
reduction in Tax liability or consent to any extension or waiver of the
limitation period applicable to any Tax claim or assessment. This
Section 7.02(a) shall not apply to any action in the ordinary course of business
consistent with past practice. For the avoidance of doubt, a reduction in Tax
Assets of the Companies generated during a Taxable period (or portion thereof)
ending on or before the Closing Date shall not be treated as affecting a
Company.

(b) Seller shall not take or omit to take any action that would cause any
Company to cease being a member of any Seller Group prior to the close of
business on the Closing Date.

SECTION 7.03. Tax Characterization of Adjustments. Seller and Purchaser agree to
treat, and cause their respective Subsidiaries to treat, all payments made
either to or for the benefit of the other under any indemnity provisions of this
Agreement and for any misrepresentations or breach of warranty or covenants as
adjustments to the Purchase Price for Tax purposes and that such treatment shall
govern for purposes hereof.

SECTION 7.04. Tax Indemnification and Parties’ Responsibility.

(a) Subject to Section 7.01, and except to the extent such Taxes are subject to
indemnification by Purchaser pursuant to Section 7.04(b)(ii), Seller and the
relevant Seller Subsidiary is and shall remain solely responsible for, and shall
jointly and severally indemnify and hold harmless each Purchaser Indemnified
Person from and against (i) all Taxes imposed on or with respect to the
Companies, the Transferred Assets or the Business, as applicable, (A) for
Taxable periods ending on or before the Closing Date and (B) with respect to
Straddle Periods, for the portion of such Taxes allocable to the period up to
and including the Closing Date (as determined under Section 7.04(c)), (ii) all
liabilities for Taxes imposed on or with respect to a Company as a result of
being or having been before the Closing a member of any affiliated,
consolidated, combined or unitary group, (iii) all Taxes imposed on or with
respect to Purchaser or its Affiliates, the Companies, the Transferred Assets or
the Business, arising from or relating to any breach by Seller or its Affiliates
of any covenant under this Article VII, (iv) all liabilities of any Company for
the payment of any amount as a result of being party to any Tax Sharing
Agreement, (v) all Taxes of any Company arising as a result of (A) any
adjustment in a Company’s taxable income for any Taxable period (or portion
thereof) beginning after the Closing Date under Section 481(c) of the Code as a
result of a change in method of accounting for a Taxable period (or portion
thereof) ending on or prior to the Closing Date and (B) any Company being
required, as a result of the installment method or the look-back method (as
defined in Section 460(b) of the Code), to include for any Taxable period (or
portion thereof) beginning after the Closing Date taxable income with respect to
a contract or a transaction entered into prior to the Closing Date, (vi) all
reductions in foreign tax credits arising in a Taxable period (or portion
thereof) beginning after the Closing Date resulting from the

 

64



--------------------------------------------------------------------------------

allocation, in whole or in part, of a consolidated overall foreign loss that is
in existence as of the Closing Date to any Company, and (vii) reasonable
expenses of investigation and reasonable attorneys’ fees and expenses in
connection with any action, suit or proceeding with respect to the foregoing. To
the extent there are Tax Assets of the Companies generated during a Taxable
period (or portion thereof) ending on or before the Closing Date that are
permitted, under applicable Law, to reduce Taxes imposed on or with respect to
the Companies for Taxable periods (or portions thereof) ending on or before the
Closing Date, such Tax Assets shall be used to reduce such Taxes.

(b) Subject to Section 7.01, and except to the extent such Taxes are subject to
indemnification by Seller, Purchaser and the relevant Subsidiary of Purchaser
shall be solely responsible for, and shall jointly and severally indemnify and
hold harmless each Seller Indemnified Person from and against (i) all Taxes
imposed on or with respect to the Companies, the Transferred Assets or the
Business, as applicable (A) for Taxable periods beginning after the Closing Date
and (B) with respect to Straddle Periods, for the portion of such Taxes
allocable to the period after the Closing Date (as determined under
Section 7.04(c)), in each case, except to the extent such Taxes are subject to
indemnity by Seller pursuant to Section 7.04(a), (ii) all Taxes imposed on or
with respect to Seller or its Affiliates, the Companies, the Transferred Assets
or the Business, arising from or relating to any breach by Purchaser or its
Affiliates of any covenant under this Article VII or the covenant set forth in
Section 2.01(e), and (iii) reasonable expenses of investigation and reasonable
attorneys’ fees and expenses in connection with any action, suit or proceeding
with respect to the foregoing.

(c) In the case of any Straddle Period relating to the Business, the Companies
and/or the Transferred Assets, the amount of any sales or use Taxes and any
Taxes based on or measured by gross receipts or income for the portion of the
Straddle Period up to and including the Closing Date shall be determined based
on an interim closing of the books as though the Taxable period of the Business
ended at the end of the day on the Closing Date (it being understood, that any
items of income resulting from, or relating to, non-ordinary course transactions
by Purchaser or any of its Affiliates (including the Companies) on the Closing
Date, after the Closing, shall be allocated solely to the Purchaser). Straddle
Period Taxes shall be pro-rated as of the Closing, with Seller (and any relevant
Seller Subsidiary) being liable for such Taxes attributable to the days in the
Straddle Period through and including the Closing Date and Purchaser (and any
relevant Subsidiary of Purchaser) being liable for such Taxes attributable to
days in the Straddle Period after the Closing Date. Proration of Straddle Period
Taxes shall be made on the basis of the most recent officially certified Tax
valuation and assessment for the Transferred Assets. If such valuation pertains
to a Tax period other than that in which the Closing Date occurs, such proration
shall be recalculated at such time as actual Tax bills for such period are
available and the parties shall cooperate with each other in all respects in
connection with such recalculation and pay any sums due in consequence thereof
to the party entitled to recover the same within 60 days after the issuance of
such actual Tax bills. For purposes of this Agreement, “Straddle Period Taxes”
means (i) Taxes imposed on or with respect to the Companies with respect to a
Straddle Period, other than sales or use Taxes or Taxes based on or measured by
gross receipts or income, and (ii) property taxes and similar ad valorem
obligations levied with respect to the Transferred Assets (other than the
Additional Securities) with respect to a Straddle Period.

 

65



--------------------------------------------------------------------------------

(d) Seller and each Seller Subsidiary shall have no obligation to indemnify
under Section 7.04(a) unless and until the aggregate amounts otherwise
indemnifiable pursuant to Section 7.04(a) exceed $250,000. Purchaser and each
Subsidiary of Purchaser shall have no obligation to indemnify under
Section 7.04(b) unless and until the aggregate amounts otherwise indemnifiable
pursuant to Section 7.04(b) exceed $250,000.

(e) To the extent an amount indemnifiable under this Section 7.04 or the
underlying matter that gives rise to such indemnifiable amount, gives rise to a
cash Tax Benefit that is actually realized by the indemnified party within one
year after such indemnification payment is made, such indemnified party shall
refund to the indemnifying party the amount of such Tax Benefit (up to, but not
in excess of, the amount of such indemnification payment) when realized. For
purpose of this paragraph, a “Tax Benefit” means the net amount by which the
cash Tax liability of the indemnified party (or the group of which it is a
member) is reduced, net of any Tax effect on the indemnified party or any of its
Affiliates attributable to the reduction in such cash Tax liability.

SECTION 7.05. Tax Returns.

(a) Seller shall be responsible for the timely filing (taking into account any
extensions received from the relevant Taxing Authorities) of all Tax Returns
required by Law to be filed by, or with respect to, the Companies (i) that
relate to a Taxable period that ends on or before the Closing Date or (ii) on a
consolidated or combined basis with the Seller or any of its Affiliates (other
than the Companies). Such Tax Returns shall be true, correct and complete in all
material respects and accurately set forth all items to the extent required to
be reflected or included in such Tax Returns by applicable Laws and all Taxes
indicated as due and payable on such Tax Returns shall be paid or will be paid
by Seller as and when required by Law. Such Tax Returns (except for Tax Returns
described in Section 7.05(a)(ii)) shall be prepared on a basis consistent with
those prepared for prior Taxable periods unless Seller determines in good faith
that it is required under Law to report otherwise.

(b) Purchaser shall be responsible for the timely filing (taking into account
any extensions received from the relevant Taxing Authorities) of all Tax Returns
required by Law to be filed by, or with respect to, the Companies after the
Closing Date with respect to any Taxable Period that is a Straddle Period
(except for Tax Returns described in Section 7.05(a)(ii)), it being understood
that all Taxes indicated as due and payable on such Tax Returns shall be the
responsibility of Purchaser, except for such Taxes that are the responsibility
of Seller pursuant to Section 7.04, which shall be promptly paid by Seller to
Purchaser or, at Purchaser’s request, to the applicable Taxing Authority. Such
Tax Returns shall be prepared by Purchaser on a basis consistent with those
prepared for prior Taxable periods unless Purchaser determines in good faith
that it is required under Law to report otherwise.

(i) Seller shall be entitled to review and comment on any Tax Return for the
Companies described in Section 7.05(b) (other than Tax Returns that are filed on
a monthly basis, or more often) before it is filed by Purchaser. Purchaser shall
submit a draft of any such Tax Return to Seller at least 60 days before the date
such Tax Return is required to be filed with the relevant Taxing Authority
(taking into account any extensions received from the relevant Taxing
Authority).

 

66



--------------------------------------------------------------------------------

Seller shall have 10 days after the date of receipt thereof to submit to
Purchaser in writing Seller’s comments with respect to such Tax Return.
Purchaser shall notify Seller within 10 days after receipt of such comments of
(a) the extent, if any, to which Purchaser accepts such comments and will file
such Tax Return in accordance therewith and (b) the extent, if any, to which
Purchaser rejects such comments.

(ii) To the extent Purchaser rejects comments of Seller, Purchaser and Seller
shall, within 10 days, appoint an independent public accounting firm of
nationally recognized standing that does not then audit the books of Purchaser,
Seller or any relevant Subsidiary to determine the correct manner for reporting
the items that are in dispute. Seller and Purchaser agree promptly to provide to
such accounting firm all relevant information, and such accounting firm shall
have 30 days to submit its determination. The determination of such accounting
firm shall be binding upon the parties and Purchaser shall file such Tax Return
in accordance therewith. In the event the accounting firm concludes that either
party was correct as to sixty-five percent or more (by dollar amount) of the
disputed items, then the other party shall pay the accounting firm fees, costs
and expenses. In the event the accounting firm fails to make such conclusion,
then each party shall pay one-half the accounting firm’s fees, costs and
expenses.

(c) Purchaser shall be entitled to review and comment on any Tax Return for the
Companies described in Section 7.05(a)(i) that are filed after the Closing Date
before it is filed by Seller. Seller shall submit a draft of any such Tax Return
to Purchaser at least 40 days before the date such Tax Return is required to be
filed with the relevant Taxing Authority (taking into account any extensions
received from the relevant Taxing Authority). Purchaser shall have 10 days after
the date of receipt thereof to submit to Seller in writing Purchaser’s comments
with respect to such Tax Return and to specify with respect to which such
comments (the “Opinion Comments”), if rejected by Seller, Seller shall be
required to provide Purchaser with an Opinion (as defined below). Seller shall
(i) consider in good faith Purchaser’s comments, (ii) notify Purchaser within 20
days after receipt of such comments of (a) the extent, if any, to which Seller
accepts such comments and (b) the extent, if any, to which Seller rejects such
comments, (iii) provide Purchaser with an opinion letter of a nationally
recognized law or accounting firm selected by Seller that the signer or preparer
of the applicable Tax Return should not be subject to penalties as a result of
not including the Opinion Comments that were rejected by Seller in such Tax
Return (the “Opinion”), and (iv) and will file such Tax Return in accordance
therewith. The costs of the Opinion shall be borne by Purchaser.

(d) Purchaser shall be responsible for the filing of all Tax Returns required by
Law to be filed by, or with respect to, the Companies after the Closing Date
with respect to Taxable periods starting after the Closing, it being understood
that all Taxes indicated as due and payable on such Tax Returns shall be the
responsibility of Purchaser, except for such Taxes that are the responsibility
of Seller pursuant to Section 7.04.

SECTION 7.06. Post Closing Covenants. Except as required by Law, neither
Purchaser nor any of its Affiliates will, without the prior written consent of
Seller (which consent shall not be unreasonably withheld, conditioned or
delayed):

(a) amend, re-file, revoke or otherwise modify any Tax Return or Tax election
of, or in respect of, the Companies or the Transferred Assets with respect to
(i) a Straddle Period if such amendment, re-filing, revocation or other
modification has any adverse effect on Seller or any of its Affiliates, or
(ii) a Taxable period ending on or prior to the Closing Date;

 

67



--------------------------------------------------------------------------------

(b) grant any extension of any applicable statue of limitation with respect to
any Tax Return of, or in respect of, any Company with respect to any pre-Closing
Tax period; and

(c) make any election under Section 338(g) of the Code or a comparable provision
of state, foreign or other Tax Law with respect to the transactions contemplated
by this Agreement (including with respect to VeriSign Japan).

SECTION 7.07. Cooperation on Tax Matters. The parties shall cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
the filing of all material federal, state, local and foreign Tax Returns and
other governmental filings associated therewith pursuant to this Article VII
(including any report required pursuant to Section 6043A of the Code and all
Treasury Regulations promulgated thereunder) and any audit, litigation, or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
that are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. In
addition to the requirements described in Section 5.11, Purchaser and Seller
agree (i) to retain all books and records with respect to Tax matters pertinent
to any Company or the Transferred Assets relating to any pre-Closing Tax period
or Straddle Period until the expiration of any applicable statute of
limitations, and to abide by all record retention agreements entered into with
any Governmental Authority for all periods required by such Governmental
Authority, and (ii) to use commercially reasonable efforts to provide the other
party with at least thirty (30) days’ prior written notice before destroying any
such books and records, during which period the party receiving the notice can
elect to take possession, at its own expense, of such books and records.

SECTION 7.08. Refunds. Purchaser shall promptly pay to Seller an amount equal to
any refund received or credit actually utilized (including any interest paid or
credited with respect thereto and reduced by any net Tax required under
applicable Law to be paid by Purchaser, any Company or any of their respective
Affiliates with respect thereto and net of any Tax effect on Purchaser, any
Company or any of their respective Affiliates attributable to the reduction in
any Tax Asset other than a Pre-Closing Tax Asset as a result of the receipt of
such refund or credit) by Purchaser or any of its Affiliates in connection with
the Transferred Assets, the Business or the Companies (i) relating to Taxable
periods ending on or before the Closing Date and with respect to any Straddle
Period, the portion of such period ending on the Closing Date as determined
under Section 7.05(c) or (ii) attributable to any Tax pre-paid by Seller, its
Affiliates. Purchaser shall, if requested, by Seller and at Seller’s expense,
cause the relevant entity to file for and obtain any refund or credit which
would give rise to a payment under this Section 7.08.

 

68



--------------------------------------------------------------------------------

SECTION 7.09. Tax Sharing. Any and all existing Tax Sharing Agreements between
Seller and any of its Affiliates (other than each Company), on the one hand, and
any Company, on the other hand, shall be terminated as of the Closing Date.
After the Closing Date, none of the Companies shall have any further rights or
liabilities thereunder.

SECTION 7.10. Tax Contests

(a) Purchaser agrees to give prompt notice to Seller of any liability or the
assertion of any claim, or the commencement of any suit, action or proceeding in
respect of which indemnity may be sought hereunder that Purchaser deems to be
within the ambit of Section 7.04(a) (specifying with reasonable particularity
the basis therefor) and will give Seller such information with respect thereto
as Seller may reasonably request (provided, however, that failure of the
Purchaser to provide prompt notice shall not relieve the Seller from its
obligations to indemnify hereunder, unless Seller’s ability to contest was
thereby materially prejudiced). Seller may, at its own expense, (i) participate
in and (ii) with respect to any suits, actions or proceedings (including Tax
audits) that relate either (a) to a consolidated, combined or unitary Tax Return
of a group of which Seller or one of its post-Closing Affiliates is a part or
(b) solely to pre-Closing Taxable periods, assume the defense of any such suit,
action or proceeding (including any Tax audit); provided that in the case of
Section 7.10(a)(ii)(b), (i) Seller shall thereafter consult with Purchaser upon
Purchaser’s reasonable request for such consultation from time to time with
respect to such suit, action or proceeding (including any Tax audit) and
(ii) Purchaser shall have the right (but not the duty) to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by Seller. If Seller assumes the defense of any suit, action or
proceeding (including any Tax audit) pursuant to this Section 7.10, Seller shall
not, without Purchaser’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed, agree to any settlement with respect to any
Tax if such settlement could adversely affect the Tax liability of Purchaser or
any of its Affiliates. Purchaser shall not settle any suit, action or proceeding
in respect of which Purchaser is seeking an indemnity pursuant to
Section 7.04(a) without the consent of Seller, which consent shall not be
unreasonably withheld, conditioned or delayed. Seller shall be liable for the
fees and expenses of counsel employed by Purchaser for any period during which
Seller has had the right to, but has not, assumed the defense thereof. Whether
or not Seller chooses to defend or prosecute any claim, all of the parties
hereto shall cooperate in the defense or prosecution thereof. Seller shall pay
Purchaser promptly for any Tax liability indemnifiable under Section 7.04(a)
that results from the resolution of any such suit, action or proceeding.

(b) Seller agrees to give prompt notice to Purchaser of any liability or the
assertion of any claim, or the commencement of any suit, action or proceeding in
respect of which indemnity may be sought hereunder that Seller deems to be
within the ambit of Section 7.04(b) (specifying with reasonable particularity
the basis therefor) and will give Purchaser such information with respect
thereto as Purchaser may reasonably request. Purchaser may participate in the
defense of any such suit, action or proceeding (including any Tax audit), Seller
shall thereafter consult with Purchaser upon Purchaser’s reasonable request for
such consultation from time to time with respect to such suit, action or
proceeding (including any Tax audit) and Seller shall not settle any suit,
action or proceeding (including any Tax audit) in respect of which Seller is
seeking an indemnity pursuant to Section 7.04(b) without the consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed. All of the parties hereto

 

69



--------------------------------------------------------------------------------

shall cooperate in the defense or prosecution of any such Tax claim. Purchaser
shall pay Seller promptly for any Tax liability indemnifiable under
Section 7.04(b) that results from the resolution of any such suit, action or
proceeding.

(c) Notwithstanding any other provision contained elsewhere in this Agreement
(including Article X), Section 7.04 and this Section 7.10 shall govern all
indemnification claims with respect to Taxes. In the event of any conflict
between this Article VII and another provision in this Agreement, this Article
VII shall govern.

(d) Any claim of any Purchaser Indemnified Person or any Seller Indemnified
Person, as applicable, under Section 7.04 may be made and enforced by Purchaser
on behalf of such Purchaser Indemnified Person or by Seller on behalf of such
Seller Indemnified Person.

SECTION 7.11. Certain Disputes. Disputes that arise under this Article VII and
are not resolved by mutual agreement within 30 days shall be resolved by a
nationally recognized expert in the relevant area with no material relationship
with Purchaser, Seller or their Affiliates (the “Tax Referee”), chosen and
mutually acceptable to both Purchaser and Seller within five days of the date on
which the need to choose the Tax Referee arises. The Tax Referee shall resolve
any disputed items within 30 days of having the item referred to it pursuant to
such procedures as it may require. The costs, fees and expenses of the Tax
Referee shall be borne equally by Purchaser and Seller.

SECTION 7.12. Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of this Article VII shall survive for the full period
of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof).

ARTICLE VIII

CONDITIONS TO CLOSING

SECTION 8.01. Conditions to Each Party’s Obligation. The obligation of Purchaser
and Seller to consummate the Closing shall be subject to the fulfillment or
waiver of each of the following conditions:

(a) Governmental Approvals. All applicable waiting periods under the HSR Act and
any other antitrust or trade regulation Laws of any jurisdiction listed in
Section 8.01(a) of the Seller Disclosure Schedule, if applicable to the
consummation of the transactions contemplated by this Agreement, shall have
expired or been terminated, and all necessary Consents thereunder shall have
been received.

(b) No Injunctions or Restraints. There shall be no Governmental Order or other
legal restraint in existence that precludes or prohibits the consummation of the
Closing.

SECTION 8.02. Conditions to Obligations of Seller. The obligation of Seller to
consummate the Closing shall be subject to the fulfillment or waiver of each of
the following conditions:

(a) Except for any inaccuracies that have not had and would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of Purchaser to consummate the Transactions or on Seller or any of
its Affiliates, each representation and warranty contained in Article IV
(disregarding all materiality and Material Adverse Effect qualifications
contained therein) shall be true and correct (i) as if restated on and as of the
Closing Date or (ii) if made as of a date specified therein, as of such date,
and Seller shall have received a certificate signed by an executive officer of
Purchaser to such effect.

 

70



--------------------------------------------------------------------------------

(b) The covenants, obligations and agreements contained in this Agreement to be
complied with by Purchaser on or before the Closing shall have been complied
with in all material respects, and Seller shall have received a certificate
signed by an executive officer of Purchaser to such effect.

(c) Each of Purchaser and, if applicable, its wholly owned Subsidiaries shall
have executed and delivered to Seller each of the Ancillary Agreements to which
it is a party.

SECTION 8.03. Conditions to Obligations of Purchaser. The obligation of
Purchaser to consummate the Closing shall be subject to the fulfillment or
waiver of each of the following conditions:

(a) The representations and warranties contained in (i) Section 3.06(b) shall be
true and correct as if restated on and as of the Closing Date, (ii) Section 3.01
and Section 3.02 shall be true and correct in all material respects as if
restated on and as of the Closing Date and (iii) Article III (other than those
representations and warranties described in clauses (i) or (ii) above) shall
(disregarding all materiality and Material Adverse Effect qualifications
contained therein) be true and correct (i) as if restated on and as of the
Closing Date or (ii) if made as of a date specified therein, as of such date,
except for any failures to be true and correct that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and Purchaser shall have received a certificate signed by an
executive officer of Seller to such effect.

(b) The covenants, obligations and agreements contained in this Agreement to be
complied with by Seller on or before the Closing shall have been complied with
in all material respects, and Purchaser shall have received a certificate signed
by an executive officer of Seller to such effect.

(c) Since the date hereof, the Business shall not have suffered any Material
Adverse Effect and no event shall have occurred or circumstance shall exist that
would reasonably be expected to have a Material Adverse Effect, and Purchaser
shall have received a certificate signed by an executive officer of Seller to
such effect.

(d) Each of Seller and, if applicable, its Subsidiaries shall have executed and
delivered to Purchaser each of the Ancillary Agreements to which it is a party.

(e) There shall not be instituted or pending any litigation, action, proceeding
or suit by any Governmental Authority, challenging or seeking to prevent or
enjoin the Closing.

 

71



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

SECTION 9.01. Termination. This Agreement may be terminated at any time prior to
the Closing (except as limited as to time in the case of paragraph (b) below):

(a) by the mutual written consent of Seller and Purchaser;

(b) by Seller or Purchaser, upon prior written notice to the other party, if the
Closing shall not have occurred prior to October 31, 2010 (the “End Date”);

(c) by Seller, upon prior written notice to Purchaser, in the event a condition
set forth in Section 8.01 or Section 8.02 becomes reasonably incapable of being
fulfilled by the End Date and has not been waived by Seller; or

(d) by Purchaser, upon prior written notice to Seller, in the event a condition
set forth in Section 8.01 and or Section 8.03 becomes reasonably incapable of
being fulfilled by the End Date and has not been waived by Purchaser.

Notwithstanding anything in this Section 9.01 to the contrary, no party may
terminate this Agreement pursuant to paragraphs (b), (c) or (d) above if its
failure to perform in any material respect any of its obligations or covenants,
or the inaccuracy of any of its representations or warranties, under this
Agreement has been the principal cause of, or has resulted in, the event or
condition purportedly giving rise to a right to terminate this Agreement under
such paragraph.

SECTION 9.02. Effect of Termination. In the event of termination of this
Agreement in accordance with this Article IX, this Agreement shall be null and
void and of no further force and effect, except as set forth in this
Section 9.02, Section 5.03 and Article XI (which shall survive any such
termination). Such termination shall not relieve any party to this Agreement
from liability for any breach of this Agreement that occurred prior to such
termination.

ARTICLE X

INDEMNIFICATION

SECTION 10.01. Indemnification; Remedies. (a) From and after the Closing, Seller
shall indemnify, defend and hold harmless Purchaser, its Subsidiaries (including
the Companies), and their respective officers and directors and their respective
successors and assignees by operation of Law (collectively the “Purchaser
Indemnified Persons”) from and against all Losses incurred by any of the
Purchaser Indemnified Persons that arise out of:

(i) except for the representations and warranties contained in Section 3.16, any
breach by Seller of any of Seller’s representations and warranties contained in
this Agreement (disregarding for purposes of determining Losses, but not for
assessing whether or not a breach has occurred, any qualification or exception
contained therein relating to materiality or Material Adverse Effect or any
similar qualification or standard);

 

72



--------------------------------------------------------------------------------

(ii) any breach by Seller of its covenants or agreements contained in this
Agreement (except for the covenants contained in Article VII); or

(iii) any Retained Liabilities or Excluded Assets.

(b) From and after the Closing, Purchaser shall indemnify, defend and hold
harmless Seller, its Subsidiaries, their respective officers and directors
(collectively the “Seller Indemnified Persons”) from and against all Losses
incurred by any of the Seller Indemnified Persons that arise out of:

(i) any breach by Purchaser of any of Purchaser’s representations and warranties
contained in this Agreement (disregarding for purposes of determining Losses,
but not for assessing whether or not a breach has occurred, any qualification or
exception contained therein relating to materiality or material adverse effect
or any similar qualification or standard);

(ii) any breach by Purchaser of its covenants or agreements contained in this
Agreement (except for the covenants contained in Article VII); or

(iii) any Assumed Liabilities.

(c) Seller’s and Purchaser’s indemnification obligation under Section 10.01(a)
and Section 10.01(b), respectively, shall be subject to each of the following
limitations:

(i) with respect to indemnification for Losses arising out of any breach of any
representation or warranty contained in this Agreement (other than (x) with
respect to Seller, Section 3.01, Section 3.02, Section 3.04(a)-(c), Section 3.12
or Section 3.14 and, with respect to Purchaser, Section 4.01 or Section 4.02
(each such Seller or Purchaser representation or warranty, a “Specified
Warranty”), and with respect to any covenant or agreement contained in this
Agreement, which obligations to indemnify shall survive indefinitely, or until
the latest time permitted by Law and (y) with respect to Seller, Section 3.11,
which obligation to indemnify shall terminate on the three-year anniversary of
the Closing Date unless before such date Seller or Purchaser, as applicable, has
provided the other party with an applicable Claim Notice), such obligation to
indemnify shall terminate on the 18-month anniversary of the Closing Date unless
before such date Seller or Purchaser, as applicable, has provided the other
party with an applicable Claim Notice;

(ii) except (A) in the case of intentional fraud by any of the individuals
listed in Section 1.01(viii) of the Seller Disclosure Schedule in connection
with the Transactions and (B) with respect to any Specified Warranty, there
shall be no obligation to indemnify under Section 10.01(a)(i) or
Section 10.01(b)(i) (1) for any item where the Losses relating thereto are less
than $250,000 (it being understood that Losses relating to such items shall not
be aggregated for purposes

 

73



--------------------------------------------------------------------------------

of the immediately following clause (2)); (2) unless the aggregate of all Losses
for which, but for this clause (B), (x) Seller would be liable under
Section 10.01(a)(i) exceeds on a cumulative basis an amount equal to $12,500,000
and (y) Purchaser would be liable under Section 10.01(b)(i) exceeds on a
cumulative basis an amount equal to $12,500,000; provided that once the total
amount of Losses arising out of such breaches exceeds $12,500,000, such
Purchaser Indemnified Person or Seller Indemnified Persons, as applicable, shall
be entitled to recover the full amount of such Losses from the first dollar; or
(3) to the extent the aggregate indemnification, (x) with respect to Seller,
paid by Seller under Section 10.01(a)(i)and Section 10.03(a) exceeds
$125,000,000 and (y) with respect to Purchaser, paid by Purchaser under
Section 10.01(b)(i) exceeds $125,000,000;

(iii) there shall be no obligation to indemnify (A) under Section 10.01(a) to
the extent the Loss (1) was considered in the determination of the final Closing
Statement; (2) was reserved or accrued for in the Unaudited Financial
Information; or (3) relates to any breach of representation, warranty, or
covenant expressly waived in writing by Purchaser or (B) under Section 10.01(b)
to the extent the Loss relates to any breach of representation, warranty, or
covenant expressly waived in writing by Seller;

(iv) each Loss shall be reduced by (A) the net amount of any insurance proceeds
received by Purchaser or any Purchaser Indemnified Person or Seller or any
Seller Indemnified Person, as the case may be, with respect to such Loss
(calculated net of any out-of-pocket expenses incurred by such Indemnified Party
in collecting such amount and net of the present value of any increase in
applicable insurance premiums incurred directly as a result of the claim or
claims that resulted in such recovery; provided that nothing in this
Section 10.01(c)(iv) shall obligate any party to maintain any insurance);
(B) the net amount of any indemnity payment, contribution or other similar
payment Purchaser or any Purchaser Indemnified Person or Seller or any Seller
Indemnified Person, as the case may be, actually received from any third party
with respect to such Loss; and (C) an amount equal to any reduction of Taxes
attributable to such Loss; and

(v) Seller shall have no indemnification obligations under Section 10.01(a)(iii)
relating to Section 2.02(b)(vi)(B) to the extent such Losses (x) are the
consequence of any Phase II soil, surface water or groundwater investigation,
sampling or testing performed by Purchaser at the Owned Real Property, if the
primary purpose of such investigation, sampling or testing is to accelerate
Seller’s obligations under Section 10.01(a)(iii) of this Agreement or (y) are
caused by any material change in use of the Owned Real Property, provided, the
parties agree that any redevelopment of the Property pursuant to the 2010
Development Agreement between EMBP 455, LLC and the City of Mountain View shall
not be deemed a material change in use.

 

74



--------------------------------------------------------------------------------

SECTION 10.02. Notice of Claim; Defense.

(a) If (i) any third party or Governmental Authority institutes, threatens or
asserts any Action that may give rise to Losses for which a party (an
“Indemnifying Party”) may be liable for indemnification under this Article X (a
“Third-Party Claim”) or (ii) any Person entitled to indemnification under this
Article X (an “Indemnified Party”) shall have a claim to be indemnified by an
Indemnifying Party that does not involve a Third-Party Claim, then the
Indemnified Party shall promptly send to the Indemnifying Party a written notice
specifying the nature of such claim and a good faith estimate of the amount of
all related Losses (a “Claim Notice”). The Indemnifying Party shall be relieved
of its indemnification obligations under this Article X only to the extent that
it is prejudiced by the failure of the Indemnified Parties to provide a timely
and adequate Claim Notice.

(b) The Indemnifying Party shall not be entitled to assume or maintain control
of the defense of any Third-Party Claim and shall pay the reasonable fees and
expenses of counsel retained by the Indemnified Party if (i) the Third-Party
Claim relates to or arises in connection with any criminal proceeding, action,
indictment, allegation or investigation against the Indemnified Party, (ii) the
Third-Party Claim would reasonably be expected to result in an injunction or
equitable relief against the Indemnified Party that would, in either case, have
a material effect on the operation of the business of such Indemnified Party or
any of its Affiliates, (iii) the Third-Party Claim would reasonably be expected
to materially and adversely affect the reputation of the Indemnified Party or
(iv) if such Third-Party Claim is subject to the provisions of
Section 10.01(c)(ii), the amount of Losses reasonably estimated to be incurred
pursuant to such Third-Party Claim (when combined with all other outstanding
claims for indemnification subject to the provisions of Section 10.01(c)(ii) and
any amount previously paid by the Indemnifying Party that applies towards the
applicable cap under Section 10.01(c)(ii)(B)(3)) that are in excess of the
applicable cap set forth in Section 10.01(c)(ii) would exceed the amount of
Losses reasonably estimated to be incurred pursuant to such Third-Party Claim
below such applicable cap.

(c) Subject to Section 10.02(b), in the event of a Third-Party Claim, the
Indemnifying Party may elect to retain counsel reasonably acceptable to the
Indemnified Parties to represent such Indemnified Parties in connection with
such Action and shall pay the fees, charges and disbursements of such counsel.
Subject to Section 10.02(b), if the Indemnifying Party so elects, the
Indemnified Parties may participate, at their own expense and through legal
counsel of their choice, in any such Action; provided that (i) the Indemnifying
Party shall control the defense of the Indemnified Parties in connection with
such Action and (ii) the Indemnified Parties and their counsel shall reasonably
cooperate with the Indemnifying Party and its counsel in connection with such
Action. The Indemnifying Party shall not settle any such Action without the
relevant Indemnified Parties’ prior written consent, unless the terms of such
settlement (A) provide for no relief other than the payment of monetary damages,
which damages are not (when combined with any amount previously paid by the
Indemnifying Party that applies towards the applicable cap under
Section 10.01(c)(ii)(B)(3)) materially in excess of the applicable cap set forth
in Section 10.01(c)(ii), (B) involve no finding or admission of any breach or
violation by any Indemnified Party and (C) include an express unconditional
release of the Indemnified Party from all Liability arising from such Action.
Notwithstanding the foregoing, if the Indemnifying Party elects not to retain
counsel and assume control of such defense, then the

 

75



--------------------------------------------------------------------------------

Indemnified Parties shall retain counsel reasonably acceptable to the
Indemnifying Party in connection with such Action and assume control of the
defense in connection with such Action, and the fees, charges and disbursements
of no more than one such counsel per jurisdiction selected by the Indemnified
Parties shall be reimbursed by the Indemnifying Party. Under no circumstances
will the Indemnifying Party have any liability in connection with any settlement
of any Action that is entered into without its prior written consent (which
shall not be unreasonably withheld).

(d) From and after the delivery of a Claim Notice, at the reasonable request of
the Indemnifying Party, each Indemnified Party shall grant the Indemnifying
Party and its counsel, experts and representatives full access, during normal
business hours, to the books, records, personnel and properties of the
Indemnified Party to the extent reasonably related to such Claim Notice at no
cost to the Indemnifying Party (other than for reasonable out-of-pocket expenses
of the Indemnified Parties).

SECTION 10.03. Special Indemnity.

(a) From and after the Closing, Seller shall indemnify and hold harmless the
Purchaser Indemnified Persons from and against fifty percent (50%) of each Loss
(but only to the extent such Losses constitute bona fide cash payments (for the
avoidance of doubt, service credits shall not be deemed to be cash payments))
incurred by any of the Purchaser Indemnified Persons to the extent such Loss
arises out of any of the matters set forth on Section 10.03(a) of the Seller
Disclosure Schedule. For the avoidance of doubt, the Purchaser Indemnified
Persons shall bear the remaining fifty percent (50%) of each Loss. This
Section 10.03(a) shall constitute the exclusive remedy of Purchaser and the
Purchaser Indemnified Persons in connection with the matters set forth on
Section 10.03(a) of the Seller Disclosure Schedule.

(b) Seller shall have no obligation to indemnify under Section 10.03(a) unless
and only to the extent that such Losses exceed in the aggregate $4,000,000. From
the Closing Date until the date that is eighteen (18) months after the Closing
Date (the “Preliminary Expiration Date”), all indemnity payments made by Seller
to Purchaser under Section 10.03(a) shall be subject to the cap set forth under
Section 10.03(a)(B)(3). Following the Preliminary Expiration Date until the date
that is sixty (60) months after the Closing Date (the “Secondary Expiration
Date”), Seller shall have no obligation to indemnify under Section 10.03(a) to
the extent the aggregate indemnification payments made by Seller for claims for
indemnification under Section 10.03(a) during the period beginning on the
Preliminary Expiration Date and ending on the Secondary Expiration Date exceed,
in the aggregate, the lesser of (i) $50,000,000 and (ii) the excess of
$125,000,000 over the sum of (A) the aggregate amount of indemnification
payments made by Seller for claims for indemnification under Section 10.03(a)
during the period beginning on the Closing Date and ending on the Preliminary
Expiration Date and (B) the aggregate amount of indemnification payments made by
Seller under Section 10.01(a)(i). Seller’s obligation to indemnify for any Loss
under Section 10.03(a) shall terminate as of the Secondary Expiration Date
unless before such date Purchaser has provided Seller with an applicable Claim
Notice in respect of such Loss.

(c) Any claim for indemnification under Section 10.03(a) shall be subject to the
provisions of Section 10.02(a). Notwithstanding anything to the contrary
contained in

 

76



--------------------------------------------------------------------------------

Section 10.02(b) or Section 10.02(c) or otherwise, with respect to any claim for
indemnification under Section 10.03(a), Purchaser shall be entitled to
participate in the defense of any Third Party Claim and shall be entitled to
control the defense of such Third Party Claim and appoint lead counsel (which
shall be reasonably acceptable to Seller) for such defense. If Purchaser shall
assume the control of the defense of any such Third Party Claim in accordance
with the provisions of this Section 10.03(a), (i) Purchaser shall keep Seller
reasonably informed with respect to such Third Party Claim by providing Seller
with reasonably detailed updates (x) of any material developments and
(y) promptly (and in any event within five Business Days) after Seller’s written
request (which shall not be made more frequently than every sixty (60) days), in
each case with respect to such Third Party Claim, and (ii) Seller shall be
entitled to participate in the defense of such Third Party Claim and to employ
separate counsel of its choice for such purpose at its own cost and expense.
Purchaser shall not settle any such Third Party Claim under this Section 10.03
without Seller’s written consent (not to be unreasonably withheld, conditioned
or delayed).

SECTION 10.04. No Duplication; Exclusive Remedy.

(a) Any Liability for indemnification hereunder shall be determined without
duplication of recovery by reason of the state of facts giving rise to such
liability constituting a Transferred Asset, an Assumed Liability, an Excluded
Asset or a Retained Liability, or a breach of more than one representation,
warranty, covenant or agreement, as applicable.

(b) From and after the Closing, the exclusive remedy of Seller, the Seller
Indemnified Persons, Purchaser and the Purchaser Indemnified Persons in
connection with this Agreement and the transactions contemplated hereby (except
with respect to the Intellectual Property Assignment Agreement, the ATLAS OCSP
Software License Agreement, the Intellectual Property License Agreements, the
Commercial Agreements, the Website Agreement and the Transition Services
Agreement) (whether under this contract or arising under common law or any other
Law) shall be as provided in Article VII and in this Article X; provided that
nothing in this Section 10.04(b) shall operate to interfere with or impede the
operation of the provisions of Section 2.09(b) or the rights of either party to
seek equitable remedies to enforce Section 5.16 and Section 5.17. In furtherance
of the foregoing, each of Purchaser, on behalf of itself and each other
Purchaser Indemnified Person, and Seller, on behalf of itself and each other
Seller Indemnified Person, hereby waives, from and after the Closing, to the
fullest extent permitted under applicable Law, any and all rights, claims and
causes of action (other than claims of, or causes of action arising from,
intentional fraud) it may have against Seller or any of its Affiliates or
representatives and Purchaser or any of its Affiliates or representatives, as
the case may be, arising under or based upon this Agreement, any certificate
delivered in connection herewith and the Bill of Sale and Assignment and
Assumption Agreement (whether under this contract or arising under common law or
any other Law (including rights of contribution or recovery under CERCLA, or
otherwise available under any applicable Environmental Law)) (except pursuant to
the indemnification provisions set forth in Article VII or in this Article X or
elsewhere in any Transaction Document).

SECTION 10.05. Limitation on Set-off. Neither Purchaser nor Seller shall have
any right to set off any unresolved indemnification claim pursuant to this
Article X against any payment due pursuant to Article II.

 

77



--------------------------------------------------------------------------------

SECTION 10.06. Mitigation. Purchaser and Seller shall cooperate with each other
with respect to resolving any claim or liability with respect to which one party
is obligated to indemnify the other party under this Article X, including by
making commercially reasonable efforts to mitigate such claim or liability,
whether by seeking claims against a third party, an insurer or otherwise.

SECTION 10.07. Potential Contributors. If an Indemnified Party receives any
payment from an Indemnifying Party in respect of Losses and the Indemnified
Party could have recovered all or a part of such Losses from a third party based
on the underlying claim or demand asserted against such Indemnifying Party, then
such Indemnified Party shall transfer, to the extent transferable, such of its
rights to proceed against such third party as are necessary to permit such
Indemnifying Party to recover from such third party the amount of such payment.

ARTICLE XI

GENERAL PROVISIONS

SECTION 11.01. Waiver. Either party may (a) extend the time for the performance
of any of the obligations or other acts of the other party, (b) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered pursuant to this Agreement or (c) waive
compliance by the other party with any of the agreements or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party to be bound thereby. Any failure to
assert, or delay in the assertion of, rights under this Agreement shall not
constitute a waiver of those rights.

SECTION 11.02. Expenses.

(a) Except as otherwise provided in this Agreement or the Ancillary Agreements,
the parties shall bear their respective direct and indirect costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Agreement and the Transactions.

(b) Unless otherwise indicated, all dollar amounts stated in this Agreement are
stated in U.S. currency and all payments required under this Agreement shall be
paid in U.S. currency in immediately available funds.

SECTION 11.03. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Persons at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 11.03):

 

78



--------------------------------------------------------------------------------

If to Seller:

VeriSign, Inc.

21355 Ridgetop Circle - Lakeside III

Dulles, VA 20166

Attention: General Counsel

Fax Number: (703) 450-7326

with copies (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Christopher E. Austin and Benet J. O’Reilly

Fax Number: (212) 225-3999

If to Purchaser:

Symantec Corporation

350 Ellis Street

Mountain View, CA 94043

Attention: General Counsel

Fax Number: (650) 527-5638

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

1600 El Camino Real

Menlo Park, CA 94025

Attention: Alan F. Denenberg and Martin A. Wellington

Fax Number: (650) 752-2111

SECTION 11.04. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 11.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not fundamentally changed. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

SECTION 11.06. Entire Agreement. This Agreement, together with the Ancillary
Agreements and the Confidentiality Agreement, constitute the entire agreement of
the

 

79



--------------------------------------------------------------------------------

parties with respect to the subject matter hereof and supersede all prior
agreements and undertakings, both written and oral, between Seller and Purchaser
with respect to the subject matter hereof and thereof.

SECTION 11.07. Assignment. Neither party may directly or indirectly transfer any
of its rights or delegate any of its obligations hereunder without the prior
written consent of the other party; provided, however, that Purchaser may assign
its rights and obligations hereunder, in whole or in part, to any of its
Subsidiary without the consent of Seller in a manner consistent with
Section 2.01(e) provided that no such assignment shall relieve Purchaser of any
liability to Seller hereunder. Any purported transfer or delegation in violation
of this Section 11.07 shall be null and void.

SECTION 11.08. No Third-Party Beneficiaries. Except for the rights of the
Purchaser Indemnified Persons and Seller Indemnified Persons under Article VII
and Article X, this Agreement is for the sole benefit of the parties and their
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

SECTION 11.09. Amendment. This Agreement may not be amended or modified except
by an instrument in writing signed by the parties.

SECTION 11.10. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any parties hereunder,
shall be governed exclusively by the laws of the State of New York, without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction.

(b) To the fullest extent permitted by applicable Law, each party hereto
(i) agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the courts of the
State of New York in the County of New York or the United States District Court
for the Southern District of New York, and not in any other State or Federal
court in the United States of America or any court in any other country,
(ii) agrees to submit to the exclusive jurisdiction of such courts located in
New York for purposes of all legal proceedings arising out of, or in connection
with, this Agreement or the transactions contemplated hereby, (iii) waives and
agrees not to assert any objection that it may now or hereafter have to the
laying of the venue of any such Action brought in such a court or any claim that
any such Action brought in such a court has been brought in an inconvenient
forum, (iv) agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 11.03 or any
other manner as may be permitted by Law shall be valid and sufficient service
thereof, and (v) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law. The preceding
sentence shall not limit the jurisdiction of the Accounting Arbitrator set forth
in Section 2.04, although claims described in the preceding sentence may be
asserted in such courts for purposes of enforcing the jurisdiction and judgments
of the Accounting Arbitrator.

 

80



--------------------------------------------------------------------------------

(c) Each party hereby waives, to the fullest extent permitted by applicable Law,
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Agreement, any
Ancillary Agreement or the Transactions. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the Ancillary
Agreements, as applicable, by, among other things, the mutual waivers and
certifications in this Section 11.10.

SECTION 11.11. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or email shall be
as effective as delivery of a manually executed counterpart of this Agreement.

SECTION 11.12. No Presumption. The parties to this Agreement agree that this
Agreement was negotiated fairly between them at arm’s length and that the final
terms of this Agreement are the product of the parties’ negotiations. Each party
represents and warrants that it has sought and received experienced legal
counsel of its own choosing with regard to the contents of this Agreement and
the rights and obligations affected hereby. The parties agree that this
Agreement shall be deemed to have been jointly and equally drafted by them, and
that the provisions of this Agreement therefore should not be construed against
a party or parties on the grounds that the party or parties drafted or was more
responsible for drafting the provisions.

SECTION 11.13. Availability of Equitable Relief. The parties hereto agree that
irreparable damage would occur in the event that any provision of this Agreement
were not performed in accordance with the terms hereof. Accordingly, prior to
the termination of this Agreement pursuant to Article IX, in the event of any
breach or threatened breach by a party of its obligations under this Agreement
prior to the Closing, the affected party shall be entitled to seek equitable
relief (including specific performance of the terms hereof) without prejudice to
any other rights or remedies that may otherwise be available to such other
party. Each party hereby waives any requirement for the securing or posting of a
bond in connection with seeking any such equitable relief.

SECTION 11.14. Time of Essence. Each of the parties hereto hereby agrees that,
with regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

SECTION 11.15. Construction of Agreements. Notwithstanding any other provisions
in this Agreement to the contrary, in the event and to the extent that there
shall be a conflict between the provisions of this Agreement and the provisions
of any Ancillary Agreement entered into by Seller and Purchaser pursuant to this
Agreement, the provisions of this Agreement shall control (unless the Ancillary
Agreement explicitly provides otherwise).

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed as of the date first written above by duly authorized persons.

 

VERISIGN, INC. By:  

/s/ Kevin A. Werner

  Name: Kevin A. Werner   Title: Senior Vice President,   Corporate Development
and Strategy SYMANTEC CORPORATION By:  

/s/ Enrique Salem

  Name: Enrique Salem   Title: President and Chief   Executive Officer



--------------------------------------------------------------------------------

Exhibit A

ATLAS OCSP SOFTWARE LICENSE AGREEMENT

This ATLAS OCSP Software License Agreement (this “License Agreement”) is dated
as of [            ], 2010, by and between VERISIGN, INC., a Delaware
corporation (“Licensor”) and SYMANTEC CORPORATION, a Delaware corporation
(“Licensee” and, together with Licensor, the “Parties” and each of Licensor and
Licensee, a “Party”).

W I T N E S S E T H:

WHEREAS, Licensor is the holder of certain software and certain rights related
to such software; and

WHEREAS, pursuant to the Acquisition Agreement between the Parties entered into
as of May 19, 2010 (the “Acquisition Agreement”), Licensor agreed to grant a
license to certain software and associated rights held by Licensor, and Licensee
agreed to obtain such license, in each case on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. Capitalized terms used and not otherwise defined
herein shall have the same meanings ascribed to them in the Acquisition
Agreement. The following capitalized terms shall have the meaning set forth
below for all purposes of this License Agreement:

“ATLAS OCSP Software” means the Software listed in Attachment A, including any
and all associated documentation.

“Confidential Information” shall have the meaning specified in Section 5.02.

“Object Code” means computer programming code, substantially or entirely in
binary form, which is intended to be directly executable by a computer after
suitable processing but without the intervening steps of compilation or
assembly.

“Open Source” means any software or software code (including, without
limitation, any Source Code components, development tools, scripts,
applications, plug-ins, data, or libraries) distributed or made available under
any license or terms that require as a condition of use, modification, and/or
distribution that any other software components that are incorporated with or
into, derived from, or distributed with such software or software code be
(i) disclosed or distributed in Source Code form, (ii) licensed to third parties
for the purpose of making derivative works, or (iii) redistributable at no
charge. In addition to the foregoing, Open Source shall include any software
that is the subject of a license approved or certified by the Open Source
Initiative, or compliant with the Open Source Initiative “Open Source”
definition



--------------------------------------------------------------------------------

(including, without limitation, software code licensed under GNU General Public
License, GNU Lesser General Public License, Mozilla License, Common Public
License, Apache License and BSD License).

“Purchaser Sites” means the offices, facilities, space, and/or data centers
owned, operated, or leased by Licensee or its agents, contractors or
subcontractors, that are under Licensee’s control and used in connection with
providing the TGV/OCSP Service for the Business.

“Source Code” shall mean computer programming code other than Object Code, that
may be displayed in a form readable and understandable by a programmer, and all
related compiler command files, build scripts, scripts relating to the operation
and maintenance of such application, application programming interface,
graphical user interface, and object libraries.

“Term” shall have the meaning specified in Section 7.01.

“TGV/OCSP Service” means the real-time look-up service for obtaining the
revocation status of X.509 digital certificates (including SSL, client and
device certificates), as used in connection with the Business.

“Transition Services Agreement” means the Transition Services Agreement between
the Parties dated as of the same date hereof.

“Version” means the production version of the ATLAS OCSP Software that is used
in connection with providing the TGV/OCSP Services for the Business as of the
Closing Date.

SECTION 1.02. Terms Generally. In this License Agreement, (a) words in the
singular shall include the plural and vice versa, and words of one gender shall
include the other gender as the context requires; (b) the term “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this License Agreement and not to any
particular provision of this License Agreement, and Articles, Sections and
Attachment references are to the article, section and attachments or exhibits to
this License Agreement unless otherwise specified; (c) the word “including” and
words of similar import when used in this License Agreement shall mean
“including, without limitation,” unless otherwise specified; (d) unless
otherwise specified, references to an agreement include all schedules or
exhibits to such agreement, and all duly executed amendments to such agreement,
schedules and exhibits; and (e) where consent of either Party is required
hereunder, except as otherwise specified herein, such Party’s consent may be
withheld or qualified in its sole discretion.

ARTICLE II

LICENSE AND DELIVERY

SECTION 2.01. License. Subject to Licensee and its Affiliates’ compliance with
the other terms and conditions of this License Agreement, Licensor hereby grants
to Licensee and its Affiliates during the Term of this License Agreement, a
non-exclusive, royalty

 

2



--------------------------------------------------------------------------------

free, worldwide, non-sublicensable, and non-transferable (except as set forth in
Section 8.03) license under Licensor’s Intellectual Property Rights (other than
Trademark rights) as of the Closing Date to the ATLAS OCSP Software, for use on
Licensee’s equipment in Licensee’s location(s), solely for use in providing the
TGV/OCSP Service for the Business, to use, install, reproduce, execute, display,
perform, modify, localize, enhance and otherwise create derivative works of the
ATLAS OCSP Software.

SECTION 2.02. Restrictions on the License. Licensee shall not:

(a) use the ATLAS OCSP Software in connection with, or incorporate into it, or
incorporate it into, any Open Source components (in addition to those utilized
as of the date hereof, if any) in a manner which may require the disclosure of
the Source Code in the ATLAS OCSP Software to third parties or otherwise require
the ATLAS OCSP Software to be licensed or re-distributed to third parties;

(b) disclose, transfer, sell, assign (except as set forth in Section 8.03),
lease, distribute, or sublicense or make available the ATLAS OCSP Software (or
any portion thereof) to any Person;

(c) use the ATLAS OCSP Software for any purpose other than providing the
TGV/OCSP Service for the Business;

(d) remove or modify any identifying legends or copyright notices from the ATLAS
OCSP Software; or

(e) have or obtain any right to use any Trademarks owned by Licensor (except
pursuant to the Acquisition Agreement or the Trademark License Agreement
executed in connection with the Transaction), including, without limitation,
“Atlas”.

SECTION 2.03. Delivery. As soon as is practical after the date hereof, Licensor
shall deliver to Licensee a working copy of the current Version of the ATLAS
OCSP Software, in both Object Code and Source Code form; provided that the
Source Code form shall be solely delivered to and kept within the secure
environment pursuant to the terms of Article IV.

ARTICLE III

OWNERSHIP & RESERVATION OF RIGHTS

SECTION 3.01. Ownership. Licensee acknowledges that Licensor exclusively owns
and shall retain all Intellectual Property Rights and title in and to the ATLAS
OCSP Software. Each Party acknowledges that the other Party owns and shall
retain all Intellectual Property Rights and title in and to any modifications or
derivative works that such Party makes to the ATLAS OCSP Software, without any
obligation to deliver any copies or rights thereto to the other Party.

SECTION 3.02. No Inconsistent Action. Licensee acknowledges and agrees that to
the extent permitted by Law, during the Term it shall not challenge Licensor’s
ownership of the ATLAS OCSP Software (or any Intellectual Property embodied
therein), or the validity or enforceability thereof.

 

3



--------------------------------------------------------------------------------

SECTION 3.03. Reservation of Rights. All rights not expressly granted herein are
reserved by Licensor. Except as explicitly provided in Section 2.01, no license,
ownership interest, or other right is granted herein by Licensor with respect to
any Intellectual Property Rights or with respect to the ATLAS OCSP Software.
Licensor will have no obligation to provide to Licensee any future versions,
releases or upgrades of the ATLAS OCSP Software, nor to provide any support or
maintenance relating thereto, except as expressly set forth in the Transition
Services Agreement.

ARTICLE IV

SOURCE CODE RESTRICTIONS & COMPLIANCE

SECTION 4.01. Secure Environment.

(a) Licensee shall provide a secure environment to maintain the ATLAS OCSP
Software in Source Code form at a reasonable number of Purchaser Sites (the “Lab
Environment”) for the use of employees, agents, contractors and subcontractors
of Licensee, as reasonably necessary for Licensee’s exercise of its rights under
this License Agreement, that have executed a written agreement containing terms
at least as protective as those contained in this License Agreement (the
“Confidential Parties”). Notwithstanding the foregoing, Licensee’s employees,
agents, contractors and subcontractors may access the Source Code located at
Purchaser Sites remotely, but only as reasonably necessary for Licensee’s
exercise of its rights under this License Agreement.

(b) Subject to the terms and conditions set forth herein as well as all Licensee
security protocols and policies, Licensee may allow Confidential Parties access
to the Lab Environment twenty-four hours a day and seven days a week to exercise
the rights granted to Licensee hereunder with respect to the ATLAS OCSP Software
in Source Code form.

SECTION 4.02. Security Requirements. Licensee acknowledges the importance of
maintaining the security and confidentiality of the ATLAS OCSP Software and
agrees to maintain at all Purchaser Sites reasonable physical safeguards and
otherwise prevent the access, transfer, disclosure, or use of the ATLAS OCSP
Software not authorized under this Agreement in a manner inconsistent with the
obligations of Licensee under this License Agreement. To meet its obligations
hereunder, Licensee shall at a minimum:

(a) treat the ATLAS OCSP Software with the same degree of care that it uses for
its comparably confidential information and Source Code, but in any event with
no less than a reasonable degree of care; and

(b) implement commercially reasonable systems for restricting access to the
ATLAS OCSP Software to those persons for which access is authorized under this
License Agreement; and

 

4



--------------------------------------------------------------------------------

(c) take all reasonable and appropriate measures to secure and protect the ATLAS
OCSP Software from theft and unauthorized, improper, or accidental use, access,
modification, disclosure, or destruction; and

(d) take all reasonable and appropriate measures to ensure that no computer
storage devices containing ATLAS OCSP Software are disposed of or otherwise
presented to others in violation of the License Agreement unless all ATLAS OCSP
Software has been securely deleted; and

(e) promptly notify Licensor of any breach of any of the physical or electronic
security measures set forth herein.

SECTION 4.03. Verification of Compliance.

(a) At Licensor’s expense, not more than one (1) time per year, Licensee shall
allow Licensor or its designee to verify Licensee’s compliance with the terms of
this License Agreement, including, without limitation, reasonable access in and
to Licensee’s premises and systems. Licensor shall provide at least two
(2) weeks prior written notice of any such review and all such reviews shall be
mutually scheduled by the Parties. Any such review shall be reasonable in size,
scope, and duration, and shall be conducted in a manner that does not
unreasonably adversely impact Licensee’s operation of the Business. In the event
of any non-compliance, Licensee shall act reasonably and promptly to become
compliant with the requirements specified herein.

ARTICLE V

CONFIDENTIALITY

SECTION 5.01. Obligations of Confidentiality. In addition to the obligations of
Article IV, Licensee acknowledges and agrees to maintain the confidentiality of
Confidential Information (as hereafter defined) of Licensor provided by the
Licensor or otherwise received or accessed by the Licensee hereunder. The
Licensee shall (i) use the same care and discretion to avoid disclosure,
publication or dissemination of the Licensor’s Confidential Information as the
Licensee uses with its own similar information that it does not wish to
disclose, publish or disseminate (but in no event less than reasonable care);
(ii) use the Licensor’s Confidential Information only for the purpose for which
it was disclosed; and (iii) not disclose or disseminate the Licensor’s
Confidential Information to any Person other than those employees, agents,
contractors and subcontractors of the Licensee who have a need to know it in
order to assist the Licensee in performing its obligations, or to permit the
Licensee to exercise its rights under this License Agreement.

SECTION 5.02. Definition of Confidential Information. As used herein,
“Confidential Information” shall mean the ATLAS OCSP Software and all
Intellectual Property Rights embodied therein.

SECTION 5.03. Exclusions. The provisions of this Article V shall not apply to
the extent, but only to the extent, that such Confidential Information: (a) is
already known to the Licensee free of any restriction or confidentiality
obligation prior to the date hereof; (b)

 

5



--------------------------------------------------------------------------------

subsequently learned from an independent third party (excluding prior employees
or contractors of Licensor) without breach of any confidentiality obligation
owed to a Party hereto; (c) is or becomes publicly available through no wrongful
act of the Licensee or breach of this License Agreement; (d) is independently
developed by or for the Licensee without reference to or use of any Confidential
Information of the Licensor; or (e) is required to be disclosed pursuant to an
applicable law, rule, regulation, self-regulation, government requirement, court
order, the rules of any stock exchange or regulatory authority (provided,
however, that the Licensee shall advise the Licensor of such required disclosure
promptly upon learning thereof in order to afford the Licensor a reasonable
opportunity to contest, limit and/or assist the Licensee in crafting such
disclosure).

SECTION 5.04. Survival of Restrictions. Notwithstanding anything to the contrary
herein, the obligations under this Article V with respect to Confidential
Information shall survive indefinitely.

ARTICLE VI

WARRANTY DISCLAIMER AND LIMITATION OF LIABILITY

SECTION 6.01. Exclusion of Warranties. ANY SOFTWARE AND DOCUMENTATION PROVIDED
HEREUNDER ARE PROVIDED “AS IS.” EXCEPT FOR ANY EXPRESS WARRANTIES THAT MAY BE
CONTAINED IN THE ACQUISITION AGREEMENT, NEITHER PARTY MAKES OR HAVE MADE ANY
REPRESENTATIONS OR WARRANTIES TO THE OTHER, EXPRESS OR IMPLIED REGARDING THIS
LICENSE AGREEMENT OR THE SUBJECT MATTER HEREOF, INCLUDING, WITHOUT LIMITATION,
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
CORRECTNESS, RELIABILITY, COMMERCIAL SUCCESS OR USEFULNESS, SUFFICIENCY, OR
NON-INFRINGEMENT. ALL WARRANTIES ARE HEREBY DISCLAIMED, AND NO WARRANTY IS GIVEN
THAT THE SOFTWARE WILL CONFORM TO ANY DESCRIPTION THEREOF OR BE FREE OF DEFECTS
OR IS, OR WILL OPERATE, WITHOUT ERRORS.

SECTION 6.02. LIMITATION OF LIABILITY. UNDER NO CIRCUMSTANCES SHALL EITHER PARTY
HAVE ANY LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY, INCIDENTAL
OR PUNITIVE DAMAGES, IN EACH CASE ARISING OUT OF, OR IN ANY MANNER RELATING TO,
THIS LICENSE AGREEMENT, THE PERFORMANCE OR BREACH HEREOF, OR THE SUBJECT MATTER
HEREOF, EVEN IF SUCH PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT OR SHOULD
HAVE ANTICIPATED, THE POSSIBILITY OF SUCH DAMAGES, AND REGARDLESS OF THE FORM OF
ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE. THE LIMITATIONS OF LIABILITY SET
FORTH IN THIS SECTION SHALL NOT APPLY TO DAMAGES (INCLUDING LOST PROFITS,
CONSEQUENTIAL DAMAGES OR DIMINUTION IN VALUE DAMAGES ONLY TO THE EXTENT THEY ARE
THE DIRECT AND REASONABLY FORESEEABLE CONSEQUENCE OF THE RELEVANT BREACH AND ARE
NOT OCCASIONED BY SPECIAL CIRCUMSTANCES) RESULTING FROM (i) DISCLOSURE OF THE
ATLAS OCSP SOFTWARE TO THIRD PARTIES IN VIOLATION OF ARTICLE V OR (ii) GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

TERM AND TERMINATION

SECTION 7.01. Term. The term of this License Agreement (the “Term”) shall
commence on the date hereof and continue in perpetuity, unless terminated
earlier pursuant to this Article VII.

SECTION 7.02. Termination. In the event of a material breach by Licensee of the
License Agreement, the Licensor may terminate the License Agreement if such
breach is not cured within sixty (60) days after providing written notice
thereof by Licensor to the Licensee.

SECTION 7.03. Effect of Termination. Upon termination of the License Agreement,
Licensee shall immediately discontinue use of all ATLAS OCSP Software, shall
have no right to keep any copies of the ATLAS OCSP Software, and shall destroy
or return all of the foregoing copies. Licensee shall certify to Licensor in
writing that the foregoing has occurred. Articles III, V, and VI shall survive
termination.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not fundamentally changed. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

SECTION 8.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Persons at
the addresses set forth in Section 11.03 of the Acquisition Agreement (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 8.02).

SECTION 8.03. Assignment. No Party may assign this agreement without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, except that either may assign this Agreement without the prior written
consent of the other to any Affiliate or in connection with any merger, public
offering, consolidation, reorganization, or sale

 

7



--------------------------------------------------------------------------------

of substantially all of its assets, provided that such assignee agrees in
writing to be bound by the terms and conditions of this Agreement (including as
it relates to the rights granted to the other Party) and that (b) if such
transaction occurs within four (4) years of the Closing Date, the assignee’s
primary business is not a Purchaser Competitive Business, provided further that
this subclause (b) shall not apply if the proposed assignee acquires Control, or
substantially all of the assets, of Licensee.

SECTION 8.04. Entire Agreement. This Agreement, together with the Acquisition
Agreement and the other Ancillary Agreements, constitutes the entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between Licensor and
Licensee with respect to the subject matter hereof.

SECTION 8.05. Amendment. This Agreement may not be amended or modified except by
an instrument in writing signed by the Parties.

SECTION 8.06. Governing Law; Jurisdiction.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any Parties hereunder,
shall be governed exclusively by the laws of the State of New York, without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction.

(b) To the fullest extent permitted by applicable Law, each Party hereto
(i) agrees that any claim, action or proceeding by such Party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York or any court of the State
of New York sitting in the Borough of Manhattan, and not in any other State or
Federal court in the United States of America or any court in any other country,
(ii) agrees to submit to the exclusive jurisdiction of such courts located in
New York, New York for purposes of all legal proceedings arising out of, or in
connection with, this Agreement or the transactions contemplated hereby,
(iii) waives and agrees not to assert any objection that it may now or hereafter
have to the laying of the venue of any such Action brought in such a court or
any claim that any such Action brought in such a court has been brought in an
inconvenient forum, (iv) agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 8.02 or any other manner as may be permitted by Law shall be valid and
sufficient service thereof, and (v) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.

SECTION 8.07. Availability of Equitable Relief. In the event of any breach or
threatened breach by either Party of its obligations under this Agreement, the
other Party shall be entitled to equitable relief (including specific
performance) without prejudice to any other rights or remedies that may
otherwise be available to such other Party.

SECTION 8.08. No Presumption. The Parties agree that this Agreement was
negotiated fairly between them at arm’s length and that the final terms of this
Agreement are the

 

8



--------------------------------------------------------------------------------

product of the Parties’ negotiations. Each Party represents and warrants that it
has sought and received experienced legal counsel of its own choosing with
regard to the contents of this Agreement and the rights and obligations affected
hereby. The Parties agree that this Agreement shall be deemed to have been
jointly and equally drafted by them, and that the provisions of this Agreement
therefore should not be construed against a Party or Parties on the grounds that
the Party or Parties drafted or was more responsible for drafting the
provisions.

SECTION 8.09. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 8.10. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or email shall be
as effective as delivery of a manually executed counterpart of this Agreement.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be duly
executed as of the day and year first written above.

 

VERISIGN, INC.       SYMANTEC CORPORATION    By:   

 

      By:   

 

   Name:   

 

      Name:   

 

   Title:   

 

      Title:   

 

   Date:   

 

      Date:   

 

  

 

10



--------------------------------------------------------------------------------

EXHIBIT B

BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

This Bill of Sale and Assignment and Assumption Agreement (this “Bill of Sale”),
dated [—], 2010, is executed by and between VERISIGN, INC, a Delaware
corporation (“Seller”), and SYMANTEC CORPORATION, a Delaware corporation
(“Purchaser”), in connection with that certain Acquisition Agreement, dated
May 19, 2010 (the “Agreement”), between Purchaser and Seller, pursuant to which
Seller has agreed to transfer to Purchaser and Purchaser has agreed to purchase
and assume the Transferred Assets, the Shares and the Assumed Liabilities.

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

1. For good and valuable consideration as set forth in the Agreement, the
receipt and sufficiency of which are hereby acknowledged, effective as of the
date hereof, (i) Seller hereby sells, transfers, conveys, assigns and delivers
to Purchaser and its Subsidiaries, subject to and in accordance with the terms
of the Agreement, all of Seller’s right, title and interest in and to the
Transferred Assets and the Shares, free and clear of all Liens other than
Permitted Liens or Liens created by or through Purchaser or any of its
Affiliates, and (ii) Purchaser hereby purchases and accepts all of Seller’s
right, title, and interest in and to the Transferred Assets and the Shares, and,
subject to and in accordance with the terms of the Agreement, assumes and agrees
to pay, perform and discharge when due all of the Assumed Liabilities. Seller
and Purchaser expressly acknowledge and agree that Seller is not, pursuant to
this Bill of Sale, transferring to Purchaser any right, title or interest in, to
or under any Excluded Assets and Purchaser is not assuming any Retained
Liabilities. Notwithstanding the foregoing, in the event that, as of the date
hereof, Consent to assignment of any Nonassignable Asset has not been obtained,
this Bill of Sale shall not be construed as an attempt or agreement to assign or
transfer such Nonassignable Asset unless and until such Consent shall have been
obtained. Upon receipt of any such Consent, all of Seller’s right, title, and
interest in and to such Transferred Asset shall automatically be deemed to have
been sold, transferred, conveyed, assigned and delivered unto Purchaser and its
Subsidiaries pursuant to this Bill of Sale, and Purchaser shall automatically be
deemed to have assumed and agreed to pay, perform and discharge when due all of
the Assumed Liabilities in respect of such Transferred Asset as and to the
extent provided in the Agreement in accordance with the provisions hereof.

2. This Bill of Sale is made subject to and with the benefit of the respective
representations and warranties, agreements, covenants, terms, conditions,
limitations and other provisions of the Agreement (including, without
limitation, the schedules and exhibits thereto), which are incorporated herein
by reference.

Nothing contained in this Bill of Sale shall be deemed to supersede, modify,
limit, extend, add to, amend or in any way affect any of the rights or
obligations (including, for the avoidance of doubt, any representation or
warranty) of any party under the Agreement. In the event of any conflict or
inconsistency between the Agreement and the terms hereof, the terms of the
Agreement shall govern and remain in full force and effect. This Bill of Sale is
for the sole benefit of the parties hereto and their permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit, or remedy of any nature
whatsoever under or by reason of, this Bill of Sale.



--------------------------------------------------------------------------------

3. If any term or other provision of this Bill of Sale is invalid, illegal or
incapable of being enforced by any applicable Law or public policy, all other
conditions and provisions of this Bill of Sale shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not fundamentally changed. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties shall negotiate in good faith to modify this Bill of Sale so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

4. Neither party may directly or indirectly transfer any of its rights or
delegate any of its obligations hereunder without the prior written consent of
the other party. Any purported transfer or delegation in violation of this
section shall be null and void.

5. This Bill of Sale may not be amended or modified except by an instrument in
writing signed by both parties hereto.

6. Any questions, claims, disputes, remedies or Actions arising from or related
to this Bill of Sale, and any relief or remedies sought by any parties
hereunder, shall be governed exclusively by the laws of the State of New York,
without regard to any conflict of laws provisions thereof that would result in
the application of the laws of another jurisdiction.

7. This Bill of Sale may be executed in one or more counterparts, and by the
different parties in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Bill of Sale by facsimile or email shall be as effective as delivery of
a manually executed counterpart of this Bill of Sale.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Bill of Sale has been duly executed by each of the
parties hereto as of the date first written above.

 

VERISIGN, INC.       SYMANTEC CORPORATION    By:  

 

      By:   

 

   Name:         Name:       Title:         Title:      

 

3



--------------------------------------------------------------------------------

Exhibit C

Commercial Agreements*

 

* The forms of Commercial Agreements were not prepared and therefore cannot be
filed.



--------------------------------------------------------------------------------

EXHIBIT D

[FORM] TRADEMARK ASSIGNMENT AGREEMENT

This TRADEMARK ASSIGNMENT AGREEMENT (“Assignment”) dated as of [—], 2010 (the
“Effective Date”), is made by and between [<VERISIGN, INC., a Delaware
corporation (“Assignor”)> or <SELLER SUBSIDIARY (“Assignor”), a [    ] and
wholly-owned subsidiary of VERISIGN, INC. (“VeriSign”)>], and [<SYMANTEC
CORPORATION, a Delaware Corporation (“Assignee”)> or <PURCHASER
SUBSIDIARY(“Assignee”), a [    ] and wholly-owned subsidiary of SYMANTEC
CORPORATION (“Symantec”)>].

W I T N E S S E T H:

WHEREAS, [Assignor/VeriSign] and [Assignee/Symantec] are parties to that certain
Acquisition Agreement, dated as of [—], 2010 (the “Acquisition Agreement”),
pursuant to which [Assignee/Symantec] has agreed to (or, as applicable, has
agreed to cause its Subsidiaries to) purchase and accept, and
[Assignor/VeriSign] has agreed to (or, as applicable, has agreed to cause its
Subsidiaries to) sell, transfer, convey and assign to Assignee all of Assignor’s
right, title and interest in and to the Trademarks included in the Transferred
Intellectual Property (including, without limitation, the Trademarks listed in
Schedule A hereto) (the “Trademarks”).

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and in the Acquisition Agreement and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1. Assignment. Assignor hereby sells, transfers, conveys and assigns to
Assignee, its successors and assigns, and Assignee hereby purchases and accepts
from Assignor, all of Assignor’s right, title and interest in and to the
Trademarks, together with all goodwill associated therewith and the right to sue
or recover and retain damages and costs and attorneys’ fees for past, present
and future infringement, dilution, passing off or misappropriation of the
Trademarks and to fully and entirely stand in the place of the Assignor in all
matters related to the Trademarks.

2. Cooperation. This Assignment has been executed and delivered by the Assignor
for the purpose of recording the assignment herein with the appropriate
government entity. At Assignee’s sole cost and expense, Assignor shall execute
and deliver such other documents and take all such other commercially reasonable
actions which Assignee, its successors and/or assigns may reasonably request to
effect the terms of this Assignment, including its recordation in relevant state
and national trademark offices.

3. Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THE ACQUISITION AGREEMENT, THERE
ARE NO EXPRESS OR IMPLIED WARRANTIES OF NONINFRINGEMENT OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, OR REGARDING THE SCOPE, VALIDITY, OR
ENFORCEABILITY OF ANY TRANSFERRED INTELLECTUAL PROPERTY RIGHTS.

 

1



--------------------------------------------------------------------------------

4. General Provisions. Capitalized terms used herein but not defined herein
shall have the meanings set forth in the Acquisition Agreement. This Assignment,
Schedule A hereto and the Acquisition Agreement constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between and among the parties with respect hereto. In the event of any conflict
between the terms of this Assignment and the terms of the Acquisition Agreement,
the terms of the Acquisition Agreement shall control. This Assignment may not be
supplemented, altered, or modified in any manner except by a writing signed by
all parties hereto. The failure of any party to enforce any terms or provisions
of this Assignment shall not waive any of its rights under such terms or
provisions. This Assignment shall bind and inure to the benefit of the
respective parties and their assigns, transferees and successors.

5. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by,
and construed in accordance with, the Laws of the State of New York, without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction. Both Assignee and Assignor
hereby consent to and submit to the exclusive jurisdiction and venue of the
federal and state courts located in the State of New York for enforcement or
interpretation of this Assignment, and for any disputes under or arising out of
this Assignment.

6. Counterparts. This Assignment may be executed in counterparts, each of which
will be an original as regards any party whose signature appears thereon and
both of which together will constitute one and the same instrument.

[Remainder of this page intentionally left blank. Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed by its respective duly authorized representative as of the Effective
Date.

 

VeriSign, Inc. By  

 

  Name:   Title: Symantec Corporation By  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

STATE OF                                  

  )        )   ss.:   

COUNTY OF                              

  )     

On this          day of          2010, before me, the undersigned, a notary
public in and for said state and county, personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence), to be the individual who executed the foregoing
instrument on behalf of VeriSign Inc., a Delaware corporation, as the
                     of such company and acknowledged to me that the execution
and delivery of said instrument was duly authorized by said company.

 

   Notary Public

(Affix Seal Below)

 

4



--------------------------------------------------------------------------------

STATE OF                                  

  )        )   ss.:   

COUNTY OF                              

  )     

On this          day of          2010, before me, the undersigned, a notary
public in and for said state and county, personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence), to be the individual who executed the foregoing
instrument on behalf of Symantec Corporation as the                      of such
company and acknowledged to me that the execution and delivery of said
instrument was duly authorized by said company.

 

   Notary Public

(Affix Seal Below)

 

5



--------------------------------------------------------------------------------

EXHIBIT D

[FORM] PATENT ASSIGNMENT AGREEMENT

This PATENT ASSIGNMENT AGREEMENT (“Assignment”) dated as of [—], 2010 (the
“Effective Date”), is made by and between [<VERISIGN, INC., a Delaware
corporation (“Assignor”)> or <SELLER SUBSIDIARY (“Assignor”), a [    ] and
wholly-owned subsidiary of VERISIGN, INC. (“VeriSign”)>], and [<SYMANTEC
CORPORATION, a Delaware Corporation (“Assignee”)> or <PURCHASER
SUBSIDIARY(“Assignee”), a [    ] and wholly-owned subsidiary of SYMANTEC
CORPORATION (“Symantec”)>].

W I T N E S S E T H:

WHEREAS, [Assignor/VeriSign] and [Assignee/Symantec] are parties to that certain
Acquisition Agreement, dated as of [—], 2010 (the “Acquisition Agreement”),
pursuant to which [Assignee/Symantec] has agreed to (or, as applicable, has
agreed to cause its Subsidiaries to) purchase and accept, and
[Assignor/VeriSign] has agreed to (or, as applicable, has agreed to cause its
Subsidiaries to) sell, transfer, convey and assign to Assignee all of Assignor’s
right, title and interest in, to and under the Patents included in the
Transferred Intellectual Property (including, without limitation, the Patents
listed in Schedule A hereto) (the “Patents”).

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and in the Acquisition Agreement and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1. Assignment. Assignor hereby sells, transfers, conveys and assigns to
Assignee, its successors and assigns, and Assignee hereby purchases and accepts
from Assignor, all of Assignor’s right, title and interest in, to and under the
Patents, together with the right to sue or recover and retain damages and costs
and attorneys’ fees for past, present and future infringement of the Patents, or
any patent based upon or claiming priority to the Patents, and to fully and
entirely stand in the place of the Assignor in all matters related to the
Patents.

2. Cooperation. This Assignment has been executed and delivered by the Assignor
for the purpose of recording the assignment herein with the appropriate
government entity. At Assignee’s sole cost and expense, Assignor shall execute
and deliver such other documents and take all other commercially reasonable
actions which Assignee, its successors and/or assigns, may reasonably request to
effect the terms of this Assignment, including its recordation in relevant state
and national patent offices.

3. Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THE ACQUISITION AGREEMENT, THERE
ARE NO EXPRESS OR IMPLIED WARRANTIES OF NONINFRINGEMENT OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, OR REGARDING THE SCOPE, VALIDITY, OR
ENFORCEABILITY OF ANY TRANSFERRED INTELLECTUAL PROPERTY RIGHTS.

 

1



--------------------------------------------------------------------------------

4. General Provisions. Capitalized terms used herein but not defined herein
shall have the meanings set forth in the Acquisition Agreement. This Assignment,
Schedule A hereto and the Acquisition Agreement constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between and among the parties with respect hereto. In the event of any conflict
between the terms of this Assignment and the terms of the Acquisition Agreement,
the terms of the Acquisition Agreement shall control. This Assignment may not be
supplemented, altered, or modified in any manner except by a writing signed by
all parties hereto. The failure of any party to enforce any terms or provisions
of this Assignment shall not waive any of its rights under such terms or
provisions. This Assignment shall bind and inure to the benefit of the
respective parties and their assigns, transferees and successors.

5. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by,
and construed in accordance with, the Laws of the State of New York, without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction. Both Assignee and Assignor
hereby consent to and submit to the exclusive jurisdiction and venue of the
federal and state courts located in the State of New York for enforcement or
interpretation of this Assignment, and for any disputes under or arising out of
this Assignment.

6. Counterparts. This Assignment may be executed in counterparts, each of which
will be an original as regards any party whose signature appears thereon and
both of which together will constitute one and the same instrument.

[Remainder of this page intentionally left blank. Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed by its respective duly authorized representative as of the Effective
Date.

 

VeriSign, Inc.

By  

 

  Name:   Title:

 

Symantec Corporation

By  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

STATE OF                     )

                                         ) ss.:

COUNTY OF                 )

On this          day of          2010, before me, the undersigned, a notary
public in and for said state and county, personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence), to be the individual who executed the foregoing
instrument on behalf of VeriSign Inc., a Delaware corporation, as the
                     of such company and acknowledged to me that the execution
and delivery of said instrument was duly authorized by said company.

 

 

Notary Public

(Affix Seal Below)

 

4



--------------------------------------------------------------------------------

STATE OF                     )

                                         ) ss.:

COUNTY OF                 )

On this          day of          2010, before me, the undersigned, a notary
public in and for said state and county, personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence), to be the individual who executed the foregoing
instrument on behalf of Symantec Corporation, as the                      of
such company and acknowledged to me that the execution and delivery of said
instrument was duly authorized by said company.

 

 

Notary Public

(Affix Seal Below)

 

5



--------------------------------------------------------------------------------

EXHIBIT D

[FORM] DOMAIN ASSIGNMENT AGREEMENT

This DOMAIN ASSIGNMENT AGREEMENT (“Assignment”) dated as of [—], 2010 (the
“Effective Date”), is made by and between [<VERISIGN, INC., a Delaware
corporation (“Assignor”)> or <SELLER SUBSIDIARY (“Assignor”), a [    ] and
wholly-owned subsidiary of VERISIGN, INC. (“VeriSign”)>], and [<SYMANTEC
CORPORATION, a Delaware Corporation (“Assignee”)> or <PURCHASER
SUBSIDIARY(“Assignee”), a [    ] and wholly-owned subsidiary of SYMANTEC
CORPORATION (“Symantec”)>].

W I T N E S S E T H:

WHEREAS, [Assignor/VeriSign] and [Assignee/Symantec] are parties to that certain
Acquisition Agreement, dated as of [—], 2010 (the “Acquisition Agreement”),
pursuant to which [Assignee/Symantec] has agreed to (or, as applicable, has
agreed to cause its Subsidiaries to) purchase and accept, and
[Assignor/VeriSign] has agreed to (or, as applicable, has agreed to cause its
Subsidiaries to) sell, transfer, convey and assign to Assignee all of Assignor’s
right, title and interest in and to the domain names included in the Transferred
Intellectual Property (including, without limitation, the domain names listed in
Schedule A hereto) (the “Domains”).

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and in the Acquisition Agreement and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1. Assignment. Assignor hereby sells, transfers, conveys and assigns to
Assignee, its successors and assigns, and Assignee hereby purchases and accepts
from Assignor, all of Assignor’s right, title and interest in and to the
Domains, except with respect to any goodwill associated with the use of any
Excluded Asset that may be included in any such Domain, including, without
limitation, the name “VeriSign”, and the right to sue or recover and retain
damages and costs and attorneys’ fees for past, present and future infringement
or cybersquatting of the Domains and to fully and entirely stand in the place of
the Assignor in all matters related to the Domains.

2. Cooperation. This Assignment has been executed and delivered by the Assignor
for the purpose of recording the assignment herein with the appropriate entity.
At Assignee’s sole cost and expense, Assignor shall execute and deliver such
other documents and take all other commercially reasonable actions which
Assignee, its successors and/or assigns, may reasonably request to effect the
terms of this Assignment, including its recordation with any relevant domain
registrars. Assignor shall take the steps reasonably required by each registrar
for the Domains to effect the recordation of the transfer and transfer of the
Domains’ registrations to Assignee (including delivering to Assignee all
necessary Auth-Info codes or other required passwords to unlock the Domains, to
the extent the foregoing is necessary to effect the intent and the terms of this
Assignment), at Assignee’s sole cost and expense.

 

1



--------------------------------------------------------------------------------

3. Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THE ACQUISITION AGREEMENT, THERE
ARE NO EXPRESS OR IMPLIED WARRANTIES OF NONINFRINGEMENT OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, OR REGARDING THE SCOPE, VALIDITY, OR
ENFORCEABILITY OF ANY TRANSFERRED INTELLECTUAL PROPERTY RIGHTS.

4. General Provisions. Capitalized terms used herein but not defined herein
shall have the meanings set forth in the Acquisition Agreement. This Assignment,
Schedule A hereto and the Acquisition Agreement constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between and among the parties with respect hereto. In the event of any conflict
between the terms of this Assignment and the terms of the Acquisition Agreement,
the terms of the Acquisition Agreement shall control. This Assignment may not be
supplemented, altered, or modified in any manner except by a writing signed by
all parties hereto. The failure of any party to enforce any terms or provisions
of this Assignment shall not waive any of its rights under such terms or
provisions. This Assignment shall bind and inure to the benefit of the
respective parties and their assigns, transferees and successors.

5. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by,
and construed in accordance with, the Laws of the State of New York, without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction. Both Assignee and Assignor
hereby consent to and submit to the exclusive jurisdiction and venue of the
federal and state courts located in the State of New York for enforcement or
interpretation of this Assignment, and for any disputes under or arising out of
this Assignment.

6. Counterparts. This Assignment may be executed in counterparts, each of which
will be an original as regards any party whose signature appears thereon and
both of which together will constitute one and the same instrument.

[Remainder of this page intentionally left blank. Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed by its respective duly authorized representative as of the Effective
Date.

 

VeriSign, Inc.

By  

 

  Name:   Title:

 

Symantec Corporation

By  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM] COPYRIGHT ASSIGNMENT AGREEMENT

This COPYRIGHT ASSIGNMENT AGREEMENT (“Assignment”) dated as of [—], 2010 (the
“Effective Date”), is made by and between [<VERISIGN, INC., a Delaware
corporation (“Assignor”)> or <SELLER SUBSIDIARY (“Assignor”), a [    ] and
wholly-owned subsidiary of VERISIGN, INC. (“VeriSign”)>], and [<SYMANTEC
CORPORATION., a Delaware Corporation (“Assignee”)> or <PURCHASER
SUBSIDIARY(“Assignee”), a [    ] and wholly-owned subsidiary of SYMANTEC
CORPORATION (“Symantec”)>].

W I T N E S S E T H:

WHEREAS, [Assignor/VeriSign] and [Assignee/Symantec] are parties to that certain
Acquisition Agreement, dated as of [—], 2010 (the “Acquisition Agreement”),
pursuant to which [Assignee/Symantec] has agreed to (or, as applicable, has
agreed to cause its Subsidiaries to) purchase and accept, and
[Assignor/VeriSign] has agreed to (or, as applicable, has agreed to cause its
Subsidiaries to) to sell, transfer, convey and assign to Assignee all of
Assignor’s right, title and interest in and to the Copyrights included in the
Transferred Intellectual Property (including, without limitation, the Copyrights
listed in Schedule A hereto) (the “Copyrights”).

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and in the Acquisition Agreement and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1. Assignment. Assignor hereby sells, transfers, conveys and assigns to
Assignee, its successors and assigns, and Assignee hereby purchases and accepts
from Assignor, all of Assignor’s right, title and interest in and to the
Copyrights, together with the right to sue or recover and retain damages and
costs and attorneys’ fees for past, present and future infringement of the
Copyrights and to fully and entirely stand in the place of the Assignor in all
matters related to the Copyrights.

2. Moral Rights. To the extent permitted by applicable Law, Assignor hereby
waives any and all moral rights, including, but not limited to, rights of
attribution, integrity and disclosure arising from the Copyrights, together with
all claims for damages and other remedies asserted on the basis of moral rights,
and hereby assigns, transfers and conveys to Assignee any waivers granted to
Assignor of any such moral rights.

3. Cooperation. This Assignment has been executed and delivered by the Assignor
for the purpose of recording the assignment herein with the appropriate
government entity. At Assignee’s sole cost and expense, Assignor shall execute
and deliver such other documents and take all other commercially reasonable
actions which Assignee, its successors and/or assigns, may reasonably request to
effect the terms of this Assignment, including its recordation with the United
States Copyright Office and any other relevant state and national copyright
offices.

 

1



--------------------------------------------------------------------------------

EXHIBIT D

4. Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THE ACQUISITION AGREEMENT, THERE
ARE NO EXPRESS OR IMPLIED WARRANTIES OF NONINFRINGEMENT OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS, OR REGARDING THE SCOPE, VALIDITY, OR
ENFORCEABILITY OF ANY TRANSFERRED INTELLECTUAL PROPERTY RIGHTS.

5. General Provisions. Capitalized terms used herein but not defined herein
shall have the meanings set forth in the Acquisition Agreement. This Assignment,
Schedule A hereto and the Acquisition Agreement constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between and among the parties with respect hereto. In the event of any conflict
between the terms of this Assignment and the terms of the Acquisition Agreement,
the terms of the Acquisition Agreement shall control. This Assignment may not be
supplemented, altered, or modified in any manner except by a writing signed by
all parties hereto. The failure of any party to enforce any terms or provisions
of this Assignment shall not waive any of its rights under such terms or
provisions. This Assignment shall bind and inure to the benefit of the
respective parties and their assigns, transferees and successors.

6. Governing Law; Jurisdiction and Venue. This Assignment shall be governed by,
and construed in accordance with, the Laws of the State of New York, without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction. Both Assignee and Assignor
hereby consent to and submit to the exclusive jurisdiction and venue of the
federal and state courts located in the State of New York for enforcement or
interpretation of this Assignment, and for any disputes under or arising out of
this Assignment.

7. Counterparts. This Assignment may be executed in counterparts, each of which
will be an original as regards any party whose signature appears thereon and
both of which together will constitute one and the same instrument.

[Remainder of this page intentionally left blank. Signature page follows.]

 

2



--------------------------------------------------------------------------------

EXHIBIT D

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed by its respective duly authorized representative as of the Effective
Date.

 

VeriSign, Inc.

By  

 

  Name:   Title:

 

Symantec Corporation

By  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT D

STATE OF                     )

                                         ) ss.:

COUNTY OF                 )

On this          day of          2010, before me, the undersigned, a notary
public in and for said state and county, personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence), to be the individual who executed the foregoing
instrument on behalf of VeriSign Inc., a Delaware corporation, as the
                     of such company and acknowledged to me that the execution
and delivery of said instrument was duly authorized by said company.

 

 

Notary Public

(Affix Seal Below)

 

4



--------------------------------------------------------------------------------

EXHIBIT D

STATE OF                     )

                                         ) ss.:

COUNTY OF                 )

On this          day of          2010, before me, the undersigned, a notary
public in and for said state and county, personally appeared
                    , personally known to me (or proved to me on the basis of
satisfactory evidence), to be the individual who executed the foregoing
instrument on behalf of [—], as the                      of such company and
acknowledged to me that the execution and delivery of said instrument was duly
authorized by said company.

 

 

Notary Public

(Affix Seal Below)

 

5



--------------------------------------------------------------------------------

Exhibit E

INTELLECTUAL PROPERTY LICENSE AGREEMENT

This INTELLECTUAL PROPERTY LICENSE AGREEMENT (the “Agreement”) is made as of
[—], 2010, by and between VERISIGN, INC., a Delaware corporation (“VeriSign”),
together with the Seller Subsidiaries (collectively, “Seller”), and SYMANTEC
CORPORATION, a Delaware corporation (“Symantec”), together with the Companies
and any Subsidiaries of Purchaser acquiring Transferred Intellectual Property
under the Acquisition Agreement (collectively, “Purchaser”). Seller and
Purchaser may each be referred to herein as a “Party” or, collectively, as the
“Parties”.

RECITALS

WHEREAS, VeriSign and Symantec entered into an Acquisition Agreement as of the
date hereof (the “Acquisition Agreement”); and

WHEREAS, pursuant to the Acquisition Agreement, VeriSign and Symantec agreed to
(and, as applicable, agreed to cause its Subsidiaries to) execute and deliver
this Agreement as of the Closing (as defined in the Acquisition Agreement).

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Parties, it is
mutually agreed that:

ARTICLE I - DEFINITIONS

Capitalized terms used and not otherwise defined herein shall have the same
meanings ascribed to them in the Acquisition Agreement.

“Licensed Patents” means any and all patents, patent applications and patentable
inventions that are used in, necessary for, or related to the Business as of the
Closing Date, and owned or otherwise Licensable by Seller as of the Closing Date
but are not Transferred Assets or owned by the Companies, including without
limitation as set forth in Exhibit A, and any patents and patent applications
worldwide that may be filed thereon or may issue therefrom or claim priority
thereto.

“Licensable” means being able to be licensed pursuant to the terms and
conditions of this Agreement (with respect to the portion of rights attributable
to, as applicable, the Business (for Sections 2.1 and 2.3) or the Seller
Existing Business (for Section 2.2 and 2.4)) without (i) violation of Law or
third party Contract and (ii) without resulting in an obligation to make any
payment or deliver anything of value to any third party, except to the extent
that the licensee agrees and continues to fully satisfy such obligation on
behalf of the licensor.

“Licensed IP” means any copyrights or any trade secrets, know-how or other
proprietary data and information that Seller owns (or is otherwise Licensable)
as of the Closing Date and that are used by or necessary for the Business as of
the Closing Date, but are not Transferred Assets or owned by the Companies.



--------------------------------------------------------------------------------

“Licensed-Back IP” means any copyrights, trade secrets, know-how and other
proprietary data and information that are included in the Transferred Assets
(for the avoidance of doubt, including Transferred Software) or owned or
otherwise Licensable by the Companies, are owned or otherwise Licensable by the
Purchaser as of the Closing Date, and are also used by or necessary for the
Seller Existing Businesses as of the Closing Date.

“Purchaser Field” means any and all activities within the scope and/or for the
purpose of operating the Business, including as integrated into other business
operations of Purchaser after the Closing Date.

“Seller Field” means any and all activities within the scope and/or for the
purpose of operating the Seller Existing Businesses, including as integrated
into other business operations of Seller after the Closing Date.

ARTICLE II - INTELLECTUAL PROPERTY LICENSES

Section 2.1 Patent License to Purchaser. As of the Closing Date, Seller grants
to Purchaser and its Affiliates a non-exclusive, worldwide, irrevocable,
perpetual, fully paid-up, non-sublicensable (other than pursuant to
Section 2.5), non-assignable (other than pursuant to Section 5.3), royalty-free
license, solely within the Purchaser Field, to use, make, have made, sell, offer
or import any product, process or service, under the Licensed Patents.

Section 2.2 Patent License-Back to Seller. Purchaser grants to Seller and its
Affiliates a non-exclusive, worldwide, irrevocable, perpetual, fully paid-up,
non-sublicensable (other than pursuant to Section 2.5), non-assignable (other
than pursuant to Section 5.3), royalty-free license, solely within the Seller
Field, to use, make, have made, sell, offer or sell or import any product,
process or service, under any patents, patent applications and patentable
inventions that are included in the Transferred Assets or owned or otherwise
Licensable by the Companies as of the Closing Date and that are also owned or
otherwise Licensable by Purchaser as of the Closing Date (and any patents and
patent applications that may be filed thereon or issue therefrom or claim
priority thereto).

Section 2.3 IP License to Purchaser. Seller grants to Purchaser and its
Affiliates a non-exclusive, worldwide, irrevocable, perpetual, fully paid-up,
non-sublicensable (other than pursuant to Section 2.5), royalty-free license,
solely within the Purchaser Field, to use, reproduce, distribute, publish,
prepare derivative works of, display and perform any Licensed IP, provided, that
(a) the foregoing shall not obligate Seller to deliver any further information
or tangible materials to Purchaser (beyond any requirements in the Acquisition
Agreement or the ATLAS OCSP Software License Agreement) and (b) Purchaser shall
use reasonable efforts to maintain any trade secrets or other confidential
information as confidential, including, without limitation, refraining from
disclosing such trade secrets or confidential information to any third party
other than pursuant to confidentiality terms (and binding its employees and
consultants to do the same).

Section 2.4 IP License-Back to Seller. Purchaser grants to Seller and its
Affiliates a non-exclusive, worldwide, irrevocable, perpetual, fully paid-up,
non-sublicensable (other than pursuant to Section 2.5), royalty-free license,
solely within the Seller Field, to use, reproduce, distribute, publish, prepare
derivative works of, display and perform the Licensed-Back

 

2



--------------------------------------------------------------------------------

IP, provided, that: (a) the foregoing shall not obligate Purchaser to deliver
any information or tangible materials to Seller and (b) Seller shall use
reasonable efforts to maintain any trade secrets or other confidential
information as confidential, including, without limitation, refraining from
disclosing such trade secrets or confidential information to any third party
other than pursuant to confidentiality terms (and binding its employees and
consultants to do the same). For the avoidance of doubt, Seller may retain
copies of any information or materials (including Software) that fall within the
scope of the foregoing license (including without limitation the Signing Server
code module), but solely for the purpose of, and within the scope of, such
license.

Section 2.5 Sublicense Rights. Purchaser may sublicense rights granted pursuant
to the terms of Section 2.1 and Section 2.3 to third parties (including their
customers or service providers) only in connection with products, processes or
services (or any components thereof) owned or controlled by Purchaser and its
Affiliates to the extent within the Purchaser Field. Seller may sublicense
rights granted pursuant to the terms of Section 2.2 and Section 2.4 to third
parties (including their customers or service providers) only in connection with
products, processes or services (or any components thereof) owned or controlled
by Seller and its Affiliates to the extent within the Seller Field. For the
avoidance of doubt, services for the operation and maintenance of the DNS Root
and .arpa, including as provided jointly by Seller and ICANN (and/or IANA) or
any successor or delegate thereof, shall for the purposes of this provision be
deemed a service controlled by Seller and furthermore nothing herein shall
prevent Seller from granting a sublicense to or on behalf of the US Department
of Commerce, or its successor or delegate, for the purpose of operating and
maintaining the DNS Root and .arpa.

ARTICLE III - RESERVATION OF RIGHTS; DISCLAIMERS

Section 3.1 Reservation of Rights. Except as expressly provided hereunder, each
Party reserves all rights to its Intellectual Property Rights. No assignment or
transfer of any right, title or interest to any Party’s Intellectual Property
Rights is conveyed pursuant to this Agreement.

Section 3.2 WARRANTY DISCLAIMER. ALL OF THE RIGHTS PROVIDED HEREUNDER ARE
PROVIDED ON AN AS-IS, WHERE-IS BASIS, WITHOUT ANY REPRESENTATION OR WARRANTIES,
WHETHER EXPRESS OR IMPLIED, ALL OF WHICH ARE HEREBY DISCLAIMED.

Section 3.3 LIMITATION OF LIABILITY. UNDER NO CIRCUMSTANCES WILL ANY PARTY
HEREUNDER BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT, INCIDENTAL OR
PUNITIVE DAMAGES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF
BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF BUSINESS INFORMATION, LOSS OF
DATA OR OTHER PECUNIARY LOSS) ARISING OUT OF THE USE OF EITHER PARTY’S
INTELLECTUAL PROPERTY RIGHTS OR THE RIGHTS GRANTED HEREUNDER, EVEN IF A PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 3.4 Acquisition Agreement. Sections 3.2 and 3.3 are not intended to
supercede or nullify any representations, warranties, rights or remedies
provided under the Acquisition Agreement, which shall be solely governed by the
terms thereof.

 

3



--------------------------------------------------------------------------------

ARTICLE IV - TERM AND TERMINATION

Section 4.1 Term & Termination. The rights set forth herein shall be perpetual
and irrevocable.

ARTICLE V - MISCELLANEOUS

Section 5.1 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not fundamentally changed. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

Section 5.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Persons at
the addresses set forth in Section 11.03 of the Acquisition Agreement (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 5.2).

Section 5.3 Assignment. No Party may assign this agreement without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, except that either may assign this Agreement in whole or in part
without the prior written consent of the other to any Affiliate or in connection
with any merger, public offering, consolidation, reorganization, or sale of
substantially all of its assets, any operating units or portion thereof,
provided that (a) such assignee agrees in writing to be bound by the terms and
conditions of this Agreement (including as it relates to the rights granted to
the other Party), and (b) any such assignment shall not extend to any products
or proposed products owned or controlled by such third party assignee prior to
the date of such assignment.

Section 5.4 Entire Agreement. This Agreement, together with the Acquisition
Agreement and the other Ancillary Agreements, constitutes the entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between Seller and
Purchaser with respect to the subject matter hereof.

Section 5.5 Amendment. This Agreement may not be amended or modified except by
an instrument in writing signed by the Parties.

Section 5.6 Governing Law; Jurisdiction.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any Parties hereunder,
shall be governed

 

4



--------------------------------------------------------------------------------

exclusively by the laws of the State of New York, without regard to any conflict
of laws provisions thereof that would result in the application of the laws of
another jurisdiction.

(b) To the fullest extent permitted by applicable Law, each Party hereto
(i) agrees that any claim, action or proceeding by such Party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the courts of the
State of New York in the County of New York or the United States District Court
for the Southern District of New York, and not in any other State or Federal
court in the United States of America or any court in any other country,
(ii) agrees to submit to the exclusive jurisdiction of such courts located in
New York for purposes of all legal proceedings arising out of, or in connection
with, this Agreement or the transactions contemplated hereby, (iii) waives and
agrees not to assert any objection that it may now or hereafter have to the
laying of the venue of any such Action brought in such a court or any claim that
any such Action brought in such a court has been brought in an inconvenient
forum, (iv) agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 5.2 or any other
manner as may be permitted by Law shall be valid and sufficient service thereof,
and (v) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law.

Section 5.7 Availability of Equitable Relief. In the event of any breach or
threatened breach by either Party of its obligations under this Agreement, the
other Party shall be entitled to equitable relief (including specific
performance) without prejudice to any other rights or remedies that may
otherwise be available to such other Party.

Section 5.8 No Presumption. The Parties agree that this Agreement was negotiated
fairly between them at arm’s length and that the final terms of this Agreement
are the product of the Parties’ negotiations. Each Party represents and warrants
that it has sought and received experienced legal counsel of its own choosing
with regard to the contents of this Agreement and the rights and obligations
affected hereby. The Parties agree that this Agreement shall be deemed to have
been jointly and equally drafted by them, and that the provisions of this
Agreement therefore should not be construed against a Party or Parties on the
grounds that the Party or Parties drafted or was more responsible for drafting
the provisions.

Section 5.9 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

Section 5.10 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or email shall be
as effective as delivery of a manually executed counterpart of this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed as of the date first written above by duly authorized persons.

 

VERISIGN, INC. By:  

 

  Name:   Title: SYMANTEC CORPORATION By:  

 

  Name:   Title:

 

6



--------------------------------------------------------------------------------

Exhibit F

Current Asset and Current Liability Accounts Included in the Modified Working
Capital;

Calculation Principles; Estimated Modified Working Capital

Capitalized terms not otherwise defined herein shall have the same meaning as in
the Acquisition Agreement dated May 19, 2010, to which this Exhibit is attached
(the “Agreement”).

This Exhibit sets forth:

 

1) a list of certain current asset and current liability accounts of the
Business that will be taken into account in determining the Modified Working
Capital for the purposes of the Agreement;

 

2) the accounting principles, methodologies and policies used in the
determination of such accounts (the “Calculation Principles”); and

 

3) a form of Modified Working Capital calculation to be included for purposes of
Section 2.03(b) (with respect to Estimated Modified Working Capital) and the
Closing Statement (with respect to Closing Modified Working Capital).

 

1. Modified Working Capital

“Modified Working Capital” shall mean, as of the close of business on the
Closing Date, prior to the application of any purchase accounting adjustments
and without giving effect to the impact of the Transactions, an amount equal to
(which may be a positive or negative number) (i) the sum of the balance of each
current asset account of the Business identified in Paragraph 1.A below minus
(ii) the sum of the balance of each current liability account of the Business
identified in Paragraph 1.B below, in each of clause (i) and clause (ii), such
amounts being determined in accordance with the Calculation Principles. The
current asset and current liability accounts listed below shall be determined in
accordance with the Calculation Principles set forth in Paragraph 2 below.

 

  A. List of Current Asset Accounts

 

  •  

Trade Accounts Receivable, net

 

  •  

Prepaid Expenses

 

  B. List of Current Liability Accounts

 

  •  

Trade and Other Accounts Payable

 

  •  

Accrued Restructuring Costs

 



--------------------------------------------------------------------------------

2. Calculation Principles

 

  •  

Net Cash

No amount included in the calculation of Net Cash shall be included in the
calculation of Modified Working Capital.

 

  •  

No Cash and Cash Equivalents

Cash, cash equivalents and VAT deposits of Seller and the Seller Subsidiaries
are not included in the calculation of Modified Working Capital.

 

  •  

VeriSign Japan

No assets or liabilities of VeriSign Japan or its Subsidiaries shall be included
in the calculation of Modified Working Capital; it being understood that trade
accounts of the Business receivable from or payable to VeriSign Japan or its
Subsidiaries shall be included in such calculation.

 

  •  

Trade Accounts Receivable, net

Trade accounts receivable are equal to a gross amount of receivables, which is
based on the total recorded amounts invoiced to customers less reserves for
doubtful accounts. Reserves for doubtful accounts will be applied to trade
accounts receivable and is based upon specific reserves. Specific reserves are
for specific doubtful accounts greater than $5,000 and over 61 days past due.

 

  •  

Prepaid Expenses

Prepaid expenses are the costs of assets acquired by and paid for by the
Business in one period and expensed in a future period over future periods
according to US GAAP.

 

  •  

Trade and Other Accounts Payable

Trade Accounts Payable Ledger represents balances owed by VeriSign or its
Affiliates for goods and/or services purchased for the Business. The Accounts
Payable Ledger is supported by vendor invoices.

 

  •  

Accrued Restructuring Costs

Accrued restructuring costs include any accrued but unpaid restructuring costs
that will be become Assume Liabilities. For the avoidance of doubt, as of the
date of the Agreement, Accrued Restructuring Costs are equal to zero.



--------------------------------------------------------------------------------

  •  

Accrued Compensation and Benefits with respect to Transferred Employees of the
Companies

Accrued Compensation and Benefits are not included in the calculation of
Modified Working Capital but are addressed in Section 2.10 of the Agreement.

 

  •  

No Deferred Revenues

Deferred Revenues are not included in the calculation of Modified Working
Capital.

 

  •  

No Tax Assets and Liabilities

Tax assets and liabilities of the Business, including any provision for deferred
tax assets or liabilities, are not included in the calculation of Modified
Working Capital.

 

3. Format for Calculation of Closing Modified Working Capital

Below is a calculation of the Modified Working Capital as of December 31, 2009,
prepared by Seller based on its good faith estimates and in accordance with the
Calculation Principles described above.

 

Account

   Amount as of March 31,  2010
(In $)

Trade Accounts Receivable, net

   33,844,968

Prepaid Expenses

   5,011,691     

Total Current Asset Accounts

   46,289,838

Trade and other accounts payable

   11,550,877

Accrued Restructuring Costs

   0     

Total Current Liability Accounts

   11,550,877     

Modified Working Capital

   34,738,961

 



--------------------------------------------------------------------------------

Exhibit G

Product and Services Extensions

Authentication Product Extension List

Product Extensions Related to VeriSign Trust Services Product Line

 

  •  

[***]

 

  •  

Malware scanning of a website in order to determine the existence of malicious
code on that website such that the website will know that it is being blocked by
a search engine, or for purposes of issuing a certificate/seal.

 

  •  

[***]

 

  •  

[***]

 

  •  

[***]

Product Extensions Related to VeriSign User Authentication Product Line

 

  •  

Identity management and authentication utilizing Personal Identity Portal (PIP)

 

  •  

[***]

 

  •  

Certificate discovery and automation

 

  •  

[***]

 

*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

EXHIBIT H

 

 

 

 

TRANSITION SERVICES AGREEMENT

between

VERISIGN, INC.

a Delaware corporation

and

SYMANTEC CORPORATION

a Delaware corporation

DATED AS OF [—], 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I


DEFINITIONS

Section 1.01.    Certain Defined Terms    1 Section 1.02.    Other Defined Terms
   2 Section 1.03.    Interpretation    2 ARTICLE II TRANSITION SERVICES Section
2.01.    Transition Services; Term    2 Section 2.02.    Additional Transition
Services    3 Section 2.03.    Service Provider’s Affiliates and Third-Party
Providers    3 Section 2.04.    Nature and Quality of Transition Services    4
Section 2.05.    Service Provider’s Policies and Procedures    4 Section 2.06.
   Limitations to Service Provider’s Obligations    4 Section 2.07.    Force
Majeure    6 Section 2.08.    Information    6 Section 2.09.    Access    6
Section 2.10.    Use of Equipment    7 Section 2.11.    Intellectual Property;
Software Licenses    7 Section 2.12.    Contract Manager    7 Section 2.13.   
Service Recipient Acknowledgment and Representation    8 ARTICLE III


COMPENSATION FOR SERVICES

Section 3.01.    Fees    8 Section 3.02.    Third-Party Charges    8 Section
3.03.    Payment of Fees and Charges    8 Section 3.04.    Invoices;
Documentation    9 Section 3.05.    Taxes    9 ARTICLE IV LIMITATION OF
LIABILITY; DISCLAIMER OF WARRANTIES; INDEMNIFICATION Section 4.01.    Limitation
of Liability    10 Section 4.02.    Disclaimer of Warranties    10

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page Section 4.03.    Indemnification    10 ARTICLE V TERM AND
TERMINATION Section 5.01.    Effective Date and Final Term    11 Section 5.02.
   Termination    11 Section 5.03.    Survival    11 ARTICLE VI GENERAL
PROVISIONS Section 6.01.    Waiver    12 Section 6.02.    Expenses; Payments   
12 Section 6.03.    Notices    12 Section 6.04.    Headings    13 Section 6.05.
   Severability    13 Section 6.06.    Entire Agreement    13 Section 6.07.   
Assignment    13 Section 6.08.    No Third-Party Beneficiaries    13 Section
6.09.    Amendments    14 Section 6.10.    Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial    14 Section 6.11.    Counterparts    14
Section 6.12.    No Presumption    14 Section 6.13.    Construction of Agreement
   15 Section 6.14.    Further Assurances    15 Section 6.15.    Relationship of
the Parties    15 Section 6.16.    Confidentiality    15 Section 6.17.    Access
to Computer Systems    16 Section 6.18.    Compliance with Law    16 Section
6.19.    Special Knowledge    16 APPENDIX A    LIST OF TRANSITION SERVICES   
APPENDIX B    FORM OF TRANSITION SERVICE SCHEDULE   

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT is dated as of [—], 2010, between VERISIGN,
INC., a Delaware corporation (“VeriSign” or “Seller”), and SYMANTEC CORPORATION,
a Delaware corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Purchaser and Seller have entered into that certain Acquisition
Agreement dated as of May 19, 2010, between VeriSign and Purchaser (the
“Acquisition Agreement”) pursuant to which Seller has agreed to transfer to
Purchaser, and Purchaser has agreed to purchase and assume, the Shares, the
Transferred Assets and the Assumed Liabilities (each as defined in the
Acquisition Agreement); and

WHEREAS, each of Purchaser and Seller desires to purchase from the other party,
and such other party desires to provide, in accordance with and subject to the
terms and conditions of this Agreement (as defined below), certain transition
services for specified periods following the Closing (as defined in the
Acquisition Agreement).

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Acquisition
Agreement. As used in this Agr eement, the following terms shall have the
following meanings:

“Agreement” means this Transition Services Agreement, including the Transition
Service Schedules attached hereto and all other Appendices and schedules hereto
and thereto, and all amendments hereto and thereto made in accordance with
Section 6.09.

“Closing Date” means the date of this Agreement.

“Service Provider” shall mean, with respect to any Transition Service, the party
designated as “Service Provider” on the related Transition Service Schedule.

“Service Recipient” shall mean, with respect to any Transition Service, the
party designated as “Service Recipient” on the related Transition Service
Schedule.

“Transition Services” means the transition services listed in Appendix A.

“Transition Service Schedules” means the schedules attached hereto describing in
detail each of the Transition Services to be provided by Service Provider to
Service Recipient hereunder.



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. The following terms have the meanings defined
for such terms in the Sections set forth below:

 

Term

  

Section

Acquisition Agreement

   Recitals

Confidential Information

   6.16

Contract Manager

   2.12

Final Term

   5.01

Objection Notice

   3.03(a)

Purchaser

   Preamble

Seller

   Preamble

Service Provider Party

   2.03

Service Provider Indemnitees

   4.03(a)

Service Recipient Indemnitees

   4.03(c)

Term

   2.01(b)

Third-Party Charges

   3.02

Third-Party Provider

   2.03

VeriSign

   Preamble

SECTION 1.03. Interpretation.

(a) Words in the singular shall include the plural and vice versa, and words of
one gender shall include the other genders, in each case, as the context
requires.

(b) The terms “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement and Article, Section, paragraph,
Appendix and Schedule are references to the Articles, Sections, paragraphs,
Appendices and Schedules to this Agreement unless otherwise specified.

(c) The word “including” and words of similar import shall mean “including,
without limitation,” unless otherwise specified.

(d) All references in this Agreement to “Service Provider” will be to either
party when acting in that capacity and all corresponding references in this
Agreement to “Service Recipient” will be to the other party when acting in that
capacity.

ARTICLE II

TRANSITION SERVICES

SECTION 2.01. Transition Services; Term.

(a) Upon the terms and subject to the conditions set forth herein and in
consideration of the fees payable by Service Recipient pursuant to Article III,
Service Provider shall provide, cause its Subsidiaries to provide, or otherwise
make available, to Service Recipient, and Service Recipient shall receive, the
Transition Services for the term indicated in Section 2.01(b). A detailed
description of each Transition Service to be provided by Service

 

2



--------------------------------------------------------------------------------

Provider to Service Recipient hereunder is set forth in the relevant Transition
Service Schedule contained in the schedule identified opposite such Transition
Service in the table of Transition Services of Appendix A. Unless otherwise
provided in the relevant Transition Service Schedule, each Servicer Provider’s
provision of Transition Services to a Service Recipient shall include the
provision of such Transition Services to any of such Service Recipient’s
Subsidiaries that reasonably require such Transition Services for the operation
of the Business or the Seller Retained Businesses, as applicable, provided such
Subsidiary is reasonably acceptable to Service Provider and agrees in writing to
be bound by the terms of this Agreement for the benefit of Service Provider.

(b) Subject to Section 2.06(c), Service Provider shall provide, and Service
Recipient shall receive, the applicable Transition Services for the period
specified for each Transition Service in the relevant Transition Service
Schedule (each such period, a “Term”). The Term for each Transition Service may
be extended or shortened by mutual agreement of the parties, to be reflected in
the relevant Transition Service Schedule or an amendment thereto.

SECTION 2.02. Additional Transition Services. Within 120 days from the date
hereof, Service Recipient may identify and request Service Provider to provide
additional transition services that relate to the Business and that Service
Recipient deems necessary to effectuate the orderly consummation of the
Transactions contemplated under the Acquisition Agreement. If Service Provider
is reasonably capable of providing such additional transition services as
requested by Service Recipient, Service Provider will consider such request and
the provision of such services in good faith. If Service Provider, in its sole
discretion, agrees to provide any such additional service requested by Service
Recipient, each of Service Recipient and Service Provider shall use its
commercially reasonable efforts to negotiate and execute as soon as reasonably
practicable a new transition service schedule in the form of Appendix B. Upon
execution of such schedule, the additional service described in such schedule
shall become a Transition Service under this Agreement and shall be included in
the list of Transition Services set forth in Appendix A and the new schedule
shall become a Transition Service Schedule for the purposes of this Agreement.

SECTION 2.03. Service Provider’s Affiliates and Third-Party Providers. In
providing, or otherwise making available, the Transition Services to Service
Recipient, Service Provider may (a) use its own personnel or the personnel of
any of its Subsidiaries and/or (b) employ the services of contractors,
subcontractors, vendors or other third-party providers (each, a “Third-Party
Provider”); provided that Service Provider shall use commercially reasonable
efforts (i) to provide Service Recipient with reasonable prior notice of any
material change in the Third-Party Providers being used to provide Services and,
(ii) prior to implementing such change, to consult with Service Recipient in
good faith to minimize any effect thereof on the provision of such Services;
provided further that if any such change relates to Services dedicated
exclusively to Service Recipient, Service Provider shall not implement such
change without the prior consent of Service Recipient, which consent shall not
unreasonably be withheld or delayed. Each of Service Provider, its Subsidiaries
and any other Person used by Service Provider to provide Transition Services
shall be referred to as a “Service Provider Party”.

 

3



--------------------------------------------------------------------------------

SECTION 2.04. Nature and Quality of Transition Services. Service Recipient
understands and agrees that Service Provider is not in the business of providing
Transition Services to third parties and that the standard of care to which
Service Provider and any other Service Provider Party performing Transition
Services hereunder shall be accountable for shall be the same degree of care,
skill, and diligence used by Service Provider in furnishing services similar to
such Transition Services to its own internal organization and that under no
circumstances shall the relevant Service Provider Party or its employees or
agents be held accountable to a higher standard of care or one that is
appropriate for a party in the business of furnishing similar services to third
parties; provided, however, that Service Provider shall not be liable under this
Agreement for any failure to provide or make available Transition Services as
set forth herein to the extent such failure was the direct result of the Service
Recipient’s operations or systems, or the acts or omissions of the Service
Recipient.

SECTION 2.05. Service Provider’s Policies and Procedures. The Transition
Services will be provided by a Service Provider Party in accordance with Service
Provider’s reasonable policies and procedures and with those reasonable policies
and procedures set by other Persons, in each case, that are applicable to the
Service Provider Party providing the Transition Services and/or the premises
where the Transition Services are performed. If Service Recipient acts in a
manner that is inconsistent with such policies or procedures, Service Provider
shall so inform Service Recipient and provide a copy of any relevant policies
and/or procedures to Service Recipient, and Service Recipient shall then conform
to the requirements of such policies or procedures. Nothing in this Agreement
will prohibit a Service Provider Party from making changes from time to time to
such policies and procedures. In the event of such changes, Service Provider
reserves the right, upon written notice to Service Recipient, to make
corresponding changes to the Transition Services; provided that such changes
would not materially reduce the quality of any Transition Services being
provided hereunder. Any such change shall be evidenced as soon as practicable by
an amendment to the relevant Transition Service Schedule, to the extent an
amendment is deemed necessary by Service Provider or Service Recipient. When
changes permitted under this Section 2.05 are made to any Transition Service,
such Transition Service, as changed, shall immediately be subject to the
provisions of this Agreement and deemed to be a “Transition Service” for all
purposes hereunder.

SECTION 2.06. Limitations to Service Provider’s Obligations. In addition to any
other limitation or exclusion of Service Provider’s obligations or liability
hereunder, the parties agree as follows:

(a) Service Recipient as Sole Beneficiary. Service Recipient acknowledges and
agrees that access to and use of the Transition Services is provided solely for
the use of Service Recipient, and with respect to the Transition Services for
which Purchaser is the Service Recipient, solely for the operation of the
Business, during the Term. Service Recipient shall not allow access to or use of
Transition Services by any other Person or for any other purpose without the
prior written consent of Service Provider, which consent may be granted or
withheld in Service Provider’s sole discretion.

(b) Other Limitations. Service Provider shall not be obligated to provide, or
cause to be provided, any Transition Service (i) with respect to Seller as
Service Provider, in a volume or quantity or at a level of service which exceeds
the volumes, quantities or levels of the

 

4



--------------------------------------------------------------------------------

services provided to or by the Business as of the Closing Date taking into
account reasonable growth of the Business, (ii) if to do so would materially
interfere with the conduct of Service Provider’s other businesses or operations
in a manner inconsistent with Service Provider’s past practice, (iii) in a
jurisdiction where a license or permit from a Governmental Authority is required
to perform the Transition Service in such jurisdiction and Service Provider does
not hold such license or permit and cannot obtain such Transition Service from a
duly licensed Third-Party Provider upon reasonable terms, or (iv) if to do so
would oblige the relevant Service Provider Party to provide, or procure the
provision of, office accommodation in a location not occupied by Service
Provider or the relevant Service Provider Party at the time the Transition
Service is required to be provided. If the volumes, quantities or levels of the
services provided with respect to any Transition Service results in a material
increase in costs associated with the provision of such Transition Services,
each of Service Recipient and Service Provider shall use its commercially
reasonable efforts to negotiate an amendment to the relevant Transition Service
Schedule to account for such cost increases, and Service Provider’s obligation
to provide services in a volume, quantity, or level different from that provided
immediately following the Closing Date shall be conditioned upon such amendment.

(c) Service Provider’s Termination of Transition Services. If a Transition
Service (i) is provided by a Third-Party Provider and Service Provider’s
contract with such Third-Party Provider expires or terminates at any time after
the date that is 90 days after the date of this Agreement or (ii) requires
Service Provider to make available to Service Recipient office space within
premises leased by a Service Provider Party from a third-party lessor and the
relevant lease agreement expires or terminates, Service Provider may cease to
provide such analogous Transition Service to Service Recipient effective as of
the date on which Service Provider’s contract with such Third-Party Provider or
lease agreement with the relevant third-party lessor expires or terminates;
provided that (A) Service Provider shall use commercially reasonable efforts to
provide Service Recipient with reasonable prior notice of such expiration or
termination and thereafter will reasonably cooperate with Service Recipient to
minimize any impact on the Transition Services, (B) with respect to each
relevant lease agreement, Service Provider shall not exercise any early
termination right or option or act or fail to act in any way that is reasonably
likely to lead to termination of such lease agreement while services are being
provided subject to such lease agreement and (C) with respect to any Transition
Service being provided under Schedule 4 hereto (Data Center Hosting Services),
the Service Provider will continue to provide the Transition Services in the
event of a change in their Third-Party Provider or Service Provider will assume
the delivery of such services directly. In the event Service Provider is excused
from supplying any Transition Service in accordance with the terms of this
paragraph, Service Recipient’s sole and exclusive remedy shall be to acquire
such services from any substitute source, at Service Recipient’s expense, and
with a reduction in any amounts otherwise due hereunder to Service Provider for
the Transition Service being so substituted accruing after the date of such
substitution, but without further liability to Service Provider. Any changes
necessitated by the terms of this paragraph shall be evidenced as soon as
practicable by an amendment to the relevant Transition Service Schedule, to the
extent an amendment is deemed necessary by Service Provider or Service
Recipient.

(d) Legal Compliance. No Service Provider shall be required hereunder to take
any action (including by providing any Services) that would constitute, or that
such Service Provider reasonably believes would constitute, (i) a violation of
applicable Law, (ii) a breach of

 

5



--------------------------------------------------------------------------------

such Service Provider’s contractual obligations, or (iii) any other violation of
a third party’s rights; provided, however, that in each of the foregoing
circumstances, the Service Provider shall use commercially reasonable efforts to
(A) provide Service Recipient with reasonably prompt notice upon becoming aware
of such impediment and (B) work around the impediment to perform the affected
Services in a manner that does not violate applicable Law, contractual
obligations or third party rights.

SECTION 2.07. Force Majeure. The obligations of Service Provider to provide
Transition Services shall be suspended during the period and to the extent that
Service Provider (or the other relevant Service Provider Party) is prevented,
hindered or delayed from providing such Transition Services by any Law or other
cause beyond the control of Service Provider (or the other relevant Service
Provider Party), including acts of God, strikes, lock-outs, other labor and
industrial disputes and disturbances, civil disturbances, accidents, acts of war
or conditions arising out of or attributable to war (whether declared or
undeclared), terrorism, rebellion, insurrection, riot, invasion, fire, storm,
flood, earthquake, shortage of necessary equipment, materials or labor, or
restrictions thereon or limitations upon the use thereof, and delays in
transportation. In such event, (i) Service Provider shall give notice of such
suspension to Service Recipient, as soon as reasonably practicable, stating the
date and extent of such suspension and the cause thereof and (ii) Service
Provider (or the relevant Service Provider Party) shall use commercially
reasonable efforts to overcome such cause and resume the provision of such
Transition Services as soon as reasonably practicable after the removal of such
cause if the applicable Term for the Transition Service has not expired. If,
however, Service Provider (or the relevant Service Provider Party) cannot
perform such delayed Transition Services for a period of 7 days due to such
cause, then Service Recipient reserves the right to terminate such Transition
Service and make corresponding changes to the applicable Transition Services
Schedule. In the event Service Provider is excused from supplying any Transition
Service in accordance with the terms of this paragraph, Service Recipient’s sole
and exclusive remedy shall be to acquire such services from any substitute
source, at Service Recipient’s expense, and with a reduction in any amounts
otherwise due hereunder to Service Provider with respect to fees and charges for
the Transition Service so substituted accruing after the date of such
substitution, but without further liability to Service Provider. Any changes
necessitated by the terms of this paragraph shall be evidenced as soon as
practicable by an amendment to the relevant Transition Service Schedule, to the
extent an amendment is deemed necessary by Service Provider or Service
Recipient.

SECTION 2.08. Information. During the Term, Service Recipient shall provide
Service Provider or the other relevant Service Provider Party with all
information (including any and all technical information, know-how, or other
similar types of information) available to Service Recipient reasonably
requested by Service Provider or the other relevant Service Provider Party as
reasonably necessary or desirable for the performance of the Transition
Services. Service Provider shall be under no obligation to provide or make
available any Transition Service to the extent that Service Recipient has not
provided information reasonably requested by Service Provider or the other
relevant Service Provider Party that, in its reasonable judgment, determines is
reasonably necessary or desirable for the performance of such Transition
Service.

SECTION 2.09. Access. To the extent reasonably required for Service Provider or
the other relevant Service Provider Party to perform, or otherwise make
available, the

 

6



--------------------------------------------------------------------------------

Transition Services, Service Recipient shall (a) provide Service Provider or the
other relevant Service Provider Party with reasonable access, on an as needed
basis, to Service Recipient’s equipment, office space, plants,
telecommunications and computer equipment and systems (subject to Section 6.17)
and any other areas and equipment, (b) perform any tasks and provide any
materials specified to be provided by Service Recipient in a Transition Service
Schedule and (c) cooperate with Service Provider or the other relevant Service
Provider Party in the provision of the Transition Services.

SECTION 2.10. Use of Equipment. Subject to Section 2.11, Service Provider or the
other relevant Service Provider Party shall at all times during the relevant
Term have the right to use any equipment owned or leased by Service Recipient
and software licensed by Service Recipient for any purposes reasonably necessary
to the delivery of Transition Services hereunder or the exercise of any right
under this Agreement or the performance of any obligations required by this
Agreement; provided, however, that any use or operation of such equipment by
Service Provider not in the ordinary course of business shall require the prior
consent of Service Recipient, not to be unreasonably withheld.

SECTION 2.11. Intellectual Property; Software Licenses. Except as included in
the Transferred Assets transferred to Purchaser pursuant to the Acquisition
Agreement, owned by the Companies, or as otherwise provided pursuant to the
Intellectual Property License Agreement, Website Agreement, Trademark License
Agreement or ATLAS OCSP Software License Agreement, Service Provider shall
retain all right, title and interest in and to all its Intellectual Property
Rights and nothing herein shall be deemed to grant to Service Recipient any such
rights; provided, however, that Service Provider hereby grants to Service
Recipient the nonexclusive right and license to use the Software expressly
identified in the Transition Service Schedules for the Term set forth in each
such Transition Service Schedule. Service Recipient agrees and acknowledges that
certain services to be provided hereunder may require that Service Provider make
use of Software used by Service Recipient. Service Provider and Service
Recipient shall cooperate in good faith and use commercially reasonable efforts
to secure from any applicable Software vendor the necessary Software licenses
not held by Service Provider or Service Recipient for use by Service Provider
during the term of this Agreement; provided, however, that Service Recipient
shall be responsible for and shall pay or reimburse Service Provider for all
costs, expenses, fees, levies or charges Service Provider or its Subsidiaries
actually incur in connection with obtaining such Software licenses. Obtaining
any such necessary Software licenses is an express condition to Service
Provider’s obligation to provide any Transition Service requiring the use of
such Software under this Agreement, and Service Provider shall not be considered
in breach of this Agreement for failure to provide any such Transition Service
due to the fact that the parties were unable to acquire the necessary licenses
in accordance with the obligations of this Section 2.11.

SECTION 2.12. Contract Manager. Seller and Purchaser shall each appoint an
individual to act as its primary point of operational contact for the
administration and operation of this Agreement, as follows: each individual
appointed by Seller or Purchaser, as applicable, as such party’s primary point
of operational contact pursuant to this Section 2.12 (each, a “Contract
Manager”) shall have overall responsibility for coordinating for the party he or
she represents all activities undertaken by such party hereunder, for the
performance of such party’s obligations hereunder, for coordinating the
performance of the Transition Services, for acting as

 

7



--------------------------------------------------------------------------------

a day-to-day contact with the other party, for making available to the other
party the data, facilities, resources and other support services required for
the performance of the Transition Services in accordance with the terms of this
Agreement and for initially negotiating the resolution of any Objection Notice
pursuant to Section 3.03(b). Seller and Purchaser may change their respective
Contract Managers from time to time upon notice to the other and shall notify
the other of such change as promptly as practicable.

SECTION 2.13. Service Recipient Acknowledgment and Representation. Service
Recipient understands that the Transition Services provided hereunder are
transitional in nature and are furnished solely for the purpose of accommodating
the transfer of the Business from Seller to Purchaser. Service Recipient
understands that Service Provider is not in the business of providing Transition
Services to third parties and that Service Provider has no interest in
continuing this Agreement beyond the stated Final Term. As a result, the parties
have allocated responsibilities and risks of loss and limited liabilities of
Service Provider as stated in this Agreement based on the recognition that
Service Provider is not in the business of providing Transition Services to
third parties. Such provisions are fundamental elements of the basis of the
bargain between Service Recipient and Service Provider and Service Provider
would not be able or willing to provide the Transition Services without the
protections provided to Service Provider by Service Recipient by such
provisions. During the term of this Agreement, Service Recipient agrees to make
a transition to its own internal organization or other third party suppliers for
the Transition Services.

ARTICLE III

COMPENSATION FOR SERVICES

SECTION 3.01. Fees. As compensation for each Transition Service to be provided
pursuant hereto, Service Recipient shall pay Service Provider the fees specified
in the Transition Service Schedule relating to such Transition Service.

SECTION 3.02. Third-Party Charges. Service Recipient shall be responsible for
and shall pay or reimburse Service Provider for third-party costs, expenses,
fees, levies or charges Service Provider or its Subsidiaries actually incur in
connection with the provision of the Transition Services, including, but not
limited to, charges from vendors, suppliers, carriers and contractors incurred
and invoiced in accordance with the Service Recipient’s vendor reimbursement
policies as in effect and made available to Service Provider from time to time
(the “Third-Party Charges”), except to the extent otherwise specified on a
Transition Services Schedule.

SECTION 3.03. Payment of Fees and Charges.

(a) Payment of the amounts due by Service Recipient hereunder shall be made
monthly, based on individual invoices per Transition Service Schedule issued by
Service Provider to Service Recipient in the manner set forth in Section 3.04.
Any payments pursuant to this Agreement shall be made within 30 days after the
date of receipt by Service Recipient of Service Provider’s invoices without set
off, defense or counterclaim; provided, however, that in the event Service
Recipient has a good faith objection to any portion of any invoice on the

 

8



--------------------------------------------------------------------------------

grounds that it does not comply with this Agreement, as set forth in a written
notice to Service Provider containing reasonable detail as to the basis for
Service Recipient’s objection (the “Objection Notice”), Service Recipient shall
pay that portion of such invoice to which it does not object and Service
Provider and Service Recipient shall resolve any dispute relating to the portion
of the invoice to which Service Recipient has objected pursuant to
Section 3.03(b). Without limiting other available remedies, Service Provider
reserves the right to suspend performance under this Agreement upon failure of
Service Recipient to make any payment due pursuant to this Agreement except to
the extent such payment is subject to a bona fide dispute pursuant to
Section 3.03(b); provided, however, that Service Provider must provide written
notice of its intention to suspend performance and provide Service Recipient 5
Business Days to cure such failure.

(b) Payment Dispute Resolution. If Service Recipient disputes any charges
invoiced by Service Provider pursuant to this Agreement, Service Recipient must
deliver an Objection Notice no later than 30 days after receiving such invoice.
Within 10 Business Days of receipt of such Objection Notice, the Contract
Managers shall discuss and work in good faith to resolve any disputes. If
following such discussions the Contract Managers have not resolved the dispute,
then within 10 Business Days after the conclusion of such Contract Manager
meeting, the Contract Managers shall discuss by telephone or in person, and at
least one supervisor of each Contract Manager shall participate. If following
such discussion the dispute is again not resolved, another meeting shall be held
in person or by telephone, and members of senior management of Service Provider
and Service Recipient shall attend and participate. If the dispute is not
resolved following this meeting of senior management personnel, the dispute
shall be resolved pursuant to Section 6.10. Any disputed amount shall be paid
within 5 days after the dispute has been resolved.

SECTION 3.04. Invoices; Documentation. Service Provider shall invoice Service
Recipient promptly after the end of each fiscal month for all charges for all
Transition Services provided to Service Recipient in the preceding fiscal month
pursuant to this Agreement. From time to time on written request by Service
Recipient in respect of a Transition Service, Service Provider shall provide to
Service Recipient such information in Service Provider’s possession with respect
to such invoices, including internal books of account, as Service Recipient may
reasonably request for the purpose of supporting the fees represented by such
invoices and Service Provider shall make its personnel available to answer such
questions as Service Recipient may reasonably ask for such purpose.

SECTION 3.05. Taxes. The amounts set forth herein with respect to fees, charges,
expenses and other amounts due hereunder are exclusive of all applicable sales,
use, value-added, goods and services or other similar taxes that Service
Provider may be required to collect from Service Recipient in connection with
Service Provider’s performance hereunder (“Covered Taxes”), excluding, for the
avoidance of doubt, any income, franchise, business and occupation or other
taxes imposed in lieu of a tax on income. Service Recipient shall be responsible
for and pay any Tax imposed as a result of its receipt of Transition Services or
with respect to the payments due to Service Provider hereunder. Any Covered
Taxes required to be paid by Service Provider in connection with this Agreement
or the performance hereof will be promptly reimbursed to Service Provider by the
Service Recipient and such reimbursement shall be in addition to the amounts
required to be paid by the Service Recipient as set forth in Sections

 

9



--------------------------------------------------------------------------------

3.01 and 3.02. In the event that Service Recipient is required to deduct or
withhold taxes (other than Covered Taxes) in connection with any payments to
Service Provider, then Service Recipient shall duly withhold and remit such
taxes and shall pay to Service Provider the remaining net amount after the taxes
have been withheld. Service Recipient shall promptly furnish to Service Provider
a copy of an official tax receipt or other appropriate evidence of any taxes
imposed on payments made under hereunder.

ARTICLE IV

LIMITATION OF LIABILITY; DISCLAIMER OF WARRANTIES; INDEMNIFICATION

SECTION 4.01. Limitation of Liability.

(a) In the event of any performance or non-performance under this Agreement
which results in direct damages to Service Recipient, Service Provider’s
maximum, cumulative and sole liability (based on breach of warranty, breach of
contract, negligence, strict liability in tort or any other legal or equitable
theory) to Service Recipient for such direct damages shall be an amount up to
the aggregate fees paid by Service Recipient to Service Provider (as of the date
of the performance or non-performance giving rise to the damage) during the Term
under the applicable Transition Service Schedule which resulted in direct
damages to Service Recipient. Service Recipient acknowledges that such payment
constitutes fair and reasonable compensation for any such damages. Notice of any
claim for direct damages must be made within one month of the date of
termination or expiration of the Transition Service which gave rise to the claim
and such claim must specify the damage amount claimed and a description of the
action and the service giving rise to the claim.

(b) No party hereto shall be liable under this Agreement for any indirect,
consequential, incidental, punitive, special, exemplary or similar damages (even
if it has been advised of the possibility of such damages), such as, but not
limited to, loss of revenue or anticipated profits, loss of data or lost
business. This limitation applies regardless of whether the damages or other
relief are sought based on breach of warranty, breach of contract, negligence,
strict liability in tort or any other legal or equitable theory.

SECTION 4.02. Disclaimer of Warranties. SERVICE PROVIDER MAKES NO WARRANTY,
EXPRESS OR IMPLIED, AND HEREBY DISCLAIMS ANY WARRANTIES OF ANY KIND WITH RESPECT
TO THE NATURE OR QUALITY OF THE TRANSITION SERVICES OR THE RESULTS THAT WILL BE
OBTAINED BY USING OR APPLYING THE TRANSITION SERVICES, INCLUDING ANY WARRANTY OR
CONDITION OF NONINFRINGEMENT, MERCHANTABILITY, ACCURACY, SATISFACTORY QUALITY,
OR FITNESS FOR ANY PARTICULAR PURPOSE. SERVICE PROVIDER MAKES NO WARRANTY THAT
ANY TRANSITION SERVICE COMPLIES WITH ANY LAW, REGULATION OR GOVERNMENT ORDER.

SECTION 4.03. Indemnification.

(a) Service Recipient agrees to indemnify, defend and hold harmless each Service
Provider Party and its directors, officers, employees, agents and
representatives

 

10



--------------------------------------------------------------------------------

(collectively, the “Service Provider Indemnitees”) from and against any and all
claims, actions, demands, judgments, losses, costs, expenses, damages and
liabilities (including reasonable attorneys’ fees and other reasonable expenses
of litigation) arising out of or connected with the Transition Services supplied
by Service Provider under this Agreement, regardless of the legal theory
asserted, including any claims by third parties relating to the Transition
Services or claims by third parties that the provision of Transition Services
breaches the terms or conditions of any agreement or the rights of any third
party, except to the extent resulting from the gross negligence or willful
misconduct of Service Provider hereunder.

(b) Service Provider agrees to indemnify, defend and hold harmless Service
Recipient and its directors, officers, employees, agents and representatives
(collectively, the “Service Recipient Indemnitees”) from and against any and all
claims, actions, demands, judgments, losses, costs, expenses, damages and
liabilities (including reasonable attorneys’ fees and other reasonable expenses
of litigation) arising out of or connected with the Transition Services supplied
by any Service Provider Party under this Agreement to the extent resulting from
the gross negligence or willful misconduct of any Service Provider Party in the
performance of the Transition Services provided hereunder.

ARTICLE V

TERM AND TERMINATION

SECTION 5.01. Effective Date and Final Term. This Agreement shall become
effective on the Closing Date and, unless terminated earlier pursuant to
Section 5.02 below, shall remain in full force and effect until the date (the
“Final Term”) of expiration of the last Term to expire for any Transition
Service hereunder.

SECTION 5.02. Termination. This Agreement may be terminated at any time prior to
the Final Term:

(a) by the mutual written consent of Seller and Purchaser;

(b) by either party for a material breach (including any payment default except
to the extent such payment is subject to a bona fide dispute pursuant to
Section 3.03(b)) of this Agreement by the other party that is not cured within
30 days after written notice by the terminating party;

(c) by either party, with respect to all Transition Services for which such
party is the Service Recipient, upon at least 30 days prior written notice; or

(d) by either party, with respect to a Transition Service Schedule, in its
entirety, for which such party is the Service Recipient, upon at least 30 days
prior written notice. The termination of such Transition Service Schedule shall
be effective on the last day of the month immediately following the month in
which such notice was received by Service Provider.

SECTION 5.03. Survival. The provisions of Articles III, IV and VI shall survive
the termination of this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL PROVISIONS

SECTION 6.01. Waiver. Either party may (a) extend the time for the performance
of any of the obligations or other acts of the other party, or (b) waive
compliance by the other party with any of the agreements contained herein. Any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed by the party to be bound thereby. Any failure to assert, or delay
in the assertion of, rights under this Agreement shall not constitute a waiver
of those rights.

SECTION 6.02. Expenses; Payments.

(a) Except as otherwise provided in this Agreement, the parties shall bear their
respective direct and indirect costs and expenses incurred in connection with
the negotiation, preparation, execution and performance of this Agreement.

(b) Unless otherwise indicated, all dollar amounts stated in this Agreement are
stated in U.S. currency, and all payments required under this Agreement shall be
paid in U.S. currency in immediately available funds.

SECTION 6.03. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Persons at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 6.03):

If to Seller:

VeriSign, Inc.

21355 Ridgetop Circle – Lakeside III

Dulles, VA 20166

Attention: General Counsel

Fax Number: (703) 450-7326

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York NY 10006

Attention: Christopher E. Austin and Benet J. O’Reilly

Fax Number: (212) 225-3999

 

12



--------------------------------------------------------------------------------

If to Purchaser:

Symantec Corporation

350 Ellis Street

Mountain View, CA 94043

Attention: General Counsel

Fax Number:(650) 527-5638

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

1600 El Camino Real

Menlo Park, CA 94025

Attention: Alan F. Denenberg and Martin A. Wellington

Fax Number:(650) 752-2111

SECTION 6.04. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 6.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any applicable Law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not fundamentally changed.
Upon any determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

SECTION 6.06. Entire Agreement. This Agreement (including the Transition Service
Schedules and any other Appendices hereto) constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between Seller and Purchaser
with respect to the subject matter hereof.

SECTION 6.07. Assignment. Except as otherwise set forth herein, neither Seller
nor Purchaser may directly or indirectly transfer any of its rights or delegate
any of its obligations hereunder without the prior written consent of the other
party. Any purported transfer or delegation in violation of this Section 6.07
shall be null and void.

SECTION 6.08. No Third-Party Beneficiaries. Except for the rights of the Service
Provider Indemnitees and Service Recipient Indemnitees under Section 4.03, this
Agreement is for the sole benefit of the parties and their permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 6.09. Amendments. This Agreement may not be amended or modified except
by an instrument in writing signed by both parties hereto.

SECTION 6.10. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any parties hereunder,
shall be governed exclusively by the laws of the State of New York, without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction.

(b) To the fullest extent permitted by applicable Law, each party hereto
(i) agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York or any court of the State
of New York sitting in the borough of Manhattan, and not in any other State or
Federal court in the United States of America or any court in any other country,
(ii) agrees to submit to the exclusive jurisdiction of such courts located in
New York for purposes of all legal proceedings arising out of, or in connection
with, this Agreement or the transactions contemplated hereby, (iii) waives and
agrees not to assert any objection that it may now or hereafter have to the
laying of the venue of any such Action brought in such a court or any claim that
any such Action brought in such a court has been brought in an inconvenient
forum, (iv) agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 6.03 or any
other manner as may be permitted by Law shall be valid and sufficient service
thereof, and (v) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law.

(c) Each party hereby waives, to the fullest extent permitted by applicable Law,
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
party hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 6.10.

SECTION 6.11. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be as
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 6.12. No Presumption. The parties to this Agreement agree that this
Agreement was negotiated fairly between them at arm’s length and that the final
terms of this Agreement are the product of the parties’ negotiations. Each party
represents and warrants that it has sought and received experienced legal
counsel of its own choosing with regard to the

 

14



--------------------------------------------------------------------------------

contents of this Agreement and the rights and obligations affected hereby. The
parties agree that this Agreement shall be deemed to have been jointly and
equally drafted by them, and that the provisions of this Agreement therefore
should not be construed against a party or parties on the grounds that the party
or parties drafted or was more responsible for drafting the provisions.

SECTION 6.13. Construction of Agreement. The Transition Service Schedules shall
have the same force and effect as if expressly set out in the body of this
Agreement, and any reference to this Agreement shall include the Transition
Service Schedules or any other Appendix or attachment to this Agreement.
Notwithstanding any other provisions in this Agreement to the contrary, in the
event and to the extent that there shall be a conflict between the provisions of
the body of this Agreement and any Transition Service Schedule, the provisions
of the body of this Agreement shall control (unless the Transition Service
Schedule explicitly provides otherwise).

SECTION 6.14. Further Assurances. The parties will use good faith efforts to
cooperate with each other in all matters relating to the provision and receipt
of the Transition Services. Such cooperation shall include exchanging
information, performing true-ups and adjustments and seeking all third party
consents, licenses, sublicenses or approvals necessary to permit each party to
perform its obligations hereunder.

SECTION 6.15. Relationship of the Parties. Nothing contained in this Agreement
will be deemed or construed as creating a joint venture or partnership between
the parties hereto. No party is by virtue of this Agreement authorized as an
agent, employee or legal representative of the other party. No party will have
the power to control the activities and operations of the other and their status
is, and at all times will continue to be, that of independent contractors with
respect to each other. No party will have any power or authority to bind or
commit the other party. No party will hold itself out as having any authority or
relationship in contravention of this Section 6.15.

SECTION 6.16. Confidentiality. The parties acknowledge that in connection with
the provision and receipt of Transition Services, each party may obtain access
to Confidential Information of the other party. For the purposes of this
Section 6.16 and Section 6.17, “Confidential Information” refers to:
(a) intellectual property of any party; (b) the business or technical
information of either party, including any information relating to such party’s
product plans, designs, costs, product prices and names, finances, marketing
plans, business opportunities, personnel, research, development or know-how; and
(c) any information designated by a party as “confidential” or “proprietary” or
which, under the circumstances taken as a whole, would reasonably be deemed to
be confidential. “Confidential Information” will not include information that:
(i) is or becomes generally known or available by publication, commercial use or
otherwise through no fault of the receiving party; (ii) is known to the
receiving party at the time of disclosure without violation of any
confidentiality restriction and without any restriction on the receiving party’s
further use or disclosure; or (iii) is independently developed by the receiving
party. Each party will, and shall ensure that its Affiliates will, during the
term of this Agreement and perpetually after termination or expiration of this
Agreement, (A) refrain from using Confidential Information of the other party
except as contemplated herein, and (B) refrain from disclosing Confidential
Information of the other party to any third party except to employees and
independent contractors as is reasonably required in connection with the

 

15



--------------------------------------------------------------------------------

exercise of its rights and obligations under this Agreement (and only subject to
binding use and disclosure restrictions at least as protective as those set
forth herein executed in writing by such employees and independent contractors).
Each party may disclose Confidential Information of the other party pursuant to
any order or requirement of a court, administrative agency or other governmental
body, provided that such disclosing party give reasonable and, if practicable,
advance notice to the other party of such order or requirement.

SECTION 6.17. Access to Computer Systems. If either party to this Agreement (or,
with respect to Service Provider, any other Service Provider Party) has access
(either on-site or remotely) to the other party’s computer systems and/or
information stores in relation to the Transition Services, such party shall
limit such access solely to the use of such systems for purposes of the
Transition Services and shall not access or attempt to access the other party’s
computer systems, files, software or services other than those required for the
Transition Services. Such party shall limit such access to those of its
employees, agents or contractors with a bona fide need to have such access in
connection with the Transition Services, and shall follow all of the other
party’s security rules and procedures for restricting access to its computer
systems. All user identification numbers and passwords disclosed to such party
and any information obtained by such party as a result of such party’s access to
and use of the other party’s computer systems shall be deemed to be, and treated
as, Confidential Information hereunder. Each party shall cooperate with the
other party in the investigation of any apparent unauthorized access to any
party’s computer system and/or information stores.

SECTION 6.18. Compliance with Law. Service Provider shall comply with all
applicable laws and regulations in connection with the performance of the
Transition Services under this Agreement.

SECTION 6.19. Special Knowledge. (a) Until the expiration of the Final Term, or
(b) in the case of the ATLAS OCSP Software, for a period of one (1) year
following the Closing Date, Seller shall use commercially reasonable efforts to
provide Purchaser with reasonable access, by phone or in person (at Seller’s
option), to those employees, agents or other contractors of Seller, if any, with
material knowledge or information of any Trade Secrets or technical information
relating to the Transferred Assets and/or the operation of the Business
(including with respect to ATLAS OCSP Software) that are not otherwise available
to Purchaser through other commercially reasonable means.

[Remainder of this page intentionally left blank. Signature page follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the date first written above.

 

VERISIGN, INC.     SYMANTEC CORPORATION   By:  

 

    By:  

 

  Name:  

 

    Name:  

 

  Title:  

 

    Title:  

 

 

 

17



--------------------------------------------------------------------------------

Exhibit I

TRADEMARK LICENSE AGREEMENT

This Trademark License Agreement (the “Agreement”) is made as of [            ],
2010, by and between VERISIGN, INC., a Delaware corporation (“Seller”), and
SYMANTEC CORPORATION, a Delaware corporation, (“Purchaser”). Seller and
Purchaser are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

RECITALS

WHEREAS, Seller and Purchaser entered into an Acquisition Agreement on May 19,
2010 (the “Acquisition Agreement”); and

WHEREAS, pursuant to the Acquisition Agreement, the Parties have agreed to
execute and deliver this Agreement at the Closing.

NOW, THEREFORE, it is mutually agreed that:

ARTICLE I - DEFINITIONS

Section 1.1 Definitions. (a) Capitalized terms used and not otherwise defined
herein shall have the same meanings ascribed to them in the Acquisition
Agreement.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

Acquisition Agreement

   Recitals

Authorized Sublicensees

     2.2

Change of Control

     7.3(c)

Composite Trademarks

     2.1

Exchange Act

     7.3(c)

Extension Term

     7.3(b)(ii)

License Back Corporate Identity Transition Period

     3.1

License Back Transition Period

     3.1

Licensed-Back Trademarks

     3.1

New Seller Logo

     3.1

Purchaser Licensed Field

     2.1

Purchaser License Period

     2.1

Seller Trademarks

     2.1

Seller Transition Trademarks

     2.1

Third Party Acquirer

     7.3(a)

VeriSign Post-Sale Breach

     7.3(b)(ii)

VeriSign Post-Sale Field

     7.3(b)(i)

VeriSign Post-Sale Period

     7.3(b)(i)

VeriSign Sale

     7.3(b)(i)

Section 1.2 Terms Generally. In this Agreement, (a) words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other gender as the context requires; (b) the term “hereof,” “herein,” and
“herewith” and words of similar import



--------------------------------------------------------------------------------

shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, and Articles, Sections and
Attachment references are to the article, section and attachments or exhibits to
this Agreement unless otherwise specified; (c) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified; and (d) unless otherwise specified,
references to an agreement include all schedules or exhibits to such agreement,
and all duly executed amendments to such agreement, schedules and exhibits.

ARTICLE II - LICENSE GRANT TO PURCHASER

Section 2.1 License to Purchaser. Subject to the terms and conditions hereunder
(including, Section 2.3, Section 2.4 and Section 7.3), effective as of the
Closing Date, Seller hereby grants to Purchaser and its Affiliates an exclusive,
worldwide, fully-paid, royalty-free, non-sublicensable (except as set forth in
Section 2.2), non-transferable (except as set forth in Section 7.3) license to
use the Trademarks set forth in Exhibit A (the “Seller Trademarks”) and the
Trademarks listed on Exhibit B, (the “Composite Trademarks”, collectively,
together with the Seller Trademarks, the “Seller Transition Trademarks”) (a) for
the later of (i) four (4) years after the Closing Date or (ii) the Extension
Term (as defined below) (the “Purchaser License Period”) in connection with the
marketing, advertising, promotion and sale of any of those types of goods and
services on which such Seller Transition Trademarks were used by any of Seller
and its Affiliates prior to the Closing Date in connection with the Business;
and (b) for five (5) years after the Closing Date, in connection with
Purchaser’s use and performance of services with regard to the domain name
“VeriSign.com” (and sub-domains thereof) solely as set forth in and pursuant to
the terms of the Website Agreement (collectively (i) and (ii), together with any
expansion of the foregoing licensed field pursuant to Section 7.3(b)(ii), the
“Purchaser Licensed Field”). Notwithstanding anything in this Agreement to the
contrary, in no event shall Seller or any of its Affiliates license or, other
than pursuant to Section 7.3, assign any of their rights in or to the Seller
Transition Trademarks at any time during the Purchaser License Period except
non-exclusive licenses granted in the ordinary course of business; provided
that, notwithstanding anything herein to the contrary, Seller shall ensure that
the terms and conditions governing the license to such Seller Transition
Trademarks are subject to and not inconsistent with Section 7.3.

Section 2.2 Limited Right to Sublicense. Purchaser may not sublicense the rights
granted herein except as reasonably necessary to authorized resellers or
strategic partners, in connection with the sale of Purchaser’s goods and
services covered by the scope of this Agreement; provided that such resellers
and/or strategic partners agree in writing to be bound by terms and conditions
consistent with this Agreement, including the quality control provisions set
forth in Section 2.3 (such resellers, the “Authorized Sublicensees”).

Section 2.3 Quality Control. Subject to Section 2.4, Purchaser and its
Affiliates agree that their use of (and shall ensure that the Authorized
Sublicensees’ use of) the Seller Transition Trademarks shall (a) conform with
any Trademark usage guidelines which are in effect as of the date hereof (which,
for the avoidance of doubt, are attached hereto as Exhibit E), and (b) be in a
manner similar to the use of such Trademarks by Seller and its Affiliates prior
to the Closing Date, and only in connection with those goods and services of
similar type and quality as those produced or offered by Seller and its
Affiliates prior to the Closing Date. At Seller’s reasonable request, for the
purposes of verifying compliance with this Section 2.3, Purchaser and its

 

2



--------------------------------------------------------------------------------

Affiliates shall provide samples of their and the Authorized Sublicensees’ usage
of Seller Transition Trademarks on their goods and services. Any goodwill
associated with the use of such Seller Transition Trademarks shall accrue to the
sole benefit of Seller; provided that, notwithstanding the foregoing, any
goodwill associated with the use of the “checkmark” design which forms part of
any Composite Trademark shall accrue to the sole benefit of Purchaser.

Section 2.4 Coordination Regarding Composite Trademarks. Seller consents to
Purchaser’s application for and registration of new Trademarks similar to
Composite Trademarks for use in connection with the Business, provided that such
new Trademarks shall not contain any words, logos, symbols, designs, images, or
combinations of any of the foregoing, that are confusingly similar to the word
mark “VeriSign”. Notwithstanding anything herein to the contrary, Purchaser
shall be the owner of any such new Trademarks that Purchaser chooses to file (it
being understood that, for illustrative purposes only, Exhibit C contains
examples of new Trademarks that Purchaser may apply for and register pursuant to
this Section 2.4). In connection with the re-branding contemplated herein, the
Parties acknowledge and agree that the trademark usage guidelines reasonably
prescribed pursuant to Section 2.3 shall not apply with respect to any such new
Trademarks including when used in combination with the Seller Transition
Trademarks (although such usage guidelines shall continue to apply to the Seller
Transition Trademarks themselves). Upon the conclusion of the Purchaser License
Period, or, if sooner, upon Purchaser’s written confirmation that Purchaser has
ceased use of the Composite Trademarks, Seller shall immediately abandon the
Composite Trademarks, provided that for the avoidance of doubt, any such
abandonment shall not extend to nor have any impact on any of Seller’s rights in
and to the “VeriSign” name (as a Trademark or otherwise) in any and all
languages (including in characters), including those listed in Exhibit A.

Section 2.5 Ownership. Subject to Section 3.4, Purchaser shall not challenge the
ownership of Seller’s rights in and to the Seller Transition Trademarks, or the
validity of such marks, or any Seller applications for such trademark or service
mark registrations; provided, however, Seller agrees that it shall (a) not
register or attempt to register any Composite Trademarks, except to the extent
already the subject of a Trademark application as of the date hereof and
(b) promptly abandon the Composite Trademarks as provided in Section 2.4 upon
the conclusion of the Purchaser License Period.

Section 2.6 Enforcement.

(a) Seller Trademarks. As between the Parties but subject to Sections 2.6(b)
through (e), Seller shall have the sole right, but not the obligation, to
initiate proceedings or otherwise take action (at Seller’s sole cost and
expense) with respect to any infringement or misuse of the Seller Trademarks.
Seller shall keep Purchaser informed of the conduct and progress of such
proceedings or actions within the field of the Business or that otherwise are
likely to have a material impact on the Purchaser’s rights hereunder, and give
Purchaser the opportunity to provide reasonable input and consultation in
connection therewith.

(b) Business Field. If Seller elects not to initiate proceedings or otherwise
take action pursuant to Section 2.6(a) within a reasonable time period after
becoming aware of any infringement or misuse of the Seller Trademarks within the
field of the Business, Purchaser shall have the right, but not the obligation,
to initiate such proceedings or otherwise take such

 

3



--------------------------------------------------------------------------------

action (at Purchaser’s sole cost and expense); provided that Purchaser keeps
Seller informed of the conduct and progress of such proceedings or actions, and
gives Seller the opportunity to provide reasonable input and consultation in
connection therewith. If, as a matter of Law, it is necessary, for Seller to
join such proceedings or actions in order for Purchaser to exercise the
foregoing right, then Seller shall use all reasonable efforts to do so (at
Purchaser’s sole cost and expense).

(c) Other Fields. During the VeriSign Post-Sale Period, upon the written request
of Purchaser, Seller shall initiate proceedings or otherwise take action with
respect to any infringement or misuse of the Seller Trademarks outside of the
VeriSign Post-Sale Field (at Purchaser’s sole cost and expense); provided that
Seller keeps Purchaser informed of the conduct and progress of such proceedings
or actions within the field of the Business, and gives Purchaser the opportunity
to provide reasonable input and consultation in connection therewith.

(d) Composite Trademarks. Notwithstanding anything herein to the contrary,
neither Party shall initiate proceedings or otherwise take any action with
regard to Composite Trademarks without the consent of the other Party, such
consent not to be unreasonably withheld. Upon such consent if, as a matter of
Law, it is necessary, for either Party to join any such proceedings or actions
in order for the other Party to initiate proceedings or otherwise take any
action with regard to Composite Trademarks, such other Party shall use all
reasonable efforts to do so (at the initiating Party’s sole cost and expense).

(e) Other. The Parties shall discuss in good faith the steps reasonably
necessary to enjoin any infringement or misuse described above and provide the
other Party reasonable assistance in connection therewith.

ARTICLE III - LICENSE-BACK GRANT TO SELLER

Section 3.1 Transition License Back to Seller. Subject to the terms and
conditions hereunder (including, Section 3.2, Section 3.3 and Section 7.3),
effective as of the Closing Date, Purchaser hereby grants to Seller and its
Affiliates a non-exclusive, worldwide, fully-paid, royalty-free,
non-sublicensable, non-transferable (except as set forth in Section 7.3) license
to use the Trademarks set forth in Exhibit D (“Licensed-Back Trademarks”),
(a) for six (6) months after the Closing Date (the “License Back Transition
Period”) in connection with the marketing, advertising, promotion and sale of
those goods and services in the Seller Existing Businesses on which such
Licensed-Back Trademarks were used by Seller and its Affiliates prior to the
Closing Date in connection with the Seller Existing Businesses, and (b) for one
(1) year after the Closing Date (the “License Back Corporate Identity Transition
Period”) in connection with Seller’s corporate identity on any tangible
material, including corporate signage and corporate letterhead. Seller shall, as
soon as is practical, and in any case prior to the expiration of the License
Back Transition Period or License Back Corporate Identity Transition Period, as
applicable, cease all use of Licensed-Back Trademarks and the Composite
Trademarks, it being understood that (i) Seller shall, as part of its
rebranding, adopt a new logo that is not (and does not incorporate any elements
that are) confusingly similar to the Licensed-Back Trademarks (the “New Seller
Logo”) and (ii) such New Seller Logo shall be subject to prior written approval
by Purchaser for compliance with clause (i), such approval not to be
unreasonably withheld; provided that Seller’s use of the letter “V” in the New
Seller Logo, in and of itself, shall not require such approval.

 

4



--------------------------------------------------------------------------------

Section 3.2 Pre-Existing Licenses. Seller may not sublicense the rights granted
herein; provided, however, the foregoing restriction is subject to any
non-exclusive rights to the Licensed-Back Trademarks that, prior to the Closing
Date, were granted by Seller to third parties in the ordinary course of Seller’s
business and not in contravention of Section 5.01 of the Acquisition Agreement
(it being understood that Seller agrees to use commercially reasonable efforts
to wind down any such use by such third parties as soon as reasonably possible).

Section 3.3 Quality Control of Seller. Seller and its Affiliates agree that
their use of the Licensed-Back Trademarks shall (a) conform with any Trademark
usage guidelines which are in effect as of the date hereof (which, for the
avoidance of doubt, are attached hereto as Exhibit E), and (b) be in a manner
similar to the use of such Trademarks by Seller and its Affiliates prior to the
Closing Date, and only in connection with those goods and services of similar
type and quality as those produced or offered by Seller and its Affiliates prior
to the Closing Date. At Purchaser’s reasonable request, for the purposes of
verifying compliance with this Section 3.3, Seller and its Affiliates shall
provide samples of their usage of Licensed-Back Trademarks on their goods and
services. Any goodwill associated with the use of such Licensed-Back Trademarks
(including, for the avoidance of doubt, to the extent used as part of any
Composite Trademark) shall accrue to the sole benefit of Purchaser. Seller and
its Affiliates shall not do anything in connection with the distribution,
promotion or sale of its products or services with the Licensed-Back Trademarks
that would reasonably be construed to materially tarnish or bring disrepute to
Purchaser or any of the Licensed-Back Trademarks, or otherwise materially reduce
the value of the Licensed-Back Trademarks.

Section 3.4 Ownership. Seller shall not challenge the ownership of Purchaser’s
rights in and to the Licensed-Back Trademarks, or the validity of such marks, or
any Purchaser applications for such trademark or service mark registrations.

ARTICLE IV - USE OF NAMES IN AUTHENTICATION CERTIFICATES

Section 4.1 Nominative or Collateral References to VERISIGN.

(a) The Parties acknowledge and agree that (i) among the Transferred Assets are
digital root certificates and intermediate certificates used in the certificate
hierarchy that were previously issued by and/or to Seller, (ii) such
certificates are used currently by Seller, and will continue to be used by
Purchaser, in the certificate hierarchy for SSL Certificates, Code Signing
Certificates and any other certificates that use the intermediate and/or root
certificates in their certificate hierarchy, and (iii) the “VeriSign” corporate
name and/or “VeriSign Trust Network” name appears in certain fields of the root
and intermediate certificates, which fields are only visible when a user
accesses the Certificate Information and/or Certificate Details options
available through some web browser software. The Parties acknowledge and agree
that references to “VeriSign” and “VeriSign Trust Network” within these
certificates do not constitute a trademark use, are not generally visible to end
users, and accurately state an historical event (the entity that issued the root
certificates and intermediate certificates and to whom the certificates were
issued). The Parties also acknowledge and agree that current

 

5



--------------------------------------------------------------------------------

technology does not permit modification of the Certificate Information or the
Certificate Details without effectively rendering the root certificates and
intermediate certificates ineffective in a large number of Internet browsers and
substantially destroying the value of these certificates. If there are future
advances in technology that permit modifications of the corporate ownership
information in the root certificates and intermediate certificates, while still
preserving their operation in the population of browsers that they currently
serve, the Parties agree to use commercially reasonable efforts to update the
historical information in these certificates. The Parties further acknowledge
and agree that this collateral or nominative use of the “VeriSign” and/or
“VeriSign Trust Network” name will not create any likelihood of confusion
(1) regarding the source of the applicable products or services or (2) regarding
the endorsement or sponsorship of the relevant products or services by Seller.
In addition, Purchaser agrees to provide information in its online FAQ, its
knowledge base, and on a page entitled “Root Certificate Information” within
Purchaser’s website clearly stating that Purchaser is the owner of the root
certificates and intermediate certificates after the Closing Date.

(b) The Parties acknowledge and agree that SSL Certificates, Code Signing
Certificates and other certificates issued prior to the Closing Date include (or
will include) references to “VeriSign” or “VeriSign Trust Network” in the
details of these issued certificates and in other fields accessible through an
Internet user’s web browser. The Parties agree that these references to
“VeriSign” are not trademark uses as they are factual statements regarding the
entity issuing these certificates, which pre-date the Closing Date. After the
Closing Date, Purchaser agrees to identify itself as the issuing entity in the
Certificates it issues. Similarly, in the “Website Identification” pop-up window
in the Internet Explorer browser or any equivalent feature in other browsers,
Purchaser agrees to identify itself as the issuing or authenticating Party for
Certificates issued after the Closing Date.

ARTICLE V - RESERVATION OF RIGHTS; DISCLAIMERS

Section 5.1 Reservation of Rights. Except as expressly provided hereunder or in
the Transaction Documents, each Party reserves all rights to its Intellectual
Property Rights. No assignment or transfer of any right, title or interest to
any Party’s Intellectual Property Rights is conveyed pursuant to this Agreement.

Section 5.2 Sufficiency. The Trademarks included in the Transferred Assets
together with any Trademarks owned by the Companies and the Trademarks that are
subject to the license granted to Purchaser herein, include, as of the date
hereof, all Trademarks owned by the Seller and its Affiliates that are used in
connection with the Business and necessary and sufficient to provide the
products and services of the Business and to conduct the Business substantially
in the manner and to the extent currently conducted.

Section 5.3 WARRANTY DISCLAIMER. OTHER THAN PURSUANT TO SECTION 5.2, ALL OF THE
RIGHTS PROVIDED HEREUNDER ARE PROVIDED ON AN AS-IS, WHERE-IS BASIS, WITHOUT ANY
REPRESENTATION OR WARRANTIES, WHETHER EXPRESS OR IMPLIED, ALL OF WHICH ARE
HEREBY DISCLAIMED.

Section 5.4 LIMITATION OF LIABILITY. UNDER NO CIRCUMSTANCES WILL ANY PARTY
HEREUNDER BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL,

 

6



--------------------------------------------------------------------------------

INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES WHATSOEVER (INCLUDING, DAMAGES FOR LOSS
OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF BUSINESS INFORMATION, LOSS
OF DATA OR OTHER PECUNIARY LOSS) ARISING OUT OF THE USE OF EITHER PARTY’S
INTELLECTUAL PROPERTY RIGHTS OR THE RIGHTS GRANTED HEREUNDER, EVEN IF A PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 5.5 Acquisition Agreement. Notwithstanding anything herein to the
contrary, Sections 5.3 and 5.4 are not intended to supercede or nullify any
representations, warranties, rights or remedies provided under the Acquisition
Agreement, which shall be solely governed by the terms thereof.

ARTICLE VI - TERM AND TERMINATION

Section 6.1 Term. Subject to Section 7.3, the term of this Agreement shall
commence on the Closing Date and continue for four (4) years thereafter, at
which point this Agreement shall terminate, unless this Agreement is otherwise
terminated earlier as set forth herein. In addition, either Party receiving a
license to any Trademarks under this Agreement may terminate its use of any such
Trademark prior to the end of the term of this Agreement.

Section 6.2 Termination. In the event of a material breach of this Agreement by
either Party, the non-breaching Party may terminate the license granted to the
breaching Party under this Agreement if such breach is not cured within sixty
(60) days after providing written notice thereof to such breaching Party.

Section 6.3 Suspension. If the license in Section 2.1(a) becomes perpetual and
irrevocable as contemplated in Section 7.3(b)(ii), Seller shall have the right
to suspend Purchaser’s license of the Seller Transition Trademarks in the event
of a material breach of this Agreement that is not cured within sixty (60) days
after Seller has provided written notice thereof to Purchaser. Such suspension
shall continue until Purchaser ceases to be in breach, and Seller shall make no
use of the Seller Transition Trademarks during such period. At the time that
Purchaser ceases to be in breach, the license and Purchaser’s rights to use
pursuant to the terms of this Agreement shall be reinstated.

Section 6.4 Insolvency Event. Either Party may terminate the Trademark license
granted to the other Party under this Agreement upon the occurrence of any of
the following: (a) such other Party files a voluntary petition in bankruptcy,
(b) such other Party makes a general assignment for the benefit of its
creditors, (c) such other Party suffers or permits the appointment of a trustee
or receiver for its business assets, (d) such other Party becomes subject to any
proceeding under any bankruptcy or insolvency law which is either consented to
by such other Party or is not dismissed within sixty (60) days, (e) such other
Party initiates actions to wind up or liquidate its business voluntarily or
otherwise, or (f) such other Party ceases doing business in the ordinary course.

Section 6.5 Effect of Termination. Upon termination or expiration of the
Agreement, each Party shall cease and discontinue use of the Trademarks licensed
to such Party under this Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE VII - MISCELLANEOUS

Section 7.1 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not fundamentally changed. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

Section 7.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Persons at
the addresses set forth in Section 11.03 of the Acquisition Agreement (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 7.2).

Section 7.3 Assignment & Change of Control.

(a) Generally. No Party may assign this Agreement without the prior written
consent of the other Party, such consent not to be unreasonably withheld, except
that either Party may assign this Agreement without the prior written consent of
the other Party to any Affiliate or otherwise in connection with a Change of
Control, provided that such successor or assignee (each such successor or
assignee, a “Third Party Acquirer”), as applicable, agrees to be bound by the
terms and conditions herein (including, as such terms and conditions relate to
the rights granted by the assigning Party to the other Party).

(b) VeriSign Sale.

(i) VeriSign Post-Sale Period. In the event of a Change of Control of Seller
that occurs within four (4) years of the Closing Date (a “VeriSign Sale”), then
during the four (4) year period immediately after the effectiveness or
consummation of such VeriSign Sale (“VeriSign Post-Sale Period”), Seller and/or
any Third Party Acquirer shall not use, license (including granting a covenant
not to sue) or transfer the Seller Transition Trademarks outside the field of
any businesses and operations of Seller and its Affiliates (including the Seller
Existing Businesses) that use, as of the date of such VeriSign Sale, the Seller
Transition Trademarks (the “VeriSign Post-Sale Field”).

(ii) VeriSign Post-Sale Breach. In the event of a material breach of
Section 7.3(b)(i) that is not cured pursuant to Section 6.2 (a “VeriSign
Post-Sale Breach”), then the license to Purchaser in Section 2.1(a) shall
automatically become a perpetual, irrevocable license (subject to Section 6.3)
(the “Extension Term”) that is exclusive in all fields (including the Seller
Existing Businesses).

 

8



--------------------------------------------------------------------------------

(c) Change of Control Defined. For purposes of this Section 7.3, “Change of
Control” means the occurrence of any of the following: (i) the direct or
indirect sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of Seller and its
Subsidiaries taken as a whole to any “person” or “group” (as such terms are used
in Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); (ii) the consummation of any business combination transaction
(including, without limitation, any merger, consolidation or reorganization or
sale of a controlling interest), the result of which is that any “person” or
“group” becomes the “beneficial owner” (as such term is used in Section 13(d) of
the Exchange Act), directly or indirectly, of more than 50% of the capital stock
of Seller that is at the time entitled to vote in the election of its Board of
Directors, measured by voting power rather than number of shares; (iii) Seller
or one of its Subsidiaries consolidates with, or merges with or into, any
person, or any person consolidates with, or merges with or into, Seller or one
of its Subsidiaries, in any such event pursuant to a transaction in which any of
Seller’s outstanding voting stock or the outstanding voting stock of such other
person is converted into or exchanged for cash, securities or other property,
other than any such transaction where either (A) the shares of Seller’s voting
stock outstanding immediately prior to such transaction constitute, or are
converted into or exchanged for, fifty percent (50%) or more of the voting stock
of the surviving person (or its ultimate parent) immediately after giving effect
to such transaction or (B) the directors of Seller immediately prior to the
consummation of such transaction constitute at least fifty percent (50%) of the
directors of the board of directors of the surviving person (or its ultimate
parent) immediately after the consummation of such transaction and the shares of
Seller’s voting stock outstanding immediately prior to such transaction
constitute, or are converted into or exchanged for, thirty-five percent (35%) or
more and less than fifty percent (50%) of the voting stock of the surviving
person (or its ultimate parent), or (iv) the adoption of a plan relating to
Seller’s liquidation or dissolution.

Section 7.4 Entire Agreement. This Agreement, together with the Transaction
Documents, constitutes the entire agreement among the Parties with respect to
the subject matter hereof and supersedes all prior agreements and undertakings,
both written and oral, between the Parties with respect to the subject matter
hereof. For the avoidance of doubt, this Agreement shall supersede any agreement
or undertaking under which any Company (including VeriSign Japan) had or has the
right to use any of Seller’s trademarks (including the Seller Transition
Trademarks) prior to the Closing Date.

Section 7.5 Amendment. This Agreement may not be amended or modified except by
an instrument in writing signed by Seller and Purchaser.

Section 7.6 Governing Law; Jurisdiction; Waiver of Jury.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any Party hereunder,
shall be governed exclusively by the laws of the State of New York without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction.

(b) To the fullest extent permitted by applicable Law, each Party (i) agrees
that any claim, action or proceeding by such Party seeking any relief whatsoever
arising out of,

 

9



--------------------------------------------------------------------------------

or in connection with, this Agreement or the transactions contemplated hereby
shall be brought only in the United States District Court for the Southern
District of New York or any court of the State of New York sitting in the
Borough of Manhattan, and not in any other State or Federal court in the United
States of America or any court in any other country, (ii) agrees to submit to
the exclusive jurisdiction of such courts located in New York, New York for
purposes of all legal proceedings arising out of, or in connection with, this
Agreement or the transactions contemplated hereby, (iii) waives and agrees not
to assert any objection that it may now or hereafter have to the laying of the
venue of any such Action brought in such a court or any claim that any such
Action brought in such a court has been brought in an inconvenient forum,
(iv) agrees that mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 7.2 or any other manner
as may be permitted by applicable Law shall be valid and sufficient service
thereof, and (v) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable Law.

(c) Each Party hereby waives, to the fullest extent permitted by applicable Law,
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Agreement or any
transaction contemplated hereby or thereby. Each Party (i) certifies that no
representative, agent or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
Party hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 7.6(c).

Section 7.7 Availability of Equitable Relief. In the event of any breach or
threatened breach by either Party of its obligations under this Agreement, the
other Party shall be entitled to equitable relief (including preliminary and
permanent injunctive relief and specific performance) without prejudice to any
other rights or remedies that may otherwise be available to such other Party.

Section 7.8 No Presumption. The Parties agree that this Agreement was negotiated
fairly between them at arm’s length and that the final terms of this Agreement
are the product of the Parties’ negotiations. Each Party represents and warrants
that it has sought and received experienced legal counsel of its own choosing
with regard to the contents of this Agreement and the rights and obligations
affected hereby. The Parties agree that this Agreement shall be deemed to have
been jointly and equally drafted by them, and that the provisions of this
Agreement therefore should not be construed against a Party on the grounds that
such Party drafted or was more responsible for drafting the provisions.

Section 7.9 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

Section 7.10 Counterparts. This Agreement may be executed in one or more
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be as effective as delivery
of a manually executed counterpart of this Agreement.

 

10



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank. Signature page to follow.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed as of the date first written above by duly authorized persons.

 

VERISIGN, INC. By:  

 

  Name:     Title:  

 

SYMANTEC CORPORATION By:  

 

  Name:     Title:  

 

12



--------------------------------------------------------------------------------

EXHIBIT J

WEBSITE AGREEMENT

This Website Agreement (the “Agreement”) is made as of [            ], 2010, by
and between VERISIGN, Inc., a Delaware corporation (“Seller”), and SYMANTEC
Corporation, a Delaware corporation, (“Purchaser”). Seller and Purchaser are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

RECITALS

WHEREAS, Seller and Purchaser have entered into an Acquisition Agreement on May
[ ], 2010 (the “Acquisition Agreement”) and a Trademark License Agreement on the
date hereof (the “Trademark License Agreement”); and

WHEREAS, pursuant to the Acquisition Agreement, the Parties have agreed to
execute and deliver this Agreement at the Closing.

NOW, THEREFORE, it is mutually agreed that:

ARTICLE I – DEFINITIONS

Section 1.1 Definitions. Capitalized terms used and not otherwise defined herein
shall have the same meanings ascribed to them in the Trademark License Agreement
or Acquisition Agreement, as applicable.

Section 1.2 Terms Generally. In this Agreement, (a) words in the singular shall
include the plural and vice versa, and words of one gender shall include the
other genders, in each case, as the context requires; (b) the term “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement and not to any particular
provision of this Agreement, and Articles, Sections, Paragraph and Attachment
references are to the article, section, paragraph and attachments or exhibits to
this Agreement unless otherwise specified; (c) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified; (d) unless otherwise specified,
references to an agreement include all schedules or exhibits to such agreement,
and all duly executed amendments to such agreement, schedules and exhibits; and
(e) all references in this Agreement to “Service Provider” will be to either
Party when acting in that capacity and all corresponding references in this
Agreement to “Service Recipient” will be to the other Party when acting in that
capacity.

ARTICLE II – DOMAIN NAMES

Section 2.1 License to Seller Domain Names. The Parties acknowledge and agree
that (a) the domain name “VeriSign.com” and all other domain names listed on
Exhibit A (collectively, the “Seller Top Level Domain Names”) and (b) all other
sub-domain names of the Seller Top Level Domain Names that primarily relate to
the Business including the sub domain names listed on Exhibit B (collectively,
the “Business Sub-Domain Names”, and together with the Seller Top Level Domain
Names, the “Seller Domain Names”) shall be licensed by Seller to Purchaser under
Section 2.1(b), and in accordance with the terms and conditions, of the
Trademark License Agreement as if such Seller Domain Names were expressly
included in the definition of “Seller Transition Trademarks” thereunder (but
solely for the purpose of permitting the Parties to exercise their rights and
obligations pursuant to the terms and conditions of this Agreement); provided
that, notwithstanding the foregoing or anything in the Trademark License
Agreement to the contrary, the Purchaser License Period for such Seller Domain
Names shall be: (i) with respect to the Seller Top Level Domain Names, five
(5) years immediately following the Closing Date (the “License Term”) and
(ii) with respect to each Business Sub-Domain Name, for the applicable duration
identified on Exhibit B.

 

1



--------------------------------------------------------------------------------

Section 2.2 Ownership and Operation of Websites. (a) The Parties acknowledge and
agree that, except as otherwise provided in Section 7.3(b), during the License
Term (i) neither Party nor any of its Affiliates shall license or, other than
pursuant to Section 7.3, assign any of their rights in or to the Seller Domain
Names, except non-exclusive licenses granted in the ordinary course of business
(it being understood that any license or assignment of the Seller Domain Names
to a third party thereafter shall be subject to Purchaser’s rights to use the
Business Sub-Domain Names as provided herein); (ii) the Parties will cooperate,
at Purchaser’s sole cost and expense, to record Purchaser as the technical
contact for the Seller Top Level Domain Names on the records of the applicable
domain name registrar; and (iii) as between the Parties, Purchaser shall
exclusively have operational control of the websites located at the Seller
Domain Names and, accordingly, shall have all necessary permissions to host,
maintain and update the websites located at the Seller Domain Names, including
the right to require that Seller (pursuant to Exhibit C) update the IP address
to which the applicable Seller Domain Name relates in the applicable zone file.
If any of the Seller Top Level Domain Names are transferred to a third party at
any time after the License Term, Seller shall ensure that any such third party
agrees in writing to provide such support to Purchaser, or permit Seller to
provide such support to Purchaser, on the terms and conditions set forth in
Exhibits B and C with respect to the Business Sub-Domain Names. With respect to
the matters contemplated in clause (ii) above, Seller shall promptly execute and
deliver to Purchaser all necessary documents and take all reasonable actions
required by the applicable registrar of any such Seller Top Level Domain Names
to identify Purchaser as the technical contact for these domain names and
deliver to Purchaser all Auth-Info codes and other passwords to unlock the
Seller Top Level Domain Names to the extent necessary to allow Purchaser to
host, maintain and update the applicable websites, all at Purchaser’s sole cost
and expense.

(b) At the end of the License Term, (i) Purchaser will transfer the operation
and management of the websites associated with the Seller Domain Names back to
Seller, including the removal of Purchaser as the technical contact for the
Seller Top Level Domain Names on the records of the applicable domain name
registrar; and (ii) as between the Parties, Seller shall exclusively have all
necessary permissions and rights to operate, maintain and update the websites
located at the Seller Domain Names. With respect to the matters contemplated in
clause (i) above, Purchaser shall promptly execute and deliver to Seller all
necessary documents and take all reasonable actions required by the applicable
registrar of any such Seller Top Level Domain Names to effectuate the purpose
thereof, all at Seller’s sole cost and expense.

ARTICLE III - WEBSITE TRANSITION SERVICES

Section 3.1 Website Transition Services. Subject to the terms and conditions of
this Agreement, during the License Term, each Party shall, or shall cause one or
more of its Affiliates to, perform the website transition and hosting services
and other services described in Exhibit B and C as to be provided by such Party
(the “Website Transition Services”); provided that, with respect to the Business
Sub-Domain Names, such Website Transition Services shall be provided beyond the
License Term to the extent set forth in Exhibit B and/or Exhibit C. As used in
this Agreement, a Party providing such Website Transition Services is a “Service
Provider,” and a

 

2



--------------------------------------------------------------------------------

Party receiving such Website Transition Services is a “Service Recipient.” Any
additional services that a Service Provider agrees in writing to provide
pursuant to this Section 3.1 shall be included as a Website Transition Service,
and Exhibits B and C, as applicable, shall be amended in writing in accordance
with Section 7.6 to reflect the addition of such services and the pricing for
such services.

Section 3.2 Content. (a) Notwithstanding anything in this Agreement to the
contrary, with respect to any content submitted by a Service Recipient or any of
its Affiliates for use in connection with the Website Transition Services (the
“Content”), (i) the Service Provider reserves the right to exclude or remove any
such Content that violates or infringes any Law or third party rights or that
otherwise exposes Service Provider to civil or criminal liability, and (ii) by
submitting such Content, the Service Recipient grants the Service Provider and
its Affiliates a royalty-free, non-exclusive, sub-licensable and revocable
license to (A) reproduce, distribute, publicly display and publish the Content
solely as directed by the Service Recipient and (B) use any trademarks, trade
names, service marks or other indicia of origin of the Service Recipient or any
of its Affiliates to the extent included in any such Content, but in each case
solely as necessary for the purpose of managing and hosting the Seller Domain
Names and providing the Website Transition Services, as applicable, and subject
to reasonable quality control guidelines, and (iii) the Service Provider shall
not use or disclose any such Content other than as contemplated pursuant to the
terms and conditions of this Agreement (except as may otherwise be required by
applicable Law).

(b) Each Party (the “Posting Party”) hereby represents and warrants that, with
respect to Content that Posting Party posts on behalf of itself or its
Affiliates, or otherwise submits to the other Party to post on behalf of the
Posting Party or its Affiliates, (i) such Content shall not, to the knowledge of
Posting Party, contain any viruses, worms, cancelbots or other computer
programming defects which are intended to damage a user’s system or data;
(ii) Posting Party shall be the owner or licensee of all rights necessary and
appropriate to grant the licenses and rights hereunder with respect to such
Content and any portions thereof, including documents, text, photographs, video,
pictures, animation, and sound recordings; (iii) such Content shall not contain
any libelous material; (iv) such Content will not infringe any trade name,
trademark, trade secret, or copyright; (v) such Content will not invade or
violate any right of privacy, personal or proprietary right, or other common law
or statutory right; and (vi) such Content will not violate any federal or state
Laws relating to obscene or pornographic material. The foregoing representation
and warranty does not extend to any Content that is included in the Transferred
Assets or was otherwise an asset of a Company within the scope of the
Acquisition Agreement.

Section 3.3 Management and Control. All procedures, methods, systems,
strategies, tools, equipment, facilities and other resources used by a Party or
any of its Affiliates in connection with the provision of Website Transition
Services shall remain the property of such Party and its Affiliates.

Section 3.4 Mutual Cooperation. The Parties shall consult with each other at
reasonable intervals and at such times as may be reasonably requested with
respect to the performance of the Website Transition Services or either of the
Parties obligations relating thereto, and shall cooperate with each other in
connection with using commercially reasonable efforts to obtain all consents,
licenses, sublicenses or approvals reasonably necessary to permit each Party to
perform its obligations hereunder. Without limiting the foregoing, each Services

 

3



--------------------------------------------------------------------------------

Recipient shall take all actions as may be commercially reasonable to assist the
Services Provider in providing the Website Transition Services, including
exchanging information and providing electronic access to data systems used in
connection with Website Transition Services.

Section 3.5 Other. Each Service Provider shall comply with all applicable Laws
in connection with the performance of the Website Transition Services under this
Agreement. No Service Provider shall be required hereunder to take any action
(including by providing any Website Transition Services) that would constitute,
or that such Service Provider reasonably believes would constitute, (a) a
violation of applicable Law, (b) a breach of such Service Provider’s contractual
obligations, or (c) any other violation of a third party’s rights; provided,
however, that in each of the foregoing circumstances, the Service Provider shall
use commercially reasonable efforts to work around the impediment to perform the
affected Website Transition Services in a manner that does not violate
applicable Law, contractual obligations or third party rights.

ARTICLE IV – FEES

Section 4.1 Website Management Fees. Except as otherwise agreed in writing by
the Parties, in consideration of the Website Transition Services provided to a
Service Recipient hereunder, such Service Recipient shall pay to the Service
Provider the fees contemplated in Paragraph 3 of Exhibit C (the “Website
Management Fees”).

Section 4.2 Compensation Adjustment Process. Any adjustments to the Website
Management Fees or payments due under this Agreement shall be made in accordance
with Paragraph 4 of Exhibit C.

ARTICLE V - RESERVATION OF RIGHTS; DISCLAIMERS

Section 5.1 Reservation of Rights. Except as expressly provided hereunder or in
the Transaction Documents, each Party reserves all rights to its Intellectual
Property Rights. No assignment or transfer of any right, title or interest to
any Party’s Intellectual Property Rights is conveyed pursuant to this Agreement.

Section 5.2 WARRANTY DISCLAIMER. SERVICE PROVIDER MAKES NO WARRANTY, EXPRESS OR
IMPLIED, AND HEREBY DISCLAIMS ANY WARRANTIES OF ANY KIND WITH RESPECT TO THE
NATURE OR QUALITY OF THE WEBSITE TRANSITION SERVICES OR THE RESULTS THAT WILL BE
OBTAINED BY USING OR APPLYING THE WEBSITE TRANSITION SERVICES, INCLUDING ANY
WARRANTY OR CONDITION OF NONINFRINGEMENT, MERCHANTABILITY, ACCURACY,
SATISFACTORY QUALITY, OR FITNESS FOR ANY PARTICULAR PURPOSE. SERVICE PROVIDER
MAKES NO WARRANTY THAT ANY WEBSITE TRANSITION SERVICE COMPLIES WITH ANY LAW,
REGULATION OR GOVERNMENT ORDER.

Section 5.3 Limitation of Liability. No Party hereto shall be liable under this
Agreement for any indirect, consequential, incidental, punitive, special,
exemplary or similar damages (even if it has been advised of the possibility of
such damages), such as, but not limited to, loss of revenue or anticipated
profits, loss of data or lost business. This limitation applies regardless of
whether the damages or other relief are sought based on breach of warranty,
breach of contract, negligence, strict liability in tort or any other legal or
equitable theory.

 

4



--------------------------------------------------------------------------------

Section 5.4 Indemnification. (a) Service Recipient agrees to indemnify, defend
and hold harmless the Service Provider and its directors, officers, employees,
agents and representatives (collectively, the “Service Provider Indemnitees”)
from and against any and all claims, actions, demands, judgments, losses, costs,
expenses, damages and liabilities (including reasonable attorneys’ fees and
other reasonable expenses of litigation) arising out of or connected with the
Website Transition Services supplied by Service Provider under this Agreement,
and any other services provided hereunder, regardless of the legal theory
asserted, including any claims by third parties relating to the Website
Transition Services or claims by third parties that the provision of Website
Transition Services breaches the terms or conditions of any agreement or the
rights of any third party, except to the extent resulting from the gross
negligence or willful misconduct of Service Provider hereunder.

(b) Service Provider agrees to indemnify, defend and hold harmless Service
Recipient and its directors, officers, employees, agents and representatives
(collectively, the “Service Recipient Indemnitees”) from and against any and all
claims, actions, demands, judgments, losses, costs, expenses, damages and
liabilities (including reasonable attorneys’ fees and other reasonable expenses
of litigation) arising out of or connected with the Website Transition Services
supplied by Service Provider under this Agreement to the extent resulting from
the gross negligence or willful misconduct of any Service Provider in the
performance of the Website Transition Services provided hereunder.

Section 5.5 Acquisition Agreement. Notwithstanding anything herein to the
contrary, Sections 5.2, 5.3 and 5.4 are not intended to supersede or nullify any
representations, warranties, rights or remedies provided under the Acquisition
Agreement, which shall be solely governed by the terms thereof.

ARTICLE VI – TERM AND TERMINATION

Section 6.1 Term. For the avoidance of doubt, the Parties’ obligations shall
terminate upon the end of the License Term; provided that, with respect to the
Business Sub-Domain Names, the Website Transition Services shall be provided
beyond the License Term to the extent set forth in Exhibit B and/or Exhibit C,
at which point they shall terminate.

Section 6.2 Termination. (a) This Agreement may be terminated at any time by the
mutual written consent of the Parties.

(b) In the event of a material breach of this Agreement by either Party, the
non-breaching Party may terminate the license granted to the breaching Party
under this Agreement if such breach is not cured within sixty (60) days after
providing written notice thereof to such breaching Party.

(c) This Agreement may be terminated by either Party, with respect to some or
all Website Transition Services for which such Party is the Service Recipient,
upon at least thirty (30) days prior written notice.

(d) This Agreement shall terminate upon assignment of the Seller Domain Names to
Purchaser pursuant to Section 7.3(b).

Section 6.3 Insolvency Event. Either Party may terminate the Trademark license
granted to the other Party under this Agreement upon the occurrence of any of
the following: (a) such other Party files a voluntary petition in bankruptcy,
(b) such other Party makes a general

 

5



--------------------------------------------------------------------------------

assignment for the benefit of its creditors, (c) such other Party suffers or
permits the appointment of a trustee or receiver for its business assets,
(d) such other Party becomes subject to any proceeding under any bankruptcy or
insolvency law which is either consented to by such other Party or is not
dismissed within sixty (60) days, (e) such other Party initiates actions to wind
up or liquidate its business voluntarily or otherwise, or (f) such other Party
ceases doing business in the ordinary course.

Section 6.4 Effect of Termination. Upon termination or expiration of the
Agreement, each Party shall cease and discontinue use of the domain names and
Content licensed to such Party from the other Party under this Agreement, and
neither Party shall have any obligation to perform further Website Transition
Services.

ARTICLE VII – MISCELLANEOUS

Section 7.1 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not fundamentally changed. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

Section 7.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Persons at
the addresses set forth in Paragraph 5 of Exhibit C.

Section 7.3 Assignment & Change of Control.

(a) Generally. No Party may assign this Agreement without the prior written
consent of the other Party, such consent not to be unreasonably withheld, except
that either Party may assign this Agreement without the prior written consent of
the other Party to any Affiliate or otherwise in connection with any merger,
public offering, consolidation, reorganization, sale of a controlling interest
or change of control, or sale of substantially all of its assets, provided that
such successor or assignee (each such successor or assignee, a “Third Party
Acquirer”), as applicable, agrees to be bound by the terms and conditions herein
(including, as such terms and conditions relate to the rights granted by the
assigning Party to the other Party).

(b) Transfer of Seller Domain Names. Notwithstanding anything herein to the
contrary, but without limiting the license rights granted to Purchaser in
Article 2, in the event Purchaser is granted the perpetual irrevocable license
to use the Seller Transition Trademarks pursuant to Section 7.3(b)(ii) of the
Trademark License Agreement, the Seller Domain Names shall automatically be
assigned to Purchaser free and clear of any license back to, or any requirement
to provide any services to, Seller or such Third Party Acquirer with respect to
such Seller Domain Names, provided that, to the extent Seller or its Affiliates
are required under contractual obligations to third parties in existence as of
the date hereof to maintain certain sub-domains not used in the Business in
order to keep active automated URL redirects (“Automated

 

6



--------------------------------------------------------------------------------

URL Redirect Services”), where such activities do not require a material
commitment of resources, Purchaser shall continue such Automated URL Redirect
Services after assignment of the Seller Domain Names (but only to the extent
required under such pre-existing third party contractual obligations). For the
avoidance of doubt, any costs incurred in connection with the Automated URL
Redirect Services (including any updates thereto) shall be paid by Seller on
terms comparable to the Website Management Fees set forth in Section 4.1, along
with any other out-of-pocket costs incurred in connection therewith. In any
event, Seller shall use commercially reasonable efforts to minimize the impact
of the Automated URL Redirect Services on Purchaser. Both Parties shall take any
and all reasonable actions and execute any and all documents reasonably
necessary to effectuate such transfer to Purchaser.

Section 7.4 Entire Agreement. This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the Parties
with respect to the subject matter hereof.

Section 7.5 No Third-Party Beneficiaries. Except for the rights of the Service
Provider Indemnitees and Service Recipient Indemnitees under Section 5.4, this
Agreement is for the sole benefit of the Parties and their permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 7.6 Amendment. This Agreement may not be amended or modified except by
an instrument in writing signed by Seller and Purchaser.

Section 7.7 Governing Law; Jurisdiction; Waiver of Jury.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any Party hereunder,
shall be governed exclusively by the laws of the State of New York without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction.

(b) To the fullest extent permitted by applicable Law, each Party (i) agrees
that any claim, action or proceeding by such Party seeking any relief whatsoever
arising out of, or in connection with, this Agreement or the transactions
contemplated hereby shall be brought only in the United States District Court
for the Southern District of New York or any court of the State of New York
sitting in the Borough of Manhattan, and not in any other State or Federal court
in the United States of America or any court in any other country, (ii) agrees
to submit to the exclusive jurisdiction of such courts located in New York, New
York for purposes of all legal proceedings arising out of, or in connection
with, this Agreement or the transactions contemplated hereby, (iii) waives and
agrees not to assert any objection that it may now or hereafter have to the
laying of the venue of any such Action brought in such a court or any claim that
any such Action brought in such a court has been brought in an inconvenient
forum, (iv) agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 7.2 or any other
manner as may be permitted by applicable Law shall be valid and sufficient
service thereof, and (v) agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law.

 

7



--------------------------------------------------------------------------------

(c) Each Party hereby waives, to the fullest extent permitted by applicable Law,
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Agreement or any
transaction contemplated hereby or thereby. Each Party (i) certifies that no
representative, agent or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
Party hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 7.7(c).

Section 7.8 Availability of Equitable Relief. In the event of any breach or
threatened breach by either Party of its obligations under this Agreement, the
other Party shall be entitled to equitable relief (including preliminary and
permanent injunctive relief and specific performance) without prejudice to any
other rights or remedies that may otherwise be available to such other Party.

Section 7.9 No Presumption. The Parties agree that this Agreement was negotiated
fairly between them at arm’s length and that the final terms of this Agreement
are the product of the Parties’ negotiations. Each Party represents and warrants
that it has sought and received experienced legal counsel of its own choosing
with regard to the contents of this Agreement and the rights and obligations
affected hereby. The Parties agree that this Agreement shall be deemed to have
been jointly and equally drafted by them, and that the provisions of this
Agreement therefore should not be construed against a Party on the grounds that
such Party drafted or was more responsible for drafting the provisions.

Section 7.10 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 7.11 Counterparts. This Agreement may be executed in one or more
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be as effective as delivery
of a manually executed counterpart of this Agreement.

Section 7.12 Construction of Agreement. The Exhibits hereto shall have the same
force and effect as if expressly set out in the body of this Agreement, and any
reference to this Agreement shall include the Exhibits hereto or any other
Appendix or attachment to this Agreement. Notwithstanding any other provisions
in this Agreement to the contrary, in the event and to the extent that there
shall be a conflict between the provisions of the body of this Agreement and any
Exhibits hereto, the provisions of the body of this Agreement shall control
(unless the Exhibits explicitly provides otherwise).

Section 7.13 Relationship of the Parties. Nothing contained in this Agreement
will be deemed or construed as creating a joint venture or partnership between
the Parties hereto. No Party is by virtue of this Agreement authorized as an
agent, employee or legal representative of the other Party. No Party will have
the power to control the activities and operations of the other and their status
is, and at all times will continue to be, that of independent contractors with
respect to each other. No Party will have any power or authority to bind or
commit the other Party. No Party will hold itself out as having any authority or
relationship in contravention of this Section 7.13.

 

8



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank. Signature page to follow.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed as of the date first written above by duly authorized persons.

 

VERISIGN, INC.

By:

 

 

 

Name:

 

Title:

SYMANTEC CORPORATION

By:

 

 

 

Name:

 

Title:

 

10



--------------------------------------------------------------------------------

Exhibit K

Employment Offer Exceptions

Offers of employment to Transferred Employees need not satisfy the requirements
of Section 6.02(b)(ii) of the Agreement with respect to Seller employees at the
following locations:

London, England

Israel



--------------------------------------------------------------------------------

Exhibit L

Preliminary Acquisition Structure

 

VeriSign Company or Country

  

Assets Being Acquired*

  

Symantec Acquiring Entity

EMBP 455, LLC

   Shares    Symantec Corporation – U.S.

GeoTrust, Inc.

   Shares    Symantec Corporation – U.S.

Thawte, Inc.

   Shares    Symantec Corporation – U.S.

Thawte Technology, Inc.

   Shares    Symantec Corporation – U.S.

VeriSign Australia

   Shares    Symantec Corporation – U.S. or
Symantec Australia

VeriSign Canada

   Shares    Symantec Canada

VeriSign Israel

   Transferred Assets    Symantec Corporation – U.S.


and/or Symantec International

VeriSign Japan

   Shares (percentage interest TBD)    Symantec Corporation – U.S. or
Symantec Japan

VeriSign Sweden

   Shares    Symantec Corporation – U.S.

VeriSign U.K.

   Shares    Symantec U.K.

Brazil

   Transferred Assets    Symantec Brazil

India

   Transferred Assets    Symantec India

South Africa

   Transferred Assets    Symantec South Africa

Switzerland

  

Transferred Assets – Workforce

and tangible assets

Transferred Assets – intangible

assets

   Symantec Switzerland

 

Symantec International and/or
Symantec Ireland

U.S.

   Transferred Assets    Symantec Corporation – U.S.


and/or Symantec International

 

* For the avoidance of doubt, Purchaser will not change, pursuant to
Section 2.01(e) of the Agreement, the category of asset described in “Assets
Being Acquired” on this Exhibit (i.e., “Shares” or “Transferred Assets”).